c
A
PERMIS ZARAT

CONVENTION PORTANT AUTORISATION
DE RECHERCHES ET D'EXPLOITATION D'HYDROCARBURES

ENTRE
L'ETAT TUNISIEN
ET
L'ENTREPRISE TUNISIENNE D’ACTIVITES PETROLIERES
ET
COHO INTERNATIONAL LIMITED

TUNIS LE 5 AVRIL 1990
PERMIS Z ARAT

CONVENTION

FE

ANNEXES

ENTRE

L'ETAT TUNISIE N

ET

L'ENTREPRISE TUNISIENNE D’ACTIVITES PETROLIERES

ET

COHO INTERNAT LIMITED

# À À
CONVENTION PORTANT RE
ET _ D’ TATION S MINERALES

DU SECOND GROUPE

ENTRE LES SOUSSIGNES :

L'ETAT TUNISIEN (ci-après dénommé "l'Autorité Concédante")
représenté par Monsieur Mohamed GHANNOUCHI, Ministre de
l’Economie et des Finances,

D'une part,
ET :

L'ENTREPRISE TUNISIENNE D’ACTIVITES PETROLIERES (ci-après
dénommée "ETAP"), établissement public à caractère industriel et
commercial, dont le siège est à Tunis au 27 bis, Avenue
Khereddine Pacha, 1002 Tunis-Belvédère, représentée par son
Président Directeur Général, Monsieur Abdelwahab KESRAOUI dûment
mandaté pour signer cette Convention.

ET :

COHO INTERNATIONAL LIMITED, ci-après dénommée "COHO", société
établie selon les lois des Bahamas dont le siège social est à
P.0.BOX N° 8220 Scotia Bank Building Rawson Square, Nassau,
Bahamas ayant comme adresse en Tunisie 14, Avenue Alain Savary,
1002 Tunis Belvédère, représentée par Mr. Jeffrey CLARKE dûment
mandaté pour signer cette Convention.

D’autre part,
COHO est désignée ci-après "la Société".
ETAP et la Société sont désignées ci-après conjointement "le

Titulaire" et individuellement "le Co-Titulaire".

IL EST PREALABLEMENT EXPOSE CE QUI SUIT :

ETAP et la Société ont déposé conjointement en date du 12
Décembre 1989 une demande de Permis de recherche et
d'Exploitation de Substances minérales du second groupe telles
que définies à l’Article deux du décret du ler janvier 1953 sur
les mines.

Le Permis demandé, dit "Permis ZARAT" comporte deux cent quarante
neuf périmètres élémentaires (249 PE) de 4 Km2 chacun d’un seul
tenant, soit 996 (Neuf cent quatre vingt seize) Km2.

ETAP et la Société, toutes deux satisfaisant aux conditions et
obligations définies dans l’Article premier du Décret du 13
décembre 1948, ont demandé à être admises au bénéfice des
dispositions spéciales prévues dans ledit décret sous réserve des
résultats de l'enquête publique qui sera ordonnée, à cet effet,
par arrêté du Ministre de l'Economie et des finances.

ak À
2-

ETAP et la Société ont fixé leurs pourcentages de participation
dans le Permis comme suit :

ETAP 5 55 %
La Société : 45 %

Lesdits pourcentages de participation pourront être modifiés si
ETAP décide, conformément à l’Article 13 du Décret-Loi N° 85-9 du
14 septembre 1985 approuvé par la loi N° 85-93 du 22 novembre
1985 tel que modifié par la loi N° 87-9 du 6 Mars 1987 ("Loi
Pétrolière"), de réduire son pourcentage de participation pour
une concession donnée.

Elles ont décidé de conduire en commun les opérations de
recherche de substances minérales du second groupe dans le Permis
ainsi que les opérations de développement et d’exploitation des
gisements qui en seraient issus.

Elles ont conclu un Contrat d’Association en vue de définir les
conditions et modalités de leur association ainsi que les droits
et obligations qui résulteront pour chacune d’elles de la
présente Convention et du Cahier des Charges ainsi qu’à
l’occasion de l'attribution du Permis objet de leur demande
commune.

IL À ETE ARRETE ET CONVENU CE QUI SUIT :

ARTICLE PREMIER

Le Permis de recherche, tel que délimité à l'Article 2 du Cahier
des Charges annexé à la présente Convention (Annexe A) sera
attribué à ETAP et à la Société conjointement et dans
l’indivision par un arrêté du Ministre de l'Economie et des
finances qui sera publié au Journal Officiel de la République
Tunisienne.

11 est entendu que les intérêts indivis dans ledit Permis sont
les suivants

ETAP 5 55 %
La Société : 45 %

sous réserve de l’enquête publique ordonnée à cet effet par
arrêté du Ministre de l’Economie et des Finances, conformément
aux Articles 4 et 5 du Décret du 13 décembre 1948, ETAP et la
Société seront toutes deux admises au bénéfice de ces
dispositions spéciales prévues dans ledit Décret, ainsi que
celles du Décret-loi N° 85.9 du 14 septembre 1985 ratifié par la
loi N° 85.93 du 22 Novembre 1985 tel que modifié par la loi N°
87.9 du 6 Mars 1987 ci-après désignée "Loi Pétrolière", dès la
publication de l’arrêté institutif du Permis de recherche.

* Ti
ARTICLE 2

Les travaux d'exploration, d’appréciation, de développement et
d'exploitation des substances minérales du second groupe,
effectués par le Titulaire dans les zones couvertes par le Permis
de recherche visé ci-dessus, sont assujettis aux dispositions de
la présente Convention et à l’ensemble des textes qui lui sont
annexés et qui en font partie intégrante

Annexe À Cahier des Charges :
Annexe B Procédure concernant le contrôle des changes ;
Annexe C Définition et carte du Permis.

ARTICLE 3

Conformément à la Loi Pétrolière, le Titulaire s’engage par la
présente à payer à l’AUTORITE CONCEDANTE :

1) Une redevance proportionnelle (ci-après désignée "redevance"})
à la valeur ou aux quantités des hydrocarbures liquides ou gazeux
provenant des opérations réalisées dans le cadre de la présente
Convention et vendus ou enlevés par lui ou pour son compte, comme
suit :

a) Hyärocarbures liquides

Pour les hydrocarbures liquides, le taux de la redevance
proportionnelle sera conforme aux dispositions de l’Article 20
paragraphe b de la Loi Pétrolière sus-mentionnée. La redevance
proportionnelle est dûe à des taux variant avec le rapport R :

2% pour R inférieur ou égal à 0,5
5% pour R supérieur à 0,5 et inférieur ou égal à 0,8.
7% pour R supérieur à 0,8 et inférieur ou égal à 1.1.
10% pour R supérieur à 1,1 et inférieur ou égal à 1,5.
12% pour R supérieur à 1,5 et inférieur ou égal à 2

14% pour R supérieur à 2 et inférieur ou égal à 2,5.
15% pour R supérieur à 2,5.

b) Hydrocarbures gazeux

Pour les hydrocarbures gazeux, le taux de la redevance
proportionnelle sera conforme aux dispositions de l’Article 30 de
la Loi Pétrolière sus-mentionnée.

La redevance est dûe à des taux variant avec le rapport R :

2% pour R inférieur ou égal à 0,5.

4% pour R supérieur à 0,5 et inférieur ou égal à 0,8.
6% pour R supérieur à 0,8 et inférieur ou égal à 1,1.
8% pour R supérieur à 1,1 et inférieur ou égal à 1,5.
9% pour R supérieur à 1,5 et inférieur ou égal à 2,0.
10% pour R supérieur à 2,0 et inférieur ou égal à 2,5.
11% pour R supérieur à 2,5 et inférieur ou égal à 3,0.
13% pour R supérieur à 3 et inférieur ou égal à 3,5.
15% pour R supérieur à 3,5.

1
4

Le décompte et le versement de cette redevance proportionnelle
soit en nature, soit en espèces, seront effectués suivant les
modalités précisées au TITRE III (Articles 21-28) du Cahier des
Charges. Les versements ainsi effectués par chaque Co-Titulaire
en application du présent paragraphe I seront considérés comme
dépenses déductibles pour le calcul de ses bénéfices nets soumis
à l'impôt visé au paragraphe 3 ci-dessous.

2) Les droits, taxes et tarifs suivants :

a) Les paiements à l'Etat, aux collectivités, offices,
établissements publics ou privés et aux concessionnaires de
services publics, en rémunération de l’utilisation directe ou
indirecte par le Titulaire des voieries et réseaux divers ou des
services publics (tels que services des eaux, gaz, électricité,
P.T.T., etc...) conformément aux conditions d’utilisation
définies dans le cahier des Charges.

b) La Redevance de Prestation Douanière (RPD) dûe à l’importation
et à l'exportation du Titulaire.

c) Les taxes sur les transports et sur la circulation des
véhicules.

d) L'enregistrement au droit fixe de tous les contrats et des
marchés de fournitures des travaux et de services relatifs aux
activités d'exploration, d'appréciation, de développement, de
production, de transport, de stockage et de commercialisation
s'appliquant aux activités du Titulaire.

e) Le droit de timbre.
f) La taxe unique sur les assurances.

g) La taxe sur la valeur locative de locaux à usage de bureau
et/ou d'habitation.

h) Les droits, taxes et impôts payés par les fournisseurs de
service, de matériaux et de matériels qui sont normalement
compris dans le prix d'achat à l’exception de la Taxe sur la
Valeur Ajoutée "T.V.A.".

i) Le droit fixe et le droit d’enregistrement des permis et
concessions conformément aux dispositions du Décret du ler
janvier 1953 sur les Mines.

Les majorations des droits, taxes et tarifs quelconques énumérés
au présent paragraphe 2 ne seront applicables au Titulaire que si
elles sont communément applicables à toutes les catégories
d’entreprises en Tunisie.

Il est précisé que la redevance mentionnée au paragraphe 1 et les
droits, taxes et tarifs visés au paragraphe 2 du présent Article

seront dûs, même en l’absence de bénéfice.
3) L’impôt sur les bénéfices nets issus des hydrocarbures
produits sur le Permis ZARAT est fixé comme suit :

a) Pour les hydrocarbures liquides :

Lorsqu’il s’agit d’une Concession portant principalement sur
l'exploitation de pétrole brut avec du gaz associé, ou dissous
dans le pétrole, l’impôt sur les bénéfices est dû conformément à
l'Article 20 paragraphe e de la Loi Pétrolière. Le taux de
l'impôt sur les bénéfices est dû à des taux variant avec le
rapport R :

50% pour R inférieur ou égal à 1,5.

55% pour R supérieur à 1,5 et inférieur ou égal à 2.
60% pour R supérieur à 2 et inférieur ou égal à 2,5.
65% pour R supérieur à 2,5 et inférieur ou égal à 3,0.
70% pour R supérieur à 3,0 et inférieur ou égal à 3,5.
75% pour R supérieur à 3,5

b) Pour les hydrocarbures gazeux :

Lorsqu'il s’agit d’une concession portant principalement sur
l'exploitation de gaz non associé au pétrole brut, l’impôt sur
les bénéfices est dû conformément à l’Article 31 de la Loi
Pétrolière à des taux variant avec le rapport R :

50% lorsque R est inférieur ou égal à 2,5.

55% lorsque R est supérieur à 2,5 et inférieur ou égal à 3,0.
60% lorsque R est supérieur à 3,0 et inférieur ou égal à 3,5.
65% lorsque R est supérieur à 3,5.

4) En contrepartie de ces versements prescrits au présent
Article 3, 1’AUTORITE CONCEDANTE exonère chaque Co-Titulaire de
tous impôts, taxes, droits, redevances et tarifs directs ou
indirects, quelle qu’en soit la nature, déjà institués ou qui
seront institués par l’AUTORITE CONCEDANTE et/ou tous autres
organismes ou collectivités publiques, à l'exception de ceux
énumérés ci-dessus.

Les paiements effectués au titre de l’impôt sur les bénéfices
nets tels que décrits aux paragraphes 3 ou 4 du présent Article 3
remplacent tous impôts qui pourraient être dûs en application des
dispositions du Code de l’Impôt sur le revenu des personnes
physiques et de l’impôt sur les sociétés.

5) Aucun impôt ou taxe ne sera dû par les actionnaires des Co-
Titulaires sur les dividendes qu’ils recevront à l’occasion des
activités des Co-Titulaires en vertu de la présente Convention
pour un quelconque exercice fiscal.

De même aucun paiement au titre desdits impôts ou taxes sur les
dividendes ne sera dû par les Co-Titulaires.

ais
ARTICLE 4

1. Les bénéfices nets seront calculés concession par concession
de la même manière que pour l'impôt sur les sociétés,
conformément aux règles fixées par le Code de l'impôt sur le
revenu des personnes physiques et de l’impôt sur les sociétés à
la date de signature de la présente Convention, sous réserve des
dispositions de ladite Convention, en particulier :

- Les droits, impôts, taxes et tarifs visés au paragraphe 2 de
l'Article 3 ci-dessus sont considérés comme charges déductibles.
Toutefois, tout montant payé par chaque Co-Titulaire ou pour son
compte au titre de la redevance de prestation douanière (R.P.D.)
frappant l’exportation des substances minérales du second groupe
produits par ou pour ce Co-Titulaire, sera considéré comme un
accompte sur le paiement de l’impôt visé au paragraphe 3 de
l’article 3 ci-dessus et dû par ledit Co-Titulaire au titre de
l'exercice au cours duquel ledit montant a été payé ou, à défaut,
au titre du ou des exercices ultérieurs.

- Les charges d’intérêts d'emprunts relatifs aux investissements
de développement ne sont considérés comme charges déductibles que
pour un montant d’emprunt ne dépassant pas soixante dix pour cent
(70%) de ces investissements. Les conditions d’emprunts
contractés par le Titulaire ou de crédits qui lui seraient
octroyés doivent être agréés par l’Autorité Concédante.

- L’'amortissement des immobilisations corporelles et des dépenses
traitées comme des immobilisations en vertu du paragraphe 4 ci-
dessous peut être différé, autant que besoin est, de façon à
permettre leur imputation sur les exercices bénéficiaires jusqu’à
extinction complète ;

- Tout solde non amorti de la valeur desdites immobilisations
perdues ou abandonnées pourra être traité comme frais déductibles
au titre de l’exercice au cours duquel la perte ou l'abandon a eu
lieu ;

- Pour chaque exercice bénéficiaire, l’imputation des charges et
amortissements sera effectuée dans l’ordre suivant :

a. report des déficits antérieurs,
b. amortissements différés,
c. autres amortissements.

2. Les prix de vente retenus pour la détermination de l'impôt sur
les bénéfices nets visé à l'Article 3 ci-dessus, seront les prix
de vente réalisés dans les conditions stipulées à l'Article 11
ci-dessous et à l'Article 80 du Cahier des Charges sauf en ce qui
concerne les ventes visées à l’Article 78 du Cahier des Charges
pour lesquelles on retiendra le prix défini audit Article 78.

3. Pour la liquidation et le paiement de 1l’impôt sur les
bénéfices nets visés à l’Article 3 ci-dessus, chaque Co-Titulaire
déclarera ses résultats et produira ses comptes de résultats et
ses bilans provisoires à la fin de chaque trimestre calendaire.

dits
7-

Chaque Co-Titulaire payera l’impôt trimestriellement dans les
trois (3) mois qui suivent la fin d’un trimestre calendaire, sur
la base des bilans provisoires précités, avec une régularisation
définitive au plus tard six mois après la fin de l'exercice
fiscal concerné (l’exercice correspondant à l’année du calendrier
grégorien).

4. Les catégories suivantes de dépenses, effectuées en Tunisie ou
ailleurs, en exécution de la présente Convention à savoir :

- Les dépenses de prospection et de recherche,

- les frais de forage non-compensés,

- les coûts d'abandon d’un forage,

- les coûts des forages des puits non productifs de pétrole ou de
gaz en quantités commercialisables,

- les frais de premier établissement relatifs à l’organisation et
à la mise en marche des opérations pétrolières autorisées par
la présente Convention,

pourront être traitées au choix du contribuable intéressé, après
avoir décidé annuellement pour les dépenses de ces catégories
faites au cours de l’exercice fiscal en cause, soit comme des
frais déductibles au titre de l'exercice fiscal dans lequel ils
auront été encourus, soit comme des dépenses d’immobilisations à
amortir au taux annuel prévu par la Loi Pétrolière.

5. Pour les dépenses effectuées en Tunisie ou ailleurs, en
exécution de la présente Convention, et relatives aux forages
productifs de développement et aux équipements et installations
d'exploitation des gisements, de production et de stockage, de
transport et de chargement des hydrocarbures, le taux
d’anortissement retenu sera déterminé annuellement pour
l'exercice fiscal en cause par le contribuable intéressé sans que
ledit taux puisse dépasser trente pour cent (30%). Les déductions
au titre de l'amortissement seront autorisées jusqu’à
amortissement complet desdites dépenses.

6. Les dépenses d'exploration et d'appréciation réalisées sur le
Permis peuvent être amorties au choix de l’intéressé sur toutes
concessions issues du Permis.

En cas d'arrêt de la production d’une concession, les dépenses de
développement relatives à cette concession et non encore
amorties, sont amortissables sur d’autres concessions de ce
Permis.

7. Les expressions ci-après sont définies comme suit :

a. "Les dépenses de prospection et de recherche" comprendront :

- Les dépenses pour les travaux d’ordre géologique, géophysique

et assimilés, d
ak
8

- Les dépenses des forages d’exploration, y compris le premier
forage de découverte dans chaque gisement de pétrole ou de gaz,
ainsi que tous les puits non productifs ou secs (à l’exclusion
toutefois de toute dépense de développement, d'exploitation ou de
production).

- Les dépenses d'administration générale et autres frais généraux
assimilés, qui ne peuvent être directement affectés aux activités
de recherche ou aux activités d'exploitation et qui, aux fins
d’amortissement et de déduction, feront l’objet d'une répartition
entre les dépenses de recherche et les dépenses d'exploitation
suivant la proportion existant entre les dépenses directes de
recherche et les dépenses directes d’exploitation.

b. "Les frais de forage non-compensés" désignent tous les frais
de carburant, de matériaux et de matériel de réparation,
d’entretien, de transport, de main-d’oeuvre et de rémunération de
personnel de toutes catégories, ainsi que les frais assimilés
nécessaires pour l'implantation, les travaux de forage, les
essais, l'entretien et l'’approfondissement des puits et les
travaux préparatoires pour ces opérations, ainsi que tous les
frais afférents auxdites opérations.

8. Pour la détermination des bénéfices nets soumis à l'impôt visé
au paragraphe 3 de l’article 3 ci-dessus, les activités
assujetties à la présente Convention seront traitées par chaque
Co-Titulaire séparément de ses autres activités en Tunisie.

A cette fin, chaque Co-Titulaire tiendra en Tunisie une
comptabilité en dinars où seront enregistrés tous les frais,
dépenses et charges encourus par lui au titre des activités
assujetties à la présente Convention, y compris les ajustements
nécessaires pour corriger les pertes ou gains qui résulteraient,
sans ces ajustements, d’une ou plusieurs modifications
intervenant dans les taux de change entre le dinar et la monnaie
nationale du Co-Titulaire en cause dans laquelle lesdits frais,
dépenses et charges ont été encourus par ledit Co-Titulaire
(étant entendu que ces ajustements ne seront pas eux-mêmes
considérés comme un bénéfice ou une perte aux fins de l'impôt sur
les bénéfices nets susvisés).

ARTICLE 5

Avant le mois de décembre de chaque année, le Titulaire notifiera
à l’AUTORITE CONCEDANTE ses programmes prévisionnels de travaux
d’exploration et d'exploitation pour l’année suivante,
accompagnés des prévisions de dépenses.

Le Titulaire est tenu d'adresser à l’AUTORITE CONCEDANTE un
compte rendu trimestriel des activités et dépenses, ainsi qu’un
rapport annuel concernant les activités et dépenses effectuées
dans le cadre des programmes et budgets annuels communiqués à

1’AUTORITE CONCEDANTE. " J 2 \
Le Titulaire est tenu de communiquer sans délai à 1’AUTORITE
CONCEDANTE les contrats de fournitures de services, de travaux ou
de matériels dont la valeur dépasse l’équivalent de 100,000 US
dollars.

Le Titulaire convient que le choix de ses entrepreneurs et
fournisseurs sera effectué par appel à la concurrence et d’une
manière compatible avec l'usage dans l’industrie pétrolière
internationale. À cette fin, tous les contrats ou marchés (autres
que ceux du personnel, d'assurances, d’instruments financiers et
ceux occasionnés par un cas de force majeure), dont la vaieur
dépasse l'équivalent de cent mille dollars (100,000) seront

passés à la suite de larges consultations, dans le but d’obtenir
les conditions les plus avantageuses pour le Titulaire, les
entreprises consultées étant toutes placées sur un pied
d'égalité. Toutefois, le Titulaire sera dispensé de procéder
ainsi dans le cas où il fournira en temps utile à 1’AUTORITE
CONCEDANTE les raisons justificatives d’une telle dispense.

ARTICLE 6

Le Titulaire conduira toutes les opérations avec diligence, selon
les réglementations techniques en vigueur ou à défaut d’une
réglementation appropriée, suivant les saines pratiques admises
dans l’industrie pétrolière et gazière internationale, de manière
à réaliser une récupération ultime optimum des ressources
naturelles couvertes par son Permis et ses Concessions. Les
droits et obligations du Titulaire en ce qui concerne les
obligations de travaux minima, la protection contre les déblais,
les pratiques de conservation de gisement, les renouvellements,
l’abandon, la renonciation seront tels qu’il est précisé dans le
Cahier des Charges.

ARTICLE 7

En contrepartie des obligations énoncées ci-dessus, 1’AUTORITE
CONCEDANTE s'engage par les présentes :

1. À accorder au Titulaire les renouvellements de son Permis
dans les conditions prévues aux Articles 3 à 9 inclus et à
l'Article 20 du Cahier des Charges.

2. À attribuer au Titulaire des concessions d’exploitation dans
les conditions fixées par les Décrets du 13 décembre 1948, ler
janvier 1953 sur les Mines, de la Loi Pétrolière et par le Cahier
des Charges.

Les concessions seront accordées pour une durée de 30 ans, à
compter de la date de publication au Journal Officiel de la
République Tunisienne des arrêtés qui les octroient aux
conditions précisées dans le Cahier des Charges.

A À
3, a. À ne pas placer, directement ou indirectement sous un
régime exorbitant du droit commun, le Titulaire et/ou les
entreprises sous-traitantes utilisées par le Titulaire en vue de
la réalisation des activités envisagées par la présente
Convention.

b. À ne pas augmenter les droits d'enregistrement ou àroits
fixes auxquels sont assujettis les titres miniers concernant les
substances minérales du second groupe, tels qu’ils sont fixés au
moment de la signature de la présente Convention par le Décret du
ler janvier 1953 sur les Mines et les textes modificatifs
subséquents, si ce n’est pour les réviser proportionnellement aux
variations générales des prix en Tunisie.

4. À exonérer le Titulaire et tout entrepreneur que le
Titulaire pourra utiliser soit directement par contrat, soit
indirectement par sous contrat de la taxe sur la valeur ajoutée
(TVA) qui serait dûe à l’occasion des opérations réalisées avec
le Titulaire, ou de tout impôt ou taxe qui pourrait s’y
substituer.

5. a. À autoriser le Titulaire et tout entrepreneur qu’il
pourra utiliser, soit directement par contrat, soit indirectement
par sous-contrat, à importer en franchise de droits de douane et
de tous impôts ou taxes prélevés à l’occasion de l’importation de
marchandises, y compris toutes taxes sur le chiffre d’affaires (à
la seule exception de la taxe de prestations douanières, RPD)
tous appareils (notamment appareils de forage), outillage,
équipement et matériaux destinés à être utilisés pour les
opérations de prospection, recherche, développement, exploitation
et exportation ainsi que pour les opérations de transport de tout
équipement aller et retour aux chantiers des opérations du
Titulaire, sans licence d’importation, qu’ils soient en admission
temporaire ou aux fins de consommation et d’utilisation. Il est
entendu, toutefois, que cette exonération ne s’appliquera pas aux
biens ou marchandises de la nature de ceux décrits dans le
présent paragraphe et qu’il sera possible de se procurer en
Tunisie, de type adéquat et de qualité comparable, à un prix
comparable aux prix de revient à l'importation desdits biens ou
marchandises s'ils étaient importés.

Si le Titulaire, son entrepreneur ou son sous-traitant à
l’intention de céder ou de transférer des marchandises importées
en franchise de droits et taxes, comme mentionné ci-dessus dans
le présent sous-paragraphe (a), il devra le déclarer à
l'administration des douanes avant la réalisation de ladite
cession ou dudit transfert, et à moins que la cession ou le
transfert en soit fait à une autre société ou entreprise
jouissant de la même exonération, lesdits droits et taxes seront
payés sur la base de la valeur de la marchandise au moment de la

vente.
pa
11i-

b. À ce que tous les biens et marchandises importés en
franchise en application du sous-paragraphe (a) ci-dessus
pourront être réexportés également en franchise, sous réserve des
restrictions qui pourront être édictées par L’AUTORITE CONCEDANTE
en période de guerre ou d’état de siège.

6. À ce que les substances minérales du second groupe et leurs
dérivés produits en application de la présente Convention et du
Cahier des Charges puissent être exportés, transportés et vendus
par chaque Co-Titulaire comme son propre bien, sans restrictions,
entre autre de garder à l'étranger les produits de la vente, de
l'échange, ou de la mise à la disposition du Titulaire de ces

substances minérales, et en franchise de toutes taxes à
l'exportation, taxes sur les ventes et droits à l'exception de la
Redevance de Prestation Douanière (RPD), sous réserve des

mesures restrictives qui pourraient être édictées par l’AUTORITE
CONCEDANTE en période de guerre ou d'état de siège et sous
réserve des dispositions prévues à l'Article 12 de la présente
Convention et aux Articles 25, 27 et 78 du Cahier des Charges.

7. A faire bénéficier le Titulaire pour le ravitaillement en
carburants et combustibles de ses navires et autres embarcations,
du régime spécial prévu pour la marine marchande.

8. À accorder, ou à faire accorder au Titulaire le plein et
entier bénéfice de toutes les dispositions de la présente
Convention, y compris ses annexes, à l'effet de réaliser les
opérations en vue desquelles elles sont conclues.

Au cas où le Titulaire procéderait à la cession ou au transfert
en totalité ou en partie de son Permis de recherche ou de sa ou
ses Concessions(s), à ce qu’un tel transfert ou cession ne donne
lieu à la perception d’aucun impôt, droit ou taxe de quelque
nature que ce soit, existant actuellement ou qui serait
ultérieurement créé par l’AUTORITE CONCEDANTE ou par une
quelconque autorité ou collectivité.

En cas de cession effectuée conformément à l'Article 8 ci-
dessous, à ce que toutes les dépenses effectuées par le cédant en
application de la présente Convention et du Cahier des Charges
pourront être reprises par le bénéficiaire de la cession dans sa
propre comptabilité, et ceci à quelque fin que ce soit,
notamment, sans que ce qui suit soit une limitation, aux fins des
obligations découlant de l’Article 3 de la présente Convention et
aux fins des obligations des travaux minima stipulées au Cahier
des Charges.

9. À ce que la Société, pour les opérations réalisées dans le
cadre de la présente Convention, soit assujettie à la
réglementation des changes en vigueur en Tunisie telle
qu’aménagée par la procédure arrêtée à l’Annexe B de la présente

Convention et qui en fait partie intégrante. d cr
12-

CLE 8

Est interdite, sauf autorisation préalable donnée par L’AUTORITE
CONCEDANTE, l’aliénation totale ou partielle, sous quelque forme
que ce soit, des droits détenus par chaque Co-Titulaire dans le
Permis de recherche ou dans toute Concession d'exploitation qui
en sera issue.

Nonobstant les dispositions de l’alinéa précédent et celle des
Articles 25, 49 et 64 du Décret du ler janvier 1953 sur les
Mines, chaque Co-Titulaire du Permis ou de Concession peut sans
autre demande, autorisation, agrément, texte réglementaire ou
législatif, céder en partie ou en totalité les intérêts indivis
qu’il détient dans le Permis ou dans toute Concession qui en sera
issue à une ou plusieurs sociétés affiliées au cédant, sous
réserve d’en aviser 1’AUTORITE CONCEDANTE par écrit.

Toutefois, en ce qui concerne les sociétés cessionnaires,
l’agrément de 1’AUTORITE CONCEDANTE demeurera nécessaire :

1. Si le cédant détient moins de 50 % des droits de vote dans
les assemblées de la société cessionnaire ;

2. Si le cessionnaire est une société qui détient moins de 50 %
des droits de vote dans les assemblées de la société cédante :

3. Si le cessionnaire est une société dans les assemblées de
laquelle moins de 50 % des droits de vote sont détenus par le
cédant et/ou les actionnaires du cédant.

4. Si le cessionnaire, même affilié au cédant, est une société
constituée conformément à la législation de l’un quelconque des
pays n’entretenant pas de relations diplomatiques avec la
République Tunisienne ou une société ayant son siège dans l’un de
ces pays.

CLE 9

En cas de cession totale des intérêts indivis détenus par un Co-
Titulaire dans le Permis de recherche ou dans toute Concession
qui en sera issue, le bénéficiaire de la cession assumera tous
les droits et obligations du cédant découlant de la présente
Convention et de ses annexes, notamment ceux stipulés aux
Articles 3 et 4 ci-dessus, ainsi que les obligations de travaux
minima stipulées dans le Cahier des Charges.

ARTICLE 10

Le Contrat d’Association conclu entre ETAP et COHO INTERNATIONAL
LIMITED ainsi que les éventuels avenants le complétant ou le
modifiant seront soumis à l’approbation de l1’AUTORITE CONCEDANTE.

a
13-

ARTICLE 11

Chaque Co-Titulaire s’engage à commercialiser les hydrocarbures
extraits dans les meilleures conditions économiques possibles et,
à cet effet, il s'engage à procéder à leur vente conformément aux
dispositions de l’Article 80 du Cahier des charges ci-annexé.

ARTICLE 12

Si l’exécution des dispositions des présentes par une Partie est
retardée par un cas de force majeure, le délai prévu pour ladite
exécution sera prorogé d’une période égale à celle durant
laquelle la force majeure aura persisté, et la durée de validité
du Permis ou de la concession, suivant le cas, sera prorogée en
conséquence sans pénalité.

ARTICLE 13

Tout différend découlant de la présente Convention sera tranché
définitivement suivant le Règlement de Conciliation et
d’Arbitrage de la Chambre de Commerce Internationale par un ou
plusieurs arbitres nommés conformément à ce règlement.

Les parties s’engagent à exécuter sans délai la sentence rendue
par les arbitres et renoncent à toute voie de recours.

L’homologation de la sentence aux fins d’exequatur peut être
demandée à tout tribunal compétent.

La loi et la procédure applicable seront celles de la législation
tunisienne.

Le lieu d’arbitrage sera Paris et la langue utilisée sera la
langue française.

ARTICLE 14

La présente Convention et l’ensemble des textes qui y sont
annexés, le contrat d'association conclu entre ETAP et COHO
INTERNATIONAL LIMITED visé à l'Article 10 ci-dessus et ses
éventuels avenants sont dispensés des droits de timbre. Ils
seront enregistrés sous le régime du droit fixe, aux frais du
Titulaire.

ARTICLE 15

La présente Convention, prend effet à dater de la publication au
Journal Officiel de la République Tunisienne de l'arrêté
institutif du Permis de recherche du Ministre de l'Economie et
des Finances, attribuant le Permis conjointement à ETAP et COHO
INTERNATIONAL LIMITED sous réserve de l'approbation des

présentes par loi. 4 fl
Fait à Tunis, en cinq exemplaires originaux

Le LITE

Pour l’ETAT TUNISIEN

Monsieur Mohamed GHANNOUCHT

Ministre de l’Econonie et des Finances

fe ee à
L :
ee -
/
Pour l’ENTREPRISE TUNISIENNE Pour COHO INTERNATIONAL
D’ACTIVITES PETROLIERES LIMITED
TT Lo
Nr k

Ce EL Ta
nSTuandE RSR Jeffrey CLARKE
Président Directeur Général Vice Président

ue
PERMIS ZARAT

CAHIER DES CHARGES

a AP
ARTICLE

TITRE PREMIER

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

1

10

TITRE DEUX

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

11

12

13

14

15

16

17

SOMMAIRE

Objet du Présent Cahier des Charges

TRAVAUX PRELIMINAIRES DE RECHERCHES-ZONES DE
PROSPECTION.

Délimitation du Permis Initial

obligations des travaux minima pendant la
première période de validité du Permis.

Justification du montant des travaux exécutés.
Renouvellement du Permis

Réduction volontaire de surface ; renonciation
au Pernis.

Non-réalisation du minimum de travaux.
Libre disposition des surfaces rendues.

Validité du Permis en cas d’octroi d’une
Concession.

Disposition des hydrocarbures tirés des
recherches.

DECOUVERTE ET EXPLOITATION D'UN GITE.
Définition de découverte.
Exploitation des Hydrocarbures.
Octroi d’une concession

Plan de développement

Cas d’une autre découverte située à l'extérieur
d’une concession.

Obligation d’exploiter

Exploitation spéciale à la demande de 1’AUTORITE

PE
Sommaire 1.1

ARTICLE 18 - Dispositions spéciales concernant les gisements
de gaz n’ayant pas des relations avec un gisement
d'hydrocarbures liquides.

ARTICLE 19 -— Durée de la Concession

ARTICLE 20 - Renouvellement du Permis de Recherches en cas de

découverte.

TITRE III — REDEVANCES, TAXES ET IMPOTS DIVERS.

ARTICLE 21 - Droit d’enregistrement et redevances
superficiaires.

ARTICLE 22 - Redevance proportionnelle à la production et

inpôt sur les bénéfices.
ARTICLE 23 - Choix du paiement en espèces ou en nature.

ARTICLE 24 — Modalité de perception en espèces de la redevance
proportionnelle sur les hydrocarbures liquides.

ARTICLE 25 - Perception en nature de la redevance
proportionnelle sur les hydrocarbures liquides.

ARTICLE 26 - Enlèvement de la redevance en nature sur les
hydrocarbures liquides.

ARTICLE 27 - Redevance dûe sur le gaz.
ARTICLE 28 - Redevance dûe sur les solides.

TITRE IV — ACTIVITES ANNEXES DES INSTALLATIONS DE RECHERCHE
ET D'EXPLOITATION DU TITULAIRE.

ARTICLE 29 - Facilités données au Titulaire pour ses
installations annexes.

ARTICLE 30 - Installations ne présentant pas un intérêt public
général.

ARTICLE 31 - Dispositions applicables aux "pipe-lines".

EE
À
Sommaire 1.2

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

TITRE V

ARTICLE

ARTICLE
ARTICLE
ARTICLE

ARTICLE

32

33

34

35

36

37

38

39

40

A1

42

43

44

45

46

47

Utilisation par le titulaire de l’outillage
public existant.

Installations présentant un intérêt public
général effectuées par lLl’AUTORITE CONCEDANTE
(ou ses ayants-droit) à la demande du Titulaire.
Installation présentant un intérêt public
général exécutées par le Titulaire. Concession
ou autorisation d’outillage public.

Durée des autorisations ou des concessions
consenties pour les installations annexes du
Titulaire.

Dispositions diverses relatives aux
autorisations ou concessions autres que la
concession minière.

Dispositions applicables aux captages et
adductions d’eau.

Dispositions applicables aux voies ferrées.

Dispositions applicables aux installations de
chargement et de déchargement maritimes.

Centrales Therniques.

Substances minérales autres que celles du
deuxième groupe.

Installations diverses.

SURVEILLANCE MINIERE ET DISPOSITIONS TECHNIQUES

Documentation fournie au Titulaire par
1'’AUTORITE CONCEDANTE.

Contrôle Technique.
Application du Code des Eaux.
Accès aux chantiers.

Obligation de rendre compte des travaux.

J#

d
Sommaire 1.3

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

48

49

50

51

52

53

54

55

56

57

58

59

60

61

62

63

64

65

66

Carnet de forage.

Surveillance géologique des forages.
Contrôle Technique des forages.
Compte-rendu mensuel d’activités.
Arrêt d’un forage.

Compte-rendu de fin de forage.

Dispositions particulières applicables aux
groupes de forage d’étude ou de développement.

Essais des forages.

Compte-rendu trimestriel et programme annuel.
Exploitation méthodique d’un gisement.

Contrôle des forages productifs.

Reconnaissance et conservation des gisements.
Coordination des recherches et des exploitations
faites dans un même gisement par plusieurs

exploitants différents.

obligation générale de communiquer les
documents.

Unités de mesures.
Cartes et Plans.

Bornages, rattachement aux réseaux du service
topographique.

Caractère confidentiel des documents fournis par
l'Entrepreneur.

Définition des forages d’études, de prospection,
d'appréciation et de développenent.

“LE
Sommaire 1.4

TITRE VI

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

ARTICLE

67

68

69

70

71

72

73

74

75

76

77

TITRE VIT

ARTICLE

ARTICLE

ARTICLE

78

79

80

- PROLONGATION, EXPIRATION, RENONCIATION, DECHEANCE
DE_LA CONCESSION

du

Droit préférentiel du titulaire en cas de
nouvelles concessions.

Obligation de posséder en propre et de maintenir
en bon état les ouvrages revenant à l1'’AUTORITE
CONCEDANTE..

Responsabilité de 1l’AUTORITE CONCEDANTE vis-à-
vis des tiers après la reprise de la concession.

Retour à 1’AUTORITE CONCEDANTE des installations
du Titulaire en fin de concession par arrivée
terme.

Retour à 1’AUTORITE CONCEDANTE des installations
faites dans les dix (10) dernières années de la
concession.

Pénalités en cas de retard dans la remise de
installations.

Faculté de rachat des installations non
mentionnées à l’article 70.

Exécution des travaux d’entretien des
installations faisant retour à 1’AUTORITE
CONCEDANTE.

Travaux de préparation de l’exploitation future

Renonciation à La Concession.

Cas de déchéance.

CLAUSES ECO UES

Réserves des hydrocarbures pour les besoins de
l’économie Tunisienne.

Utilisation du Gaz.

Prix de vente des hydrocarbures bruts liquides.

a L À
Sommaire 1.5

DISPOSITIONS DIVERSES
Election de domicile.
Hygiène publique.
Législation du travail
Nationalité du personnel.

Formation des techniciens en matière de
recherches d’hydrocarbures.

Admission et circulation du personnel étranger.
Recours aux offices publics de placement.
Matériel et Entreprises.

Représentant agréé du Titulaire.

Défense nationale et sécurité du Territoire.
Cas de force majeure.

Dispositions particulières.

Droit de timbre et d’enregistrement

impression des T4 h
CAHIER DE LG!

Annexé à la Convention portant Autorisation de Recherches et
d'Exploitation de Substances Minérales du Second Groupe dans le
Permis dit "ZARAT'".

ARTICLE PREMIER : OBJET DU PRESENT CAHIER DES CHARGES

Le présent Cahier des Charges qui fait partie intégrante de la
Convention portant Autorisation de Recherches et d'Exploitation
de substances Minérales du Second Groupe dans le Permis dit
"ZARAT" ci-après dénommé ("le Permis"), a pour objet de préciser
les conditions dans lesquelles l'ENTRÉPRISE TUNISIENNE
D’ACTIVITES PETROLIERES ("ETAP"), COHO INTERNATIONAL LIMITED "La
Société", ci-après désignées conjointement par l'expression "le
Titulaire" et, individuellement, par l'expression "Le Co-
titulaire" :

1. effectueront des travaux ayant pour objet la recherche
des gites de Substances Minérales du Second Groupe dans la zone
relevant de la juridiction tunisienne définie par l’Arrêté du
Ministre de l'Economie et des Finances dont il sera question à
l’Article 2 ci-après.

2. procéderont dans le cas où ils auraient découvert un gite
exploitable desdites substances, au développement et à

l'exploitation de ce gite. .
HA
TITRE PREMIER
UX PRELIMINA D! CHERCHE-Z0i DE. PROS PECTION

C EUX : Délimi ion du Permis Initial

La zone dont il est question à l'Article 1 ci-dessus sera
délimitée par le Permis qui sera attribué à ETAP et à la Société
conjointement et dans l'’indivision par Arrété du Ministre de
l'Economie et des Finances. Cet Arrêté sera publié au Journal
Officiel de la République Tunisienne.

La surface totale SO de l’ensemble des périmètres élémentaires
initiaux constituant le Permis Initial, est de Neuf cent quatre
vingt seize (996) kilomètres carrés.

ARTICLE TROIS : Obligations des travaux minima pendant la

première période de validité du Permis.

1- Pendant la première période de validité du Permis qui est
fixée à (3) trois années, le Titulaire s’engage à effectuer des
travaux de recherche, conformes aux règles de l’art et
régulièrement poursuivis, représentant le travail suivant :

a/ une campagne sismique de 300 kms

b/ le forage de deux (2) puits d'exploration sur la zone couverte
par le Permis, à l’exception de la structure Didon, en vue de
tester le cenomanian. Chaque forage doit atteindre la profondeur
minimale de 3.200 mètres.

Le coût des travaux décrits ci-dessus est estimé à six (6)
millions de dollars des Etats-Unis.

c/ Le Titulaire effectuera le forage du premier puits
d'exploration tel qu’indiqué ci-dessus dans les 18 mois suivant
la date de la publication de l’Arrêté institutif du Permis au
Journal Officiel de la République Tunisienne.

Le Titulaire à, en outre, l'option de prolonger la période
initiale de validité du Permis d’une (1) année après
notification écrite faite à 1l’AUTORITE CONCEDANTE au moins deux
(2) mois avant la fin de la période considérée.

Durant cette période additionnelle le Titulaire s'engage à
effectuer ce qui suit :

- en cas de résultat concluant, forer un (1) puits
d’appréciation sur la découverte réalisée. ! N

- en cas de résultat négatif, exécuter une campagne sismique
de 100 kms.

2- Dès le commencement du forage du premier puits d’exploration
indiqué sous le paragraphe 1 - b/ ci-dessus, le Titulaire est
autorisé à tester la production en pétrole et en gaz de la
structure Didon pour une durée de six (6) mois avec possibilité
d'extension de ladite période pour six (6) mois après accord de
1'’AUTORITE CONCEDANTE.

Pour ce faire le Titulaire pourrait essayer de reprendre le puits
Didon 1.

En cas d’impossibilité de ladite reprise le Titulaire est
autorisé à forer un puits d'appréciation dans la structure Didon,
auquel cas ledit puits sera considéré comme faisant partie des
travaux minima incombant au Titulaire en cas d'extension de la
période de la première validité du Permis telle que prévue à
l'Article 3 parag. c. ci-dessus.

Toutefois si le test sus-indiqué n’a pas été effectué par le
Titulaire durant les quatre premières années de validité du
Permis (3 premières années plus une option d’une année) la zone
de Didon sera rendue à l'’AUTORITE CONCEDANTE.

3- Au cas où le Titulaire réalise les obligations de travaux
minima durant la première période de validité du Permis ou durant
toute autre période d’extension et/ou de renouvellement, il aura
satisfait à ses obligations de travaux sur le Permis même au cas
où les obligations de travaux minima auront été réalisées à un

coût inférieur à celui estimé ci-dessus.

ARTICLE QUATRE : Justification du montant des travaux exécutés

Le Titulaire est tenu de justifier vis-à-vis de l'AUTORITE
CONCEDANTE le montant des travaux de recherche effectués par lui
pendant la durée de validité du Permis.

Seront admis notamment dans l’appréciation des dépenses minima,
et sous réserve qu’ils soient appuyés de dûes justifications :

a. Les dépenses réelles engagées par le Titulaire pour le
fonctionnement direct de ses travaux de recherche.

b. Les frais réels de déplacement, de passage ou de voyage
engagés pour le personnel du Titulaire destiné à travailler
normalement en Tunisie, et pour les familles dudit personnel ;

c. Les frais, salaires ou honoraires réels des experts et
spécialistes employés par le Titulaire à l’occasion de ses

travaux de recherche effectués en Tunisie "À k
4

d. Les frais réels d’établissement de toutes cartes et études
nécessaires aux travaux du Titulaire ;

e. Les frais d’assistance technique aux termes des contrats de
service qui seront conclus par le Titulaire et notifiés à
L'AUTORITE CONCEDANTE.

f. Les frais généraux de service et d’administration, dûment
justifiés, encourus par le Titulaire en relation directe avec le
Permis, à concurrence d’un maximum de dix pour cent (10%) du
montant des dépenses réelles précédentes.

ARTICLE CINO : Renouvellement du Permis

Conformément aux dispositions de l’Article 39 du Décret du ler
Janvier 1953 sur les Mines et des Arrêtés d’application dudit
Décret, le renouvellement du Permis sera acquis de plein droit
pour deux périodes nouvelles de deux années et demie chacune dans
les conditions définies ci-après :

1. Sous la seule réserve qu’il ait satisfait aux obligations de
travaux minima résultant de l'Article 3 ci-dessus et qu’il en
fasse la demande écrite dans les formes et délais prescrits par
le Décret du ler Janvier 1953 sur les mines, le Titulaire aura
droit à un premier renouvellement de son Permis Initial, pour une
surface S.1 représentant les quatre vingt pour cent

(80 %) du Permis Initial.

Les surfaces abandonnées, c’est-à-dire les vingt pour cent (20 %)
de la Surface Initiale S0 seront au choix qu Titulaire. Il devra
notifier ce choix lors de la demande de renouvellement du Permis,
faute de quoi, L'’AUTORITE CONCEDANTE procèdera d'office audit
choix.

Le Titulaire s’engage, sur la nouvelle surface S1 ainsi définie
et pendant la durée de validité du nouveau Permis, à forer au
minimum un puits d’exploration et le montant estimé des travaux
est de trois (3) millions de Dollars U.S.

2. Dans les mêmes conditions, et toujours sous la réserve d’avoir
satisfait aux obligations de travaux minima, le Titulaire aura
droit à un second renouvellement, pour une surface S2
représentant soixante quatre (64 %) pour cent de la surface 50
{82 = 0,64 S0).

Les surfaces sur lesquelles porte la réduction seront choisies
par le Titulaire, dans les conditions fixées au second alinéa du
parag. I du présent article.

Pour la période en question, le Titulaire effectuera le forage
d’un (1) puits d'exploration et le coût estimé est de trois (3)

millions de dollars U.S. À. pa
5

ARTICLE SIX : Réduction volontaire de surface : renonciation au
pernis.

a. Le Titulaire aura droit à tout moment, à condition qu'il en
ait notifié son intention par écrit, à des réductions volontaires
supplémentaires de la surface de son Permis, indépendamment des
réductions obligatoires prévues à l'Article 5 ci-dessus.

Dans ce cas les travaux minima fixés pour chacune des périodes de
validité du Permis et pour la ou les zones conservées, ne subira
aucun changement du fait de réductions volontaires de superficie.

b. Le Titulaire pourra, à tout moment, abandonner toute la zone
du Permis sur simple déclaration d’abandon, en conformité avec
l'Article 25 du décret du ler janvier 1953 sur les mines et sous
réserve des dispositions de l’Article 7 ci-après.

ARTICLE SEPT : Non-réalisation du minimum des travaux

Si pour des raisons imprévisibles, autres que la force majeure
telle que définie à l’art. 91 ci-dessous, et reconnues valables
par l'AUTORITE CONCEDANTE, le Titulaire n’a pas exécuté le
minimum de travaux fixé aux Articles 3 et 5 ci-dessus, il aura la
possibilité d'obtenir le renouvellement de son Permis, sous
réserve de verser au préalable à l’AUTORITE CONCEDANTE la
différence entre les montants effectivement dépensés et les
prévisions de dépenses pour la période en question limité à un
maximum de trois millions de (3.000.000) dollars U.S. par puits
non foré.

Cette disposition sera valable même si le Titulaire ne désire pas
renouveller son Permis.

ARTICLE HUIT : Libre disposition des surfaces rendues

L'AUTORITE CONCEDANTE recouvrera la libre disposition des
surfaces rendues, soit par les abandons prévus à l'Article 5, à
l’occasion des renouvellements successifs, soit par les

réductions volontaires ou renonciations prévues à l'Article 6.

En particulier, elle pourra y faire effectuer des travaux de
recherches concernant les substances minérales du second groupe,
soit par elle-même, soit de toute autre façon.

ARTICLE NEUF : Validité du Permis en cas d’octroi d’une
Concession.

L'institution d’une concession, telle qu’elle est précisée à
l'Article 12 ci-après, entraine de plein droit l’annulation du
Permis de recherches sur la portion du Permis de recherches
comprise dans le périmètre de ladite T4 ce)
6-

Elle n’entraine pas l’annulation du Permis de recherches
extérieur au périmètre de la Concession. Le Permis de recherches
conserve sa validité dans les conditions stipulées aux Articles
3, 5 et 20 du présent Cahier des Charges.

Lors des renouvellements du Permis survenant après l'octroi d’une
concession, la superficie de cette Concession n’entrera pas dans
le calcul de la surface du Permis après renouvellement. Le
montant des travaux minima imposé pour le Permis restera
inchangé.

ARTICLE DIX : Disposition di: ures tirés des recherches.

Le Titulaire pourra disposer des hydrocarbures produits à
l'occasion des travaux de recherches, de la même manière qu’il
pourra disposer des hydrocarbures tirés de ses exploitations, à
charge pour lui d’en informer en temps utile l’AUTORITE
CONCEDANTE, et d’acquitter les redevances comme prévues à
l'Article 22 du présent Cahier des Charges.

À À æ
TITRE IT

DECOUVERTE E PLO ON D'UN GITE

ARTICLE ONZE : Définition de Découverte

Une découverte d’hydrocarbures aura été faite lorsqu'un ou
plusieurs puits d’exploration forés par le Titulaire ont établi

l’exitence de réserves d’hydrocarbures commercialement
exploitables.
ARTICLE DOUZE : Exploitation des hydrocarbures

L'exploitation des hydrocarbures liquides et gazeux ne peut être
effectuée qu’en vertu d’une concession d'Exploitation.

La Concession d’Exploitation ne peut être octroyée qu’au
titulaire d’un Permis de Recherches qui a satisfait les
conditions suivantes :

a. En cas de découverte potentiellement exploitable, le
titulaire est tenu de réaliser un programme d’appréciation au
cours d’une période n’excédant pas trois (3) ans pour une
découverte d’hydrocarbures liquides et quatre (4) ans pour une
découverte d’hydrocarbures gazeux.

Les dépenses relatives aux travaux d'appréciation effectués
avant la demande de Concession sont comptabilisées au titre des
obligations minimales de dépenses relatives à la période au cours
de laquelle lesdits travaux sont exécutés.

b. Dès la fin des travaux d'appréciation, si le Titulaire
estime la découverte exploitable, le Titulaire a le droit à
l'attribution d'une Concession d'Exploitation couvrant le
gisement découvert.

Toutefois, si le Titulaire établit, sans travaux
d'appréciation supplémentaires que la découverte est
économiquement exploitable, l’AUTORITE CONCEDANTE peut accorder
au Titulaire une Concession d’Exploitation couvrant le gisement
découvert.

c. La demande de Concession doit être accompagnée d’une
notification de développement et, d’un plan de développement tel
que prévu à l’Article 14 du présent Cahier des Charges, la date
de notification de développement est celle du dépôt de la demande
de Concession. Au cas où, hormis le cas de force majeure et
contrairement au calendrier de réalisation prévu à l'Article 14
du présent Cahier des Charges, les travaux de développement ne
commencent pas dans un délai de deux ans à compter de la date
d'octroi de la Concession, l'’AUTORITE CONCEDANTE peut annuler
cette dernière et en disposer librement.
8

d. En tout état de cause et si la décision de développement
d'une découverte commercialement exploitable n’est pas prise dans
un délai de six (6) ans pour une découverte d’hydrocarbures
liquides et de huit (8) ans pour celle d’hydrocarbures gazeux, à
compter de la date de la découverte, 1’AUTORITE CONCEDANTE peut
requérir du Titulaire qu’il lui transfère la découverte concernée
sans aucune indemnité.

ARTICLE TREIZE : Octroi d’une Concession

Le Titulaire a le droit d’obtenir la transformation d’une partie
du Permis de Recherches en Concession s’il a satisfait les
conditions énumérées à l'Article 12 ci-dessus. La Concession sera
instituée suivant la procédure et le régime définis au Titre IV
du décret du ler Janvier 1953 sur les Mines et des Arrêtés
d'application dudit Décret, et dans les conditions précisées ci-
après :

1. Le périmètre de la Concession englobera une seule structure.

2. Ce périmètre sera choisi librement, selon les règles de l’art,
et compte tenu des résultats obtenus, sous les réserves énoncées
ci-après :

a. ce périmètre sera d’un seul tenant ;
b. il comprendra le point où a été faite la découverte ;

c. il sera entièrement englobé dans le Permis de Recherches
obtenu par le Titulaire à l’époque de la découverte ;

4. il sera constitué par des segments de droite, toutes
superposables à un carroyage de deux kilomètres de côté extrapolé
du carroyage prévu à l’Article 37 du Décret du ler Janvier 1953
sur les Mines ;

e. la surface qu’il délimite sera au moins égale aux deux
centièmes (2/100) du carré de la longueur totale du périmètre
extérieur exprimé dans les mêmes unités ;

f. il n’isolera pas une enclave fermée à l’intérieur de la
Concession.

ARTICLE QUATORZE : Plan de développement

Le plan de développement doit contenir en particulier les
éléments suivants :

- Une étude géologique et géophysique du gisement avec
notamment une estimation des réserves en place et des réserves
prouvées récupérables ;

- Une étude de réservoir indiquant les méthodes de
production projetées et justifiant le profil de production

prévisionnel, À # w
9—

- Une étude exhaustive sur les installations nécessaires
pour la production, le traitement, le transport et le stockage
des hydrocarbures,

- Une étude économique avec une estimation détaillée du coût
de développement et d’exploitation, établissant le caractère
commercial de la découverte,

- Une étude sur les besoins en personnel avec le plan de
recrutement et de formation du personnel local,

- Une étude sur la valorisation des produits associés au
pétrole et notamment le gaz dissous ou associé, le gaz de pétrole
liquéfié et les condensats,

- Un calendrier de réalisation des travaux de développement.

ARTICLE QUINZE : ces d’une autre découverte située à l'extérieur
d’une Concession

Si le Titulaire, à l’occasion des travaux de recherches
effectués à l'extérieur du périmètre de la ou les Concession(s)
mais à l’intérieur du Permis de Recherches, fait la preuve d’une
autre découverte, et s’il a satisfait les conditions énumérées à
l’article 12, il aura, chaque fois, le droit de transformer en
Concession un nouveau périmètre de son Permis, dans les
conditions définies à l’Article 13 ci-dessus.

ARTICLE SEIZE : Obligation d'exploiter

1. Dès l'achèvement des travaux  d'Appréciation et de
Développement, le Titulaire s'engage à exploiter l’ensemble des
Concessions suivant les règles de l'Art, à conduire cette
exploitation selon la réglementation appropriée suivant les
saines pratiques admises dans l’industrie pétrolière et gazière
internationale avec le souci d’en tirer le rendement optimum
compatible avec une exploitation économique, et suivant des
modalités qui, sans mettre en péril ses intérêts fondamentaux
propres d’exploitant, serviraient au maximum les intérêts
économiques fondamentaux de la Tunisie.

2+ si le Titulaire fait la preuve qu'aucune méthode
d'exploitation ne permet d'obtenir du gisement des hydrocarbures
à un prix de revient permettant, eu égard aux prix mondiaux
desdits produits, une exploitation bénéficiaire, le Titulaire
sera relevé de l’obligation d’exploiter, mais sous la réserve
prévue à l’Article 17 ci-après.

ARTICLE DIX-SEPT_: loitati spéciale à la demande de
L'AUTORITE CONCEDANTE

1. Si, dans l'hypothèse visée à l’Article 16, paragraphe 2,
1'’AUTORITE CONCEDANTE, soucieuse d'assurer le ravitaillement du
pays en hydrocarbures, décidait quand même que ledit gisement

À fa
10-

devrait être exploité, le Titulaire serait tenu de le faire,
sous la condition que l’AUTORITE CONCEDANTE lui garantisse la
vente de hydrocarbures produits à un juste prix couvrant ses
frais directs et ses frais généraux d'exploitation du gisement,
les taxes de toutes espèces, la quote-part des frais généraux du
siège social (mais à l'exclusion de tous amortissements pour
travaux antérieurs de recherches, de tous frais de recherches
exécutés, ou à exécuter, dans le reste de la Concession ou dans
la zone couverte par le Permis), et lui assure une marge
bénéficiaire nette égale à dix pour cent (10 %) des dépenses
mentionnées ci-dessus.

2. Si, toutefois, l'obligation résultant de l'alinéa précédent
conduisait le Titulaire à engager les dépenses de premier
établissement excessives au regard des programmes de

développement normal de ses recherches et de ses exploitations,
ou dont l'amortissement normal ne pourrait pas être prévu avec
une sécurité suffisante, le Titulaire et l1'AUTORITE CONCEDANTE se
concerteront pour étudier le financement de l’opération proposée.

Dans ce cas, le Titulaire ne sera jamais tenu d’augmenter contre
son gré ses investissements dans une opération déterminée, si
celle-ci n’est pas comprise dans ses programmes généraux de
recherches et d’exploitation. Si une telle augmentation des
investissements devenait nécessaire, le Titulaire et 1’AUTORITE
CONCEDANTE se concerteraient pour étudier les modalités de son
financement que l'’AUTORITE CONCEDANTE serait appelée à assumer en
totalité ou en partie.

3. Le Titulaire, à tout instant, pourra se dégager des
obligations visées au présent Article en renonçant à ses droits
aux hydrocarbures produits dans la partie de Concession à
laquelle elles s'appliquent.

Dans un tel cas, le Titulaire pourrait également se dégager
desdites obligations en renonçant à la partie de la Concession à
laquelle elles s’appliquent, dans les conditions prévues à
l'Article 76 ci-après.

De même, si une Concession n’a pas encore été accordée, le
Titulaire pourra, à tout instant, se dégager en renonçant à ses
droits sur les hydrocarbures produits sur la zone envisagée.
Dans un tel cas, le Titulaire pourrait se dégager en renonçant à
demander une Concession, et en abandonnant son Permis de
Recherches sur la structure considérée.

ARTICLE DIX-HUIT : Dispositions spéciales concernant les
isemen e qaz n’ayant pas de relatiol

avec un gisement d’hydrocarbures liquides

1. Dès que le Titulaire est en mesure de donner une évaluation
engageante des réserves en place et des prévisions de production
de gaz relatives à une découverte jugée exploitable, il saisit
1'AUTORITE CONCEDANTE en vue d’être fixé sur les quantités dont
l'écoulement peut être assuré sur le marché local.

ja
11-

Dans les six mois de cette notification, l’Administration fait
connaître au Titulaire les quantités dont elle peut garantir
l'écoulement aux conditions définies ci-après.

L'engagement ainsi pris par l'’AUTORITE CONCEDANTE n’est valable
que si le Titulaire commence, dans les six mois qui suivent cet
engagement, le programme d’Appréciation visé au paragraphe 2 du
présent Article et notifie sa décision de développement dans les

quatre ans à compter de la date de notification de la découverte.

2. Dès la conclusion d’un accord entre l’AUTORITE CONCEDANTE et
le Titulaire sur un programme de production/écoulement tel que
prévu au paragraphe 4 du présent Article, le Titulaire est tenu
de réaliser à ses frais, un programme complet d'appréciation de
la découverte de gaz au terme duquel le Titulaire remet à
1'AUTORITE CONCEDANTE un rapport technico-économique comportant
les éléments mentionnés au plan de développement visé à l'Article
14 du présent Cahier des Charges. L’AUTORITE CONCEDANTE peut
faire certifier les réserves prouvées ainsi que le profil de
production projeté par un bureau de consultants indépendants de
son choix et à sa charge, auquel cas le Titulaire sera tenu de
fournir au bureau de consultants choisi par 1’AUTORITE CONCEDANTE
toutes les informations et tous les documents de base
nécessaires.

3. Si dans les quatre ans qui suivent la réalisation d’une
découverte, assurant la production de quantités de gaz
économiquement exploitables après satisfaction des besoins
propres du Titulaire, la décision de développement n’est pas
notifiée par le Titulaire, l'AUTORITE CONCEDANTE peut requérir du
Titulaire la renonciation à ses droits au gaz sur la Concession
considérée et le transfert de sa part de la découverte à
l’Entreprise Tunisienne d'Activités Pétrolières.

En contrepartie, l'Entreprise Tunisienne d'Activités Pétrolières
verse chaque année au Titulaire vingt pour cent (20 %) des
bénéfices d'exploitation calculés, pour les recettes, sur la base
du prix de cession défini à l’Article 79 du présent Cahier des
Charges et, pour les charges, sur la base des dépenses de
développement et d'exploitation réalisées par l’Entreprise
Tunisienne d'Activités Pétrolières sur le gisement. L’Entreprise
Tunisienne d’Activités Pétrolières est libérée de tout engagement
vis-à-vis du Titulaire lorsque ses remboursements ont atteint
l'équivalent d’une fois et demie le montant des dépenses du

Titulaire ayant abouti à la découverte gazière.

Sont considérées comme dépenses liées directement à la
découverte :

1) Les dépenses d'appréciation consécutives à la mise en évidence
de la structure productive.

2) Le ou les forages ayant mis en évidence la structure et le ou
les forage(s), même réalisés postérieurement à la première
rencontre d'indices, et destinés à délimiter la structure en

question. 4. & ”
12-

3) Une quote-part des dépenses de reconnaissance sismique,
géophysique ou autres engagées sur le Permis. Cette quote-part
est proportionnelle au nombre de forages réalisés en rapport avec
la structure visée, rapportée à l’ensemble des forages réalisés
sur le Permis à la date de la décision de transfert de la
découverte à l'Entreprise Tunisienne d’Activités Pétrolières.

Le Titulaire a la faculté de renoncer au remboursement
forfaitaire défini ci-dessus et d’opter pour le maintien en
compte de l’ensemble de ses dépenses en vue de leur amortissement
sur des découvertes ultérieures.

4. De même 1'AUTORITE CONCEDANTE, et indépendamment de
l'existence d’un débouché commercial satisfaisant, aura le droit
de requérir que le Titulaire effectue, suivant les dispositions
stipulées à l’Article 17 tout ou partie des travaux de mise en
exploitation visés à l’Article 16.

Dans ce cas, et sauf accord amiable conclu ultérieurement
entre les Parties, l’exploitation sera éventuellement poursuivie
à la demande de 1’AUTORITE CONCEDANTE, suivant les dispositions
stipulées audit Article 17.

5. Le Titulaire pourra, à tout instant, se dégager des
obligations entrainées par les paragraphes 1, 2 et 4 du présent
Article, en renonçant à ses droits au gaz extrait de la partie de
Concession ou à la zone à laquelle elles s’appliquent. De même,
le Titulaire pourra à tout instant se dégager de ses obligations
en renonçant à la partie de la Concession à laquelle elle
s'applique, dans les conditions prévues à l’Article 76 ; soit,
dans le cas où une Concession n’a pas encore été attribuée, en
renonçant à la fois à son droit de demander une Concession et à
son Permis de Recherches sur la zone considérée.

ARTIC =] : Duré a Concession

La Concession sera accordée pour une durée de trente années, à
dater de la publication au Journal Officiel de la République
Tunisienne de l’Arrêté qui l’établit.

Toutefois, cette Concession prendra fin avant son terme fixe, en
cas de déchéance prononcée en application des Articles 68 et 69
(deux premiers alinéas) du Décret du ler Janvier 1953 sur les
Mines, ainsi que l’Article 77 du présent Cahier des Charges.

De même, le Titulaire peut, à toute époque, renoncer à tout ou
partie de sa ou ses Concessions, dans les conditions prévues aux
Articles 65 et 66 du Décret du ler Janvier 1953 sur les Mines et
à l’Article 76 du présent Cahier des Charges.

ARTICLE VINGT : Renouvellement du Permis de Recherches en cas de
découve

1. À l'expiration de la période couverte par le deuxième
renouvellement et si le Titulaire a effectué une découverte
telle que définie à l'Article 11 ci-dessus et a satisfait à ses

4H
13-

cbligations de travaux telles que définies à l'Article 5 ci-
dessus, il aura droit de requérir un troisième renouvellement du
Permis initial pour une période de deux (2) années.

2. Toute découverte, au sens de l'Article 11 ci-dessus, effectuée
par le Titulaire dans la zone couverte par le Permis visé au
paragraphe 1 du présent Article, ou par le Permis qui en dérivera
à la suite du renouvellement ouvrira au Titulaire le droit de
demander, l'institution d’une nouvelle Concession dans les
conditions définies à l’Article 12 ci-dessus.

3. Le troisième renouvellement portera sur une surface égale au
cinquante centième de la surface initiale (S3 = 0.5 So).

Le Titulaire pourra choisir cette surface à l’intérieur de la
surface couverte par son Permis en cours de validité à
l'expiration de la période couverte par le deuxième
renouvellement.

4. Pendant cette nouvelle période de renouvellement, le Titulaire
s'engage à effectuer le forage d’un puits.

Le montant estimé de ces travaux au cours de cette période sera
de trois Millions de Dollars US (US$ 3 Min).

5. a. Le Titulaire pourra, s’il le demande, obtenir la
réduction complémentaire, dite volontaire, prévue à l’Article 6.

Dans ce cas, l’engagement des travaux restera inchangé.

b. Le même engagement sera également inchangé si la surface
restante se trouve réduite par l'institution d’une Concession
dérivant du Permis en cause, comme il est dit au paragraphe 3 du
présent Article.

6. Si le Titulaire n’a pas effectué le minimum de travaux fixé
ci-dessus, il devra payer à l’AUTORITE CONCEDANTE le montant
nécessaire à l’achèvement du programme de travaux. Il est entendu
que le coût de chaque puits non foré s'élève à trois Millions de

Dollars US (US$ 3 Min). À
TITRE _IIT
DEVANCE, TAXES ET S D
ARTICLE VINGT-ET-UN : Droit d’enregistrement et redevances

superficiaires

Le Titulaire est tenu de payer, tant pour le Permis de Recherches
que pour la ou les Concession(s), les droits fixes
d'enregistrement, et en ce qui concerne la ou les Concession(s),
les redevances superficiaires, dans les conditions prévues par la
Loi Pétrolière et par la Convention à laquelle est annexé le
présent Cahier des Charges.

ARTICLE VINGT- : Re ance proportionnelle à la Production
et In] ur les bénéfices

I/ Redevance Proportionnelle à la Production

1. Le Titulaire s’engage, en outre, à payer ou à livrer
gratuitement à 1'AUTORITE CONCEDANTE, une "redevance
proportionnelle à la production" égale au taux fixé à l’article 3
de la Convention, appliquée à la valeur ou aux quantités,
déterminées en un point dit "point de perception" qui est défini
à l’Article 24 ci-après, des Substances Minérales du Second
Groupe extraites et conservées par lui à l’occasion de ses
travaux de recherches ou de ses travaux d’exploitation, avec tels
ajustements qui seraient nécessaires pour tenir compte de l’eau
et des impuretés ainsi que des conditions de température et de
pression dans lesquelles ont été effectuées les mesures.

2. Toutefois, sont exonérés de la redevance proportionnelle:

a) les hydrocarbures bruts consommés par le Titulaire

pour la marche de ses propres installations (recherche et

exploitation) et leurs dépendances légales, ainsi que pour la
force motrice nécessaire à ses propres pipe-lines de transport.

b) les hydrocarbures que le Titulaire justifierait ne
pouvoir rendre "marchands".

c) les gaz perdus, brûlés, ou réinjectés au sous-sol.
3. La production liquide sur laquelle s’applique la
redevance proportionnelle sera mesurée à la sortie des réservoirs
de stockage situés sur les champs de production.

Les méthodes utilisées pour la mesure seront proposées par
le Titulaire, et agréées par l’AUTORITE CONCÉDANTE.

Les mesures seront faites suivant l'horaire dicté par les

nécessités du chantier. | A!
L'AUTORITE CONCEDANTE en sera informée en temps utile. Elle
pourra se faire représenter aux opérations de mesures, et
procéder à toutes vérifications contradictoires.

4. La redevance proportionnelle à la production sera
liquidée et perçue mensuellement.

Dans les quinze (15) jours qui suivent la fin de chaque
mois, le Titulaire transmettra à 1’AUTORITE CONCEDANTE un "relevé
des quantités d’hydrocarbures assujetties à la redevance", avec
toutes justifications utiles, lesquelles se réfèreront notamment
aux mesures contradictoires de production et aux exceptions

visées au paragraphe 2 du présent Article.

Après vérification et correction, s’il y a lieu, le relevé
mensuel ci-dessus sera arrêté par l'AUTORITE CONCEDANTE.

II/ Impôt sur les bénéfices
L’impôt sur les bénéfices sera celui prévu par les Articles

3 & 4 de la Convention.

ARTICLE VINGT TROIS : Choix du paiement en espèces ou en nature

Le choix du mode de paiement de la redevance proportionnelle à la
production, soit en espèces, soit en nature, appartient à
1/AUTORITE CONCEDANTE.

Celle-ci notifiera au Titulaire, au plus tard le 30 juin de
chaque année, son choix pour le mode de paiement et également,
dans le cas de paiement en nature, sur les points de livraison
visés aux Articles 26 et 27 (parag. 2). Ce choix sera valable du
1er janvier au 31 décembre de l’année suivante.

Si 1’AUTORITE CONCEDANTE ne notifiait pas son choix dans le délai
imparti, elle serait sensée avoir choisi le mode de perception en
espèces.

Il est entendu que, en ce qui concerne le gaz, 1’AUTORITE

CONCEDANTE et le Titulaire se concerteront en vue de fixer, les
dates de notification et les périodes de validité appropriées.

ARTICLE VINGT QUATRE : M ités de perception en es] s de la

L« ce proporti e sur les
hydrocarbures liquides

1. Si la redevance proportionnelle est perçue en espèces,
son montant sera liquidé mensuellement en prenant pour base :
d’une part, le relevé arrêté par l’AUTORITE CONCEDANTE, et
d’autre part, la valeur des hydrocarbures liquides déterminés à
la sortie des réservoirs de stockage situés sur le champ de

4 it
16-

production ci-après désigné "point de perception". IL est convenu
que ce montant s’établira en fonction des prix de vente
effectivement réalisés conformément à l'Article 80 ci-dessous,
diminués des frais de transport mais non de la RPD, à partir
desdits réservoirs jusqu’à bord des navires.

2. Le prix appliqué pour chaque catégorie d’hydrocarbures
assujettis à la redevance sera le prix visé au paragraphe 3 ci-
après pour toute quantité vendue par le titulaire pendant le mois
en cause corrigé par des ajustements appropriés de telle manière
que ce prix soit ramené aux conditions de référence adoptées pour
la liquidation de la redevance et stipulées au paragraphe 1 ci-
dessus.

3. Le prix de vente sera le prix qu’il aura effectivement
reçu conformément à l'Article 80 ci-après ou à l'Article 78 en ce
qui concerne les ventes effectuées pour couvrir les besoins de la
consommation intérieure Tunisienne.

4. Les prix unitaires d'application pour le mois en cause
seront calculés selon l'Article 80 et seront communiqués par le
Titulaire en même temps qu’il transmettra le relevé mensuel dont
il a été question au parag. 4 de l'Article 22. Si le Titulaire
omet de communiquer les prix, ou ne les communique pas dans le
délai imparti, ceux-ci seront arrêtés d’office par l1’AUTORITE
CONCEDANTE, suivant les principes définis aux parag. 2, 3 & 4 du
présent Article, et sur la base des éléments d’information en sa
possession.

5. L'état de liquidation de la redevance proportionnelle
pour le mois en cause sera établi par l'’AUTORITE CONCEDANTE et
notifié au Titulaire. Celui-ci devra en effectuer le paiement
entre les mains du comptable public qui lui sera désigné, dans
les quinze (15) jours qui suivront la notification de l’état de
liquidation.

Tout retard dans les paiements donnera à l’AUTORITE
CONCEDANTE, et sans mise en demeure préalable, le droit de
réclamer au Titulaire des intérêts moratoires calculés au taux
d’escompte de la Banque Centrale de Tunisie, sans préjudice des
autres sanctions prévues au présent Cahier des Charges.

6. S'il survient une contestation concernant la liquidation
de la redevance mensuelle, un état de liquidation provisoire sera
établi, le Titulaire entendu, sous la signature du Ministre de
l'Economie et des Finances. Il sera exécutoire pour le Titulaire
dans les conditions prévues au parag. 5 ci-dessus.

7. Après règlement de la contestation, il sera établi un
état de liquidation définitive sous la signature du Ministre de
l’Economie et des Finances. Les moins perçus donneront lieu à un
versement d'intérêts moratoires calculés au taux d’escompte de la

RE a
17-

Banque Centrale de Tunisie au profit de l'Etat, lors de la
liquidation définitive mentionnée ci-dessus et calculée à partir
des dates des paiements effectués au titre des liquidations
provisoires.

ARTICLE CINQ : Perception en nature de la redevance
proportionnelle sur les hydrocarbures
liquides

1. Si la redevance proportionnelle sur les hydrocarbures
liquides est perçue en nature, elle sera dûe au point de
perception défini à l'Article 24 ci-dessus. Toutefois, elle
pourra être livrée en un autre point dit “point de livraison",
suivant les dispositions prévues à l'Article 26 ci-dessous.

2. En même temps qu’il adressera à l’AUTORITE CONCEDANTE un
relevé visé au parag. 4 de l’Article 22 ci-dessus, le Co-
Titulaire, fera connaître les quantités des différentes
catégories d’hydrocarbures liquides constituant la redevance
proportionnelle et l'emplacement précis où elles seront stockées.

ARTICLE VINGT SIX : Enlèvement de la redevance en nature sur les
hydrocarbures liquides.

1. L'AUTORITE CONCEDANTE peut choisir, comme point de
livraison des hydrocarbures liquides constituant la redevance en
nature, soit le point de perception, soit tout autre point situé
à l’un des terminus des pipe-lines principaux du Titulaire
normalement exploités pour le genre d'hydrocarbures liquides à
délivrer, par exemple, les postes de chargement sur bateaux-
citernes ou wagons-citernes.

L'AUTORITE CONCEDANTE aménagera à ses frais les moyens de
réception adéquats, au point convenu pour la livraison. Ils
seront adaptés à l’importance, à la sécurité et au mode de
production du gisement d’hydrocarbures.

L'AUTORITE CONCEDANTE pourra imposer au Titulaire de construire
les installations de réception visées ci-dessus, mais seulement
dans la mesure où il s’agira de production. Elle devra alors
fournir les matériaux nécessaires et rembourser, dans la monnaie
de dépense, au Titulaire, ses débours réels.

Le Titulaire sera en outre dégagé de toute responsabilité civile
en ce qui concerne les dommages causés par le fait des personnes
dont ils doivent répondre, ou des choses qu'ils ont sous leur
garde, à raison des travaux ainsi exécutés par eux pour le compte
de l1'’AUTORITE CONCEDANTE et suivant les prescriptions et sous le

contrôle de celle-ci. À ji
18-

2. Les hydrocarbures liquides constituant la redevance en nature
seront livrés par le Titulaire, à l’AUTORITE CONCEDANTE au point
de livraison fixé par cette dernière, comme il est dit au
paragraphe précédent. Si le point de livraison est distinct du
point de perception, c’est à dire en dehors du réseau général de
transport du Titulaire, 1’AUTORITE CONCEDANTE remboursera au Co-
Titulaire le coût réel des opérations de manutention et de
transport effectuées par celui-ci entre le point de perception et
le point de livraison, y compris la part d’amortissement de ses
installations et les assurances contre les pertes et la
pollution.

Si les hydrocarbures liquides sont transportés par une tierce
partie et que celle-ci n'accepte pas de souscrire une assurance
contre les pertes ou la pollution, le Titulaire peut contracter
ce type d'assurance et sera remboursé des coûts qui en dérivent.

3. Les hydrocarbures liquides, constituant la redevance en
nature, deviendront la propriété de l’AUTORITE CONCEDANTE à
partir du point de perception.

La responsabilité du Titulaire vis-à-vis de 1'’AUTORITE
CONCEDANTE, pour le transport entre le point de perception et le
point de livraison sera celle d’un entrepreneur de transport vis-
à-vis du propriétaire de la marchandise transportée.

Toutefois, les pertes normales par coulage au cours du transport
et du stockage resteront à la charge de l’AUTORITE CONCEDANTE.

ä. L’enlèvement des hydrocarbures liquides constituant la
redevance en nature sera fait au rythme concerté chaque mois
entre le Titulaire et l’AUTORITE CONCEDANTE.

Sauf en cas de force majeure, l’AUTORITE CONCEDANTE devra aviser
Le Titulaire au moins dix (10) jours à l'avance des
modifications qui pourraient survenir dans le programme prévu de
chargement des bâteaux-citernes ou des wagons-citernes.

L'AUTORITE CONCEDANTE fera en sorte que la redevance dûe pour le
mois écoulé soit retirée d’une manière régulière dans les trente
(30) jours qui suivront la remise par le Titulaire de la
communication visée au paragraphe 2 de l'Article 25.

Toutefois, un plan d'enlèvement portant sur des périodes
supérieures à un mois pourra être arrêté d’un commun accord. Si
la redevance a été retirée par 1’AUTORITE CONCEDANTE dans un
délai de trente (30) jours, le Titulaire n’aura pas droit à une

indemnité de ce chef. J "
À Huy
19-

Toutefois, 1’AUTORITE CONCEDANTE se réserve le droit d'exiger du
Titulaire une prolongation de ce délai de trente (30) jours pour
une nouvelle période qui ne pourra dépasser soixante (60) jours,
et sous réserve que les quantités ainsi accumulées ne dépassent
pas trente mille (30.000) mètres cubes.

La facilité ainsi donnée cessera d’être gratuite. L’AUTORITE
CONCEDANTE devra payer au Titulaire une indemnité calculée
suivant un tarif concerté à l'avance, et rémunérant le Titulaire
des charges additionnelles qu’entraine pour lui cette obligation.

5. De toute manière, le Titulaire ne pourra pas être tenu de
prolonger la facilité visée au dernier alinéa du paragraphe
précédent, au delà de l’expiration d’un délai total de quatre
vingt dix (30 + 60) jours. Passé ce délai, ou si les quantités
accumulées pour le compte de 1’AUTORITE CONCEDANTE dépassent
trente mille mètres cubes (30,000 m3), les quantités non perçues
par elle ne seront plus dûes en nature par le Titulaire. Celui-ci
en acquittera la contre valeur en espèces dans les conditions
prévues à l'Article 24 ci-dessus.

6. Si les dispositions prévues au paragraphe 5 du présent
Article, étaient amenées à jouer plus de deux (2) fois dans le
cours de l’un des exercices visés à l'Article 23, second alinéa
ci-dessus, le Titulaire pourra exiger que la redevance soit payée
en espèces jusqu’à la fin dudit exercice.

ARTICLE VINGT-SEPT : Redevance dûe sur le gaz

1. L'’AUTORITE CONCEDANTE aura le droit de percevoir sur le gaz
produit par le Titulaire après les déductions prévues à
l’Article 22, paragraphe 2, une redevance calculée suivant les
dispositions spécifiées dans 1’Article 30 de la Loi Pétrolière.
La Redevance sera perçue :

- soit en espèces sur le gaz vendu par le Titulaire sur la base
des prix réels de vente de ce dernier, après les ajustements
nécessaires pour les ramener aux conditions du point de
perception ; ce point de perception étant l'entrée du pipe-line
principal de transport du gaz ;

soit en nature sur le gaz commercial produit par le Co-Titulaire,
mesuré à la sortie des installations de traitement. Les méthodes
utilisées pour la mesure seront proposées par le Titulaire et
agréées par l’AUTORITE CONCEDANTE.

L/AUTORITE CONCEDANTE en sera informée en temps utile. Elle
pourra se faire représenter aux opérations de mesure et procéder
à toutes vérifications contradictoires. L'’AUTORITE CONCEDANTE
20-

pourra choisir comme point de livraison, soit le point de
perception comme il est défini au paragraphe précédent, soit tout
autre point situé à l’un des terminus des pipes-lines principaux
du Titulaire dans les conditions analogues à celles indiquées
dans l’Article 26, parag. 1, 2 et 3.

2. Si le Titulaire décide d'extraire, sous la forme liquide,
certains hydrocarbures qui peuvent exister dans le gaz brut,
1'AUTORITE CONCEDANTE percevra la redevance sur la part revenant
au Titulaire après traitement. La redevance sur ces produits
liquides sera dûe, soit en nature, soit en espèces, à partir d’un
“point de perception secondaire" qui sera celui où les produits
liquides sont séparés du gaz.

Dans le cas où la livraison s’effectuerait en nature, un point de
livraison différent pourra être choisi par accord mutuel. Il
coincidera avec une des installations de jliivraison prévues par
le Titulaire pour ses propres besoins.

L'AUTORITE CONCEDANTE remboursera sa quote-part des frais de
manutention et de transport, dans des conditions analogues à
celles qui font l’objet de l’Article 26, paragraphes 2 et 3.

La redevance en espèces sera calculée sur le prix effectif de
vente, avec les ajustements nécessaires pour le ramener aux
conditions correspondant au point de perception secondaire.

Le choix de percevoir la redevance, en espèces ou en nature, sera
fait comme prévu pour les hydrocarbures liquides à l'Article 23
ci-dessus.

3. La gazoline naturelle séparée par simple détente sera
considérée comme un hydrocarbure liquide, qui peut être remélangé
au pétrole brut, sauf interdiction motivée de l’AUTORITE
CONCEDANTE.

Un plan d’enlèvement portant sur des périodes de six (6) mois
pourra être arrêté d’un commun accord, qu’il s’agisse soit de la
redevance payée en gazoline naturelle, soit de l'écoulement dudit
produit pour les besoins de l’économie Tunisienne.

4. Le Titulaire n’aura l’obligation :

- ni de dégazoliner au délà de ce qui serait nécessaire pour
rendre son gaz marchand, et seulement dans la mesure où il aurait
trouvé un débouché commercial pour ledit gaz :

- ni de stabiliser ou de stocker la gazoline naturelle ;

- ni de réaliser une opération particulière de traitement ou

de recyclage. Î h am
21-

5. Dans le cas où 1’AUTORITE CONCEDANTE choisira de percevoir la
redevance en nature, elle devra fournir aux points de livraison
agréés des moyens de réception adéquats, à ses propres frais,
capables de recevoir sa quote-part des liquides au moment où ces
derniers deviendront disponibles au fur et à mesure de leur
production ou de leur sortie des usines de traitement.

L'AUTORITE CONCEDANTE prendra en charge les liquides à ses
risques et périls, dès leur livraison. Elle ne pourra pas imposer
un stockage au Co-Titulaire pour ces liquides.

6. Dans le cas où l’AUTORITE CONCEDANTE choisira de percevoir la
redevance en espèces, la redevance sera liquidée mensuellement
suivant les dispositions de l’Article 22, paragraphe 4 et de
l'Article 24 ci-dessus.

7. Si l’AUTORITE CONCEDANTE n’est pas en mesure de recevoir la
redevance en nature dans les conditions spécifiées au paragraphe
5 du présent Article, elle sera réputée avoir renoncé à la
perception en nature de cette redevance ou de la partie de cette
redevance pour laquelle elle n’aura pas de moyens de réception
adéquats.

ARTICLE VINGT-HUIT : Redevance dûe sur les solides

Si le Titulaire exploite des hydrocarbures solides naturels, la
redevance sera fixée d’un commun accord, compte-tenu des
conditions d'exploitation du gisement, à un taux compris entre
trois et dix pour cent prélevés sur la part revenant au

Titulaire. À
À

22-

TITRE IV
ACTIVITES ANNEXES DES INSTALLATIONS DE
RE ET _D’EXPILOITAT DU TULATRE
ARTICLE VINGT NEUF : Facilités données au Titulaire

pour ses installations annexes

L'AUTORITE CONCEDANTE, dans le cadre des dispositions légales en
la matière, et notamment des article 72, 73, 74, 75, 76, 77, 78
et 83 du Décret du ler janvier 1953 sur les mines donnera au
Titulaire toutes facilités en vue d’assurer à ses frais d’une,
manière rationnelle et économique, la prospection,
l'exploration, l'extraction, le transport, le stockage et
l'évacuation des produits provenant des recherches et des
exploitations, ainsi que toute opération ayant pour objet la
préparation desdits produits en vue de les rendre marchands.

Rentrent notamment dans ce cas, en sus des installations

mentionnées explicitement au décrêt du ler janvier 1953 sur les
mines, et dans la mesure du possible :

a) l'aménagement des dépôts de stockage sur les champs de
production, dans les ports d’embarquement, ou à proximité des
usines de préparation, ou éventuellement de traitement.

b) les communications routières, ferrovières où aériennes et
maritimes, les raccordements aux réseaux généraux de voies
routières, ferrées ou aériennes et maritimes.

c) les pipe-lines, stations de pompage et toutes installations
ayant pour objet le transport en vrac des hydrocarbures,

d) les postes d’embarquement situés sur le domaine public
maritime ou le domaine public des ports maritimes ou aériens.

e) les communications et leurs raccordements aux réseaux généraux
de télécommunications Tunisiens.

f) les branchements sur les réseaux de distribution d’énergie,
les lignes privées de transport d'énergie.

g) les alimentations en eau potable et industrielle.

h) les installations d'épuration et éventuellement, de traitement

de gaz bruts. 0
A a
23-

ARTICLE TRENTE : Installations ne présentant pas un intérêt
ublic général

1. Le Titulaire établira lui-même, à ses frais, risques et
périls, toutes installations qui seraient nécessaires à ses
recherches et à ses exploitations et qui ne présenteraient pas un
caractère d'intérêt public général, qu'elles soient situées à
l’intérieur ou à l'extérieur des Concessions.

Rentrent notamment dans ce cas :
a. les réservoirs de stockage sur les champs de production ;

b. les "pipe-lines" assurant la collecte du pétrole brut ou
du gaz depuis les puits jusqu'aux dits réservoirs ;

c. les “pipe-lines" d’évacuation permettant le transport du
pétrole brut ou des gaz depuis lesdits réservoirs jusqu’au point
d'embarquement par chemin de fer, ou par mer, ou jusqu’aux usines
de traitement ;

d. les réservoirs de stockage aux points d’embarquement :

e. les installations d'embarquement en vrac par pipe-lines
permettant le chargement des vwagons-citernes ou des bateaux-
citernes ;

£. les adductions d’eau particulières dont le Titulaire
auraient obtenu l’autorisation ou la Concession ;

g. les lignes privées de transport d’énergie électrique ;

h. les pistes et routes de service pour l’accès terrestre et
aérien à ses chantiers ;

i. les télécommunications entre ses chantiers ;

j. d’une manière générale, les usines, centrales thermiques,
installations industrielles, ateliers et bureaux destinés à
l'usage exclusif du Titulaire, et qui constitueraient des
dépendances légales de son entreprise.

k. l’utilisation de son propre matériel de transport
terrestre et aérien permettant l'accès à ses chantiers.

2. Pour les installations visées aux alinéas (c), (e), (f) et (g)
du paragraphe précédent, le Titulaire sera tenu, si l1’AUTORITE
CONCEDANTE l’en requiert, de laisser des tierces personnes
utiliser lesdites installations, sous les réserves suivantes :

4 ES 4
24-

a. le Titulaire ne sera tenu ni de conduire, ni de garder
des installations plus importantes que ses besoins propres ne le
nécessitent ;

b. les besoins propres du Titulaire seront satisfaits en
priorité sur ceux des tiers utilisateurs ;

c. l’utilisation par des tiers ne gênera pas l’exploitation
faite par le Titulaire pour ses propres besoins ;

d. des tiers utilisateurs paieront au Titulaire une juste
indemnité pour le service rendu.

Les tarifs et conditions d'usage applicables aux tiers
seront fixés par le Ministre de l’Economie et des Finances sur la
proposition du Titulaire.

Ils seront établis de manière à couvrir, à tout instant, les
dépenses réelles du Titulaire, y compris une quote-part de ses
frais normaux d’amortissement et d’entretien plus une marge de
quinze pour cent (15 %) pour frais généraux et bénéfices, marge
non applicable à l'Etat Tunisien.

3. l’AUTORITE CONCEDANTE se réserve le droit d’imposer au
Titulaire de conclure, avec des tiers titulaires de Permis ou de
Concessions Minières, des accords en vue d'aménager et
d'exploiter en commun les ouvrages visés aux alinéas (c), (e),
(£), (g) et (h) du paragraphe 1 du présent Article, s’il doit en
résulter une économie dans les investissements et dans
l'exploitation de chacune des entreprises intéressées,

4. L'AUTORITE CONCEDANTE, dans le cadre de la législation et
de la réglementation en vigueur, fera toute diligence en vue de
pourvoir le Titulaire des autorisations nécessaires pour
exécuter les travaux visés au paragraphe 1 du présent Article.

—ET-UN: spos licables aux "pipes-lines"

Les pipe-lines pour le transport en vrac des substances minérales
du second groupe seront installés et exploités par le Titulaire
et à ses frais, conformément aux règles de l'Art, et suivant des
prescriptions réglementaires de sécurité applicables à ces
ouvrages.

Le Titulaire prendra toutes précautions utiles pour éviter les
risques de pollution des nappes d’eau voisines des pipe-lines, et
les risques de perte d'hydrocarbures, d’incendie ou d’explosion.

Si le tracé des pipe-lines traverse des éléments du domaine
public, ou des propriétés privées, et si l'implantation des
pipes-lines ne peut être résolue soit par les accords amiables

tr
25-

obtenues par le Titulaire, soit par le simple jeu des Articles
74, 76, 77 du décrêt du ler janvier 1953 sur les mines, on
appliquera les dispositions suivantes :

Les projets d'exécution seront établis par le Titulaire et
soumis à l’approbation préalable de 1’AUTORITE CONCEDANTE après
une enquête parcellaire réglementaire.

L’AUTORITE CONCEDANTE se réserve le droit d'imposer des
modifications au tracé projeté par le Titulaire, si le résultat
de l'enquête sus-visée rend nécessaire de telles modifications.
L'occupation des propriétés privées par le Titulaire sera faite
dans les conditions fixées par les articles 77 et 78 du décret du
ler janvier 1953 sur les mines.

L’occupation des parcelles du domaine public sera faite sous le
régime des autorisations d’occupation temporaire du domaine
public, suivant le droit commun en vigueur pour les occupations
de l'espèce, et les règlements particuliers applicables aux
diverses catégories d'éléments du domaine public.

Les dispositions du présent Article s'appliquent aux
installations annexes de pipe-lines, telles que stations de
pompage, réservoirs, brise-charges, évents, ventouses, vidanges,
etc...

ARTICLE TRENTE DEUX : Utilisation par le Titulaire de
l'outillage public existant

Le Titulaire sera admis à utiliser, pour ses recherches et ses
exploitations, tous les éléments existants de l’outillage public
de la Tunisie, suivant les clauses, conditions et tarifs en
vigueur et sur un pied de stricte égalité au regard des autres
usagers.

ARTICLE TRENTE TROIS : Installations présentant un intérê i
énéral effectuées ar _1’AUTORITE
CONCEDANTE (ou ses ayants-droit) à la
demande du Titulaire

1. Lorsque le Titulaire justifiera avoir besoin, pour développer
son industrie de recherche et d’exploitation de substances
minérales du second groupe, de compléter l'outillage public
existant, ou d'exécuter des travaux présentant un intérêt public
général, il devra en rendre compte à 1’AUTORITE CONCEDANTE.

er
26-

L’AUTORITE CONCEDANTE et le Titulaire s’engagent à se concerter
pour trouver la solution optimale susceptible de répondre aux
besoins légitimes exprimés par le Titulaire, compte tenu des
dispositions législatives et règlementaires en vigueur concernant
le domaine public et les services publics en cause.

2. Sauf dispositions contraires énoncées aux Articles 37, 38 et
39 ci-après, les Parties conviennent d'appliquer les modalités
ci-dessous :

a) le Titulaire fera connaitre à l’AUTORITE CONCEDANTE ses
intentions concernant les installations en cause.

Il appuiera sa demande d’une note justifiant la nécessité
desdites installations, et d’un projet d’exécution précis.

Il y mentionnera les délais d’exécution qu’il entendrait
observer s'il était chargé de l'exécution des travaux. Ces délais
devront correspondre aux plans généraux de développement de ses
opérations en Tunisie, tels qu'ils auront été exposés par lui
dans les rapports et compte-rendus qu’il est tenu de présenter à
1'AUTORITE CONCEDANTE en application du Titre V du présent Cahier
des charges.

b) 1l’AUTORITE CONCEDANTE est tenue de faire connaitre au
Titulaire dans un délai de trois (3} mois, ses observations sur
l'utilité des travaux, ses observations concernant les
dispositions techniques envisagées par le Titulaire et ses
intentions concernant les modalités suivant lesquelles les
travaux seront exécutés.

Elle se réserve le droit, soit d’exécuter les travaux elle-
même, soit d’en confier l’exécution au Titulaire.

€) Si 1’AUTORITE CONCEDANTE décide d’exécuter elle-même les
travaux demandés, elle précisera si elle entend assurer elle-même
le financement des dépenses de premier établissement
correspondantes, ou bien si elle entend imposer au Titulaire de
lui rembourser tout ou partie des susdites dépenses.

Dans ce dernier cas, le Titulaire sera tenu de rembourser à
1'AUTORITE CONCEDANTE la totalité (ou la part convenue) des
dépenses réelles dûment justifiées, par échéances mensuelles et
dans le mois qui suit la présentation des décomptes, sous peine
d’intérêts moratoires calculés au taux légal.

d) Dans les cas visés à l’alinéa (c) précédent, les projets
d'exécution seront mis au point d’un commun accord entre les
Parties, conformément aux règles de l’Art et suivant les clauses
et conditions générales et les spécifications techniques
particulières appliquées par les départements intéressés de la

Tunisie. À fi 7
Les projets seront approuvés par le Ministre de l’Economie
et des Finances, le Titulaire entendu.

Il sera tenu compte des observations de ces derniers dans la
plus large mesure possible.

Le Titulaire aura le droit de retirer sa demande, s’il juge
trop élevée la participation financière qui lui est imposée.

S’il accepte la décision du Ministre de l’Economie et des
Finances, l/AUTORITE CONCEDANTE est tenue d'exécuter les travaux
avec diligence et d'assurer la mise en service des ouvrages dans
un délai normal eu égard aux besoins légitimes exprimés par le
Titulaire et aux moyens d'exécution susceptibles d’être mis en
oeuvre.

3. Les ouvrages ainsi exécutés seront mis à la disposition du
Titulaire pour la satisfaction de ses besoins, mais sans que
celui-ci puisse en revendiquer l'usage exclusif.

L'AUTORITE CONCEDANTE ou tout autre établissement public, office
ou concessionnaire désigné par celle-ci, en assurera
l'exploitation, l'entretien et le renouvellement, dans les
conditions qui seront fixées au moment de l’approbation des
projets d’exécution.

4. Le Titulaire, en contrepartie de l'usage desdites
installations, paiera à leur exploitant les taxes d'usage, péages
et tarifs qui seront fixés par le Ministre de 1’Economie et des
Finances, le Titulaire entendu. Ceux-ci seront comparables aux
taxes, péages et tarifs pratiqués en Tunisie pour des services
publics ou entreprises similaires, s’il en existe. À défaut, ils
seront calculés comme il est dit à l'Article 30, parag. 2,
dernier alinéa ci-dessus.

Au cas où le Titulaire aurait comme il est dit à l’alinéa (c) du
parag. 2 du présent Article, remboursé tout ou partie des
dépenses de premier établissement, il en sera tenu compte dans
la même proportion dans le calcul des tarifs, péages et taxes

d'usage. 0 gl "

28-

ARTICLE TRENTE QUATRE : Installations présentant un intérêt
Gbli £ =
le Titulaire : Concession ou
autorisation d’outillage public

Dans le cas visé à l’Article précédent, parag. 2, alinéa (b) où
1l'AUTORITE CONCEDANTE décide de confier au Titulaire l'exécution
des travaux présentant un intérêt public général, celui-ci
bénéficiera, pour les travaux considérés d’une concession ou
d'une autorisation d'outillage public.

1. S’il existe déjà, pour le type d'installation en cause, une
règlementation, codification ou jurisprudence des autorisations
ou concessions de l’espèce, on s’y réfèrera.

Tel est le cas, notamment des occupations temporaires du domaine
public, des installations portuaires des prises et adductions
d’eau, des embranchements de voies ferrées.

2. S’il n’en existe pas, et sauf dispositions contraires
stipulées aux articles 37, 38 et 39 ci-après, on appliquera les
dispositions générales ci-dessous. La concession {ou
l’autorisation) d’outillage public, sera formulée dans un acte
séparé, distinct de l’Arrêté de la Concession.

La construction et l'exploitation seront faites par le Titulaire
aux risques et périls de celui-ci.

Les projets seront établis par le Titulaire et soumis par le
Titulaire à l'approbation du Ministre de l’Economie et des
Finances.

Les règlements de sécurité et d’exploitation seront approuvés par
le Ministre de l’Economie et des Finances, le Titulaire entendu.

Les ouvrages construits par le Titulaire sur le domaine de
l’Etat ou des collectivités ou des établissements publics feront
retour de droit à 1’AUTORITE CONCEDANTE responsable dudit domaine
en fin de concession.

Enfin, la concession comportera l'obligation pour le Titulaire
de mettre ses ouvrages et installations à la disposition de
1l'AUTORITE CONCEDANTE et du public, étant entendu que le
Titulaire aura le droit de satisfaire ses propres besoins par
priorité, avant de satisfaire ceux des autres utilisateurs.

Les tarifs d'utilisation seront fixés comme il est dit à

l'article 30, parag. 2, dernier alinéa. 4 «

ÿ 4
29-

ARTICLE = F e s autorisations ou des concessions
consenties pour les installations annexes

du Titulaire

1. Les autorisations ou concessions d'occupation du domaine
public ou du domaine privé de l’Etat, les autorisations ou
concessions d’outillage public, seront accordées au Titulaire
pour la durée de validité du Permis de Recherches.

Elles seront automatiquement renouvelées aux mêmes conditions,
tant que ce Permis (ou une portion de ce Permis) sera lui-même
renouvelé.

Elles seront automatiquement prorogées, le cas échéant, si le
Titulaire obtient une ou plusieurs Concessions, instituées comme
il est dit à l’Article 12 et jusqu’à l’expiration de la dernière
de ces Concessions.

2. Si, toutefois, l'ouvrage motivant l’autorisation ou la
concession cessait d’être utilisé par le Titulaire, l’AUTORITE
CONCEDANTE se réserve les droits définis ci-dessous :

a. Lorsque l'ouvrage sus-visé cessera définitivement d’être
utilisé, par le Titulaire, 1’AUTORITE CONCEDANTE pourra
prononcer d’office l’annulation de l'autorisation par la
déchéance de la concession correspondante ;

b. Lorsque l'ouvrage sus-visé ne sera que momentanément
inutilisé, le Titulaire pouvant ultérieurement avoir besoin d'en
reprendre l’utilisation, l1'’AUTORITE CONCEDANTE pourra en requérir
l'usage provisoire soit pour son compte, soit pour le compte d'un
tiers désigné par elle. Toutefois, le Titulaire reprendra
l'usage dudit ouvrage dès que celui-ci deviendra à nouveau
nécessaire pour ses recherches ou ses exploitations.

ARTICLE TRENTE-SIX : Dispositions diverses relatives aux
autorisations ou concessions autres que la
Concession minière

De toute manière, les règles imposées au Titulaire pour
l’utilisation d’un service public, pour l’occupation du domaine
public ou du domaine privé de l’Etat et pour les autorisations ou
concessions d'outillage public, seront celles en vigueur à
l’époque considérée, en ce qui concerne la sécurité, la
conservation et la gestion du domaine public et des biens de
l'Etat.

Les autorisations et concessions ci-dessus visées donneront lieu
à un versement par le Titulaire des droits d’enregistrement,
taxes et redevances prévus à l’époque par les barèmes généraux

communs à tous les usagers. ik À
30-

Les tarifs, taxes d'usage et péages seront ceux des barèmes
généraux en vigueur pour les actes de l'espèce. L'AUTORITE
CONCEDANTE S’engage à ne pas instituer à l’occasion de la
délivrance des concessions ou autorisations sus-visées et au
détriment du Titulaire, des redevances, taxes, péages, droits ou
taxes d’usage frappant les installations annexes qu Titulaire
d'une manière discriminatoire, et constituant des taxes ou impôts
additionnels déguisés n’ayant plus le caractère d’une juste
rémunération d’un service rendu.

ARTICLE TRENTE SEPT : Dispositions applicables aux captages et
adductions d’eau.

1. Le Titulaire est sensé parfaitement connaître les difficultés
de tous ordres que soulèvent les problèmes d’alimentation en eau
potable, industrielle ou agricole dans le périmètre couvert par
le permis initial dont il a été question à l’Article 2 ci-dessus.

2. Le Titulaire pourra, s’il demande, souscrire des polices
d’abonnement temporaires ou permanentes aux réseaux publics de
distribution d’eau potable ou industrielle, dans la limite de ses
besoins légitimes, et dans la limite des débits dont ces réseaux
peuvent disposer.

Les abonnements seront consentis suivant les clauses, conditions
générales et tarifs applicables pour les réseaux publics en
question.

Les branchements seront établis sur projets approuvés par le
Ministre de l'Agriculture (Service Hydraulique), par le Titulaire
et à ses frais, suivant les clauses et conditions techniques
applicables aux branchements de l'espèce.

Notamment, les branchements destinés à rester en place plus de
quatorze (14) ans seront exécutés en tuyaux de fonte centrifugée,
ou en tuyaux d’une qualité et d’une durabilité équivalentes.

Les travaux pendant leur exécution seront soumis au contrôle du
Ministère de l'Agriculture (Service Hydraulique) et feront
l’objet d'essais de réception par ledit service.

Le Ministre de l'Agriculture, dans la décision portant
autorisation du branchement et approbation du projet, et s’il
s’agit de branchement destiné à être utilisé pendant plus de
quatorze (14) ans, pourra imposer que le branchement soit remis,
après réception, à l’organisme ou concessionnaire chargé de la
gestion du réseau public dont dérive le branchement et qu’il soit

classé dans les ouvrages dudit réseau T4 +
31-

Par ailleurs, le Ministre de l'Agriculture se réserve le droit
d’imposer un diamètre des canalisations tel que le débit possible
en service normal dans les canalisations en question dépasse de
vingt pour cent (20%) le débit garanti à la police d’abonnement.

Enfin, le Ministre de l’Agriculture pourra prescrire au Titulaire
d'exécuter un branchement d’un diamètre supérieur au diamètre
fixé par la règle précédente, en vue de desservir des points
d’eau publics ou des tiers abonnés sur ledit branchement, à
charge de rembourser au Titulaire le supplément de dépenses
entrainé par cette décision.

3. Lorsque le Titulaire aura besoin d’assurer temporairement
l'alimentation en eau de ses chantiers notamment de ses ateliers
de sondage, et lorsque les besoins légitimes du Titulaire ne
pourront pas être assurés économiquement par un branchement sur
un point d’eau public existant (ou un réseau public de
distribution d’eau), 1’AUTORITE CONCEDANTE s’engage à lui donner
toutes facilités d’ordre technique ou administratif, dans le
cadre des dispositions prévues par le Code des Eaux en vigueur,
et sous réserve des droits qui pourront être reconnus à des
tiers, pour effectuer, sous le contrôle du service spécial des
eaux, les travaux de captage et d’adduction des eaux du domaine
public qui seraient nécessaires.

Le Titulaire aura la facilité d’utiliser, sous le régime d’une
autorisation provisoire délivrée par le Ministre de
l'Agriculture, les eaux du domaine public découvertes par lui à
l’occasion de ses travaux, pourvu qu’il n’endommage pas la nappe
dont elles proviendraient, et ne porte pas atteinte à des droits
d’eau reconnus à des tiers. 11 est bien entendu que, dans ce cas,
il déposera immédiatement une demande régulière d'autorisation ou
de concession concernant ces eaux. Cette faculté subsistera
jusqu’à ce qu'il soit statué sur ladite demande, conformément à
la procédure fixée par le Code des Eaux en vigueur.

Les ouvrages de captage (à l'exclusion des ouvrages d’adduction)
exécutés par le Titulaire en application des autorisations
visées ci-dessus, feront retour à l’Etat sans indemnité, tels
qu’ils se trouvent lorsque le Titulaire aura cessé de les
utiliser.

Si les travaux de captage effectués par le Titulaire donnent un
débit supérieur aux besoins de celui-ci, 1’AUTORITE CONCEDANTE
pourra requérir que le Titulaire livre aux services publics la
fraction du débit dont il n’a pas l’utilisation, contre une juste
indemnité couvrant la quote-part de ses dépenses d'exploitation

et d'entretien des ouvrages hydrauliques. À «|
32-

En tout état de cause, l’AUTORITE CONCEDANTE pourra requérir que
le Titulaire assure gratuitement et pendant toute la durée qu’il
exploitera le captage autorisé, l'alimentation des points d’eau
publics, dans la limite du dixième du débit de captage, une fois
déduits les débits réservés au profit des points d’eau publics
existants ou les débits réservés pour couvrir les droits
reconnus à des Tiers.

4. Lorsque le Titulaire aura besoin d'assurer d’une manière
permanente l’alimentation de ses chantiers miniers ou de ses
installations annexes, et qu’il ne pourra obtenir que ses besoins
légitimes soient assurés d’une manière suffisante, économique,
durable et sûre, par un branchement sur un point d’eau public
existant (ou un réseau public de distribution d’eau), les deux
Parties conviennent de se concerter pour rechercher de quelle
manière pourront être satisfaits les besoins légitimes du
Titulaire.

a. Tant que les besoins exprimés par le Titulaire restent
inférieurs à mille mètres cubes (1.000 m3) d’eau potable par
jour, l’AUTORITE CONCEDANTE s’engage, sous réserve des droits
antérieurs reconnus à des tiers ou au profit de points d’eau
publics pré-existants et si elle ne veut pas (ou ne peut pas)
exécuter elle-même dans des délais satisfaisants les travaux de
captage nouveaux ou de développement de captages (ou réseaux
publics) existants, à donner toutes facilités au Titulaire pour
effectuer, à ses frais, les captages et adductions nécessaires,
dans les conditions stipulées aux paragraphes 2 et 3 du présent
Article.

L’AUTORITE CONCEDANTE, le Titulaire entendu, et compte tenu des
données acquises par l’inventaire des ressources hydrauliques de
la Tunisie, se réserve le droit d’arbitrer équitablement les
intérêts éventuellement opposés du Titulaire, des tiers
utilisateurs et des services publics, et de désigner le ou les
emplacements où le Titulaire obtiendra l’autorisation (ou la
concession) de captage, dans une zone couvrant le périmètre du
Permis initial visé à l’Article 2, plus une bande frontière d’une
profondeur de cinquante kilomètres (50 km) à partir dudit
périmètre. Le choix sera fait pour faire bénéficier le Titulaire
des conditions géographiques et économiques les plus favorables
possibles.

b. Si les besoins permanents exprimés par le Titulaire
dépassent le débit de mille mètres cubes (1000 m3) par jour,
1'AUTORITE CONCEDANTE ne peut, d’ores et déjà, s’engager à
autoriser le Titulaire à capter un tel débit dans la zone
couverte par le Permis minier initial plus la bande frontière
d’une profondeur de cinquante kilomètres visés à l’alinéa

précédent. (él
33-

Dans cette hypothèse, les Parties se concerteront pour adopter
toute mesure susceptible de satisfaire les besoins légitimes du
Titulaire, compte tenu d’une part, des données fournies par
l’inventaire des ressources hydrauliques de la Tunisie et d'autre
part, de la politique générale suivie par l’AUTORITE CONCEDANTE
en matière d’utilisation des ressources hydrauliques.

5. Le Titulaire s’engage à se soumettre à toutes les règles et
disciplines d'utilisation qui lui seraient prescrites par
1'AUTORITE CONCEDANTE en ce qui concerne les eaux qu’il pourrait
capter, et qui appartiendraient à un système aquifère déjà
catalogqué et identifié par l'inventaire des ressources
hydrauliques de la Tunisie.

Si, par contre, les forages du Titulaire aboutissaient à la
découverte d’un système aquifère nouveau, non encore catalogué ni
identifié par l’inventaire des ressources hydrauliques, n’ayant
pas de communication avec un autre système aquifère déjà reconnu,
1'AUTORITE CONCEDANTE réserve au Titulaire une priorité pour
l'attribution des autorisations ou des concessions de captage
dans ledit système.

Néanmoins, il est bien entendu que cette priorité ne saurait
faire obstacle à l’intérêt général, ni s’étendre au-delà des
besoins légitimes des installations minières et des installations
annexes du Titulaire.

6. Avant l’abandon de tout forage de recherches, l'administration
pourra décider du captage par le Titulaire, de toute nappe jugée
exploitable, étant entendu que les dépenses engagées de ce chef
seront à la charge de l'Etat.

7. Si, dans le cadre de l’Article 17,4) de la Loi Pétrolière, le
Titulaire décide de créer, sur le périmètre ou dans le voisinage
du Permis, une entreprise à caractère agricole, il aura,
nonobstant les facilités fiscales prévues par la Loi Pétrolière,
le libre usage des eaux souterraines produites à partir de tout
forage effectué par ses soins sur le Permis.

ARTICLE TRENTE-HUIT : Dispositions applicables aux voies ferrées

1. Le Titulaire, pour la desserte de ses chantiers miniers, de
ses pipe-lines, de ses dépôts et de ses postes d’embarquement,
pourra aménager à ses frais des embranchements particuliers de
voies ferrées se raccordant aux réseaux ferrés d'intérêt général.

Les projets d'exécution seront établis par le Titulaire en se
conformant aux conditions de sécurité et aux conditions
techniques imposées aux réseaux tunisiens d’intérét général. Ils
seront approuvés par le Ministère compétent après enquête

parcellaire. À no
N ail
34-

L'AUTORITE CONCEDANTE se réserve le droit de modifier les tracés
proposés par le Titulaire, pour tenir compte des résultats
donnés par l’enquête parcellaire et pour raccorder au plus court,
selon les règles de l’Art, les installations du Titulaire avec
les réseaux d’intérêt général.

2. Si l’exploitation de l’embranchement particulier est faite par
le Titulaire, celui-ci se conformera aux règles de sécurité qui
sont appliquées aux réseaux tunisiens d’intérêt général.

Les règlements d’exploitation seront approuvés par le Ministère
compétent.

3. L’AUTORITE CONCEDANTE se réserve le droit d'imposer que
l'exploitation de l’embranchement particulier soit faite par un
réseau d’intérét général. Dans ce cas, ledit réseau assumera la
responsabilité et la charge de l'entretien des voies de
l’embranchement du Titulaire.

4. Le matériel roulant, notamment les vwagons-citernes,
appartenant en propre au Titulaire, devra être d’un modèle agréé
par le service du contrôle des chemins de fer.

1l sera entretenu, aux frais du Titulaire, par le réseau
d’intérét général sur lequel il circule.

5. Les tarifs appliqués seront ceux du tarif commun en vigueur
sur les réseaux d'intérêt général.

11 est précisé que le pétrole brut transporté en wagons-citernes
appartenant au Titulaire bénéficiera du tarif "pondéreux".

ARTICLE TRENTÉ-NEUF : Dispositions applicables aux installations

chargement et de déchargement maritim

1. Lorsque le Titulaire aura à résoudre un problème de
chargement ou de déchargement maritime, les Parties conviennent
de se concerter pour arrêter d’un commun accord les dispositions
susceptibles de satisfaire les besoins légitimes exprimés par le
Titulaire.

Sauf cas exceptionnels, où la solution nettement la plus
économique serait d’aménager un tel poste de chargement ou de
déchargement en rade foraine, la préférence sera donnée à toute
solution comportant l’utilisation d’un port ouvert au commerce.

Le
35-

2. Dans ce dernier cas, l1’AUTORITE CONCEDANTE stipulant tant en
son nom propre qu’au nom de l'Office des Ports Nationaux
Tunisiens, s’engage à donner toute facilité au Titulaire dans
les conditions prévues par la législation générale sur la police
des ports maritimes et par les règlements particuliers des ports
de commerce de la Tunisie, et sur un pied d'égalité vis-à-vis des
autres exploitants de substances minérales du Second Groupe, pour
qu’ils puissent disposer :

— des plans d’eau du domaine public des ports ;

-— d’un nombre adéquat de postes d’accostage susceptibles de
recevoir sur ducs d’Albe, les navires-citernes usuels ;

—- de terres-pleins du domaine public des ports nécessaires à
l'aménagement d'installations de transit ou de stockage.

Les occupations du domaine public des ports seront placées sous
le régime des conventions dites "de taxe N° XIII". Les péages,
droits et taxes de port frappant le pétrole brut seront ceux
applicables à la catégorie "minerais et phosphates",.

3. Si la solution adoptée est celle d’un poste de chargement ou
de déchargement en rade foraine, les installations (Y compris les
pipe-lines flottants) seront construites, balisées et exploitées
par le Titulaire et à ses frais sous le régime de l’autorisation
d’occupation temporaire du domaine public maritime.

Les dispositions adoptées et les règlements d’exploitation
seront approuvés par le Ministère compétent sur proposition du
Titulaire.

La redevance  d’occupation du domaine maritime pour les
autorisations de l’espèce sera calculée et liquidée suivant les
modalités et les tarifs communs appliqués par l'office des Ports
Nationaux Tunisiens pour les conventions de taxe N° XIII.

ARTICLE QUARANTE : Centrales thermiques

1. Les Centrales thermiques brûlant du brut, du gaz ou les sous-
produits de l’extraction, ne sont pas considérées comme des
dépendances légales de l’entreprise, sauf si elles alimentent
exclusivement les propres chantiers du Titulaire.

2. En tout état de cause, les centrales thermiques et les réseaux
de &istribution d'énergie installés par le Titulaire pour ses
propres besoins seront assujettis à toutes les règlementations
et à tous les contrôles appliqués aux installations de production

et de distribution d’énergies similaires. À 1
3. Si le Titulaire a un excédent de puissance sur ses besoins
propres, ses centrales thermiques devront alimenter en énergie
les agglomérations voisines. En outre, il devra prévoir la
possibilité d’aménager, aux frais de l’AUTORITE CONCEDANTE, un
suréquipement plafonné à trente pour cent (30%) de 1a puissance
de chaque centrale. Cette énergie sera vendue à son prix de
revient à un organisme de distribution désigné par l’AUTORITE
CONCEDANTE.

ARTICLE QUARANTE ET UN : Substances Minérales autres que celles
du deuxième Groupe

Si le Titulaire, à l’occasion de ses recherches ou de ses
exploitations d’hydrocarbures, était amené à extraire des
substances minérales autres que celles du deuxième groupe, sans
pouvoir séparer l'extraction des hydrocarbures, l1’AUTORITE
CONCEDANTE et le Titulaire se concerteront pour examiner si

lesdites substances minérales doivent être séparées et
conservées.

Toutefois, le Titulaire ne sera pas tenu d'exploiter, de
séparer, de conserver les substances autres que celles du
deuxième groupe si leur séparation et leur conservation
constituaient des opérations trop onéreuses ou trop difficiles.

ARTICLE QUARANTE DEUX : Installations diverses

Ne seront pas considérées comme dépendances légales de
l’entreprise du Titulaire :

- les installations de traitement des hydrocarbures liquides
solides ou gazeux, en particulier les raffineries ;

- les installations de toute nature produisant ou transformant de
l’énergie, dans la mesure où elles ne sont pas destinées à
l'usage exclusif du Titulaire ;

- les installations de distribution au public de combustibles
liquides ou gazeux.

Par contre, seront considérées comme des dépendances légales de
l'entreprise du Titulaire, les installations de première
préparation des hydrocarbures extraits, aménagées par lui en vue
de permettre le transport et la commercialisation desdits
hydrocarbures et notamment, les installations de “dégazolinage"

des gaz bruts. À "
37-

TITRE V
SURVEILLANCE MINIERE ET DISPOSITIONS TECHNIQUES
ARTICLE QUARANTE TROIS : Documentation fournie au Titulaire

par_l’Autorité Concédante

L'AUTORITE CONCEDANTE fournira au Titulaire la documentation qui
se trouvera en sa possession et concernant :

- le cadastre et la topographie du pays :

-— la géologie générale ;

-— l’hydrologie et l'inventaire des ressources hydrauliques ;
- les mines.

Exception faite des renseignements ayant un caractère secret du
point de vue de la Défense Nationale, ou des renseignements
fournis par des prospecteurs ou industriels privés à titre
confidentiel et dont la divulgation à des tiers ne peut être
faite sans l’assentiment express des intéressés.

ARTICLE QUARANTE QUATRE : Contrôle technique

Le Titulaire sera soumis à la surveillance de l’AUTORITE
CONCEDANTE suivant les dispositions prévues au Décret du ler
Janvier 1953 sur les Mines, (notamment son titre VIII)
complétées et précisées comme il est dit aux Articles 45 à 65 ci-
après.

ARTICLE QUARANTE CINQ : Application du Code des Eaux

Le Titulaire, tant pour ses travaux de recherches que pour ses
travaux d’exploitation, se conformera aux dispositions de la
législation tunisienne actuellement en vigueur concernant les
eaux du domaine public et précisées par les dispositions du
présent Cahier des Charges.

Les eaux qu’il pourrait découvrir au cours de ses travaux restent
classées dans le domaine public. Elles ne sont susceptibles
d’utilisation permanente, par lui, qu’en se conformant à la
procédure d’autorisation ou de concession prévue au Code des
Eaux.

Le Titulaire est tenu de prendre toutes mesures appropriées qui
seront concertées avec le service hydraulique au Ministère de
l’Agriculture en vue de protéger les nappes aquifères.

{Ha
38-

Le Ministère de l'Agriculture se réserve le droit d'arrêter ou
d'interdire tout forage si les dispositions prises ne sont pas
susceptibles d'assurer la conservation des nappes artésiennes.

Le Titulaire sera tenu de communiquer au service hydraulique
tous les renseignements qu’il aura pu obtenir à l’occasion de ses
forages sur les nappes d’eau rencontrées par lui (position,
niveau statique, analyses, débit) dans les formes qui lui seront
prescrites par le Bureau de l’Inventaire des Ressources
Hydrauliques.

ARTICLE QUARANTE SIX : Accès aux chantiers

L'AUTORITE CONCEDANTE pourra à tout moment, envoyer sur les
chantiers du Titulaire un agent qui aura libre accès à toutes les
installations et à leurs dépendances légales aux seuls risques et
frais de L’AUTORITE CONCEDANTE. Cet agent pourra obtenir
communication sur place, mais seulement pendant les heures
normales de travail, des pièces tenues sur les chantiers,
énumérées au présent titre. Sur demande écrite de l’AUTORITE
CONCEDANTE, il pourra s’en faire délivrer une copie certifiée
conforme ou une photocopie.

Il pourra, dans les mêmes conditions, s’assurer du progrès des
travaux, procéder aux mesures et jaugeages des hydrocarbures et,
d’une façon générale, vérifier que les droits et intérêts de
1’AUTORITE CONCEDANTE sont sauvegardés.

ARTICLE QUARANTE SEPT : Obligation de rendre compte des travaux

Le Titulaire adressera, à l’AUTORITE CONCEDANTE, trente (30)
jours au moins avant le commencement des travaux :

— le programme de prospection géophysique projeté, qui doit
comprendre une carte mettant en évidence le carroyage à utiliser,
ainsi que le nombre de kilomètres à couvrir et la date
approximative du commencement des opérations :

- une copie des films des profils sismiques, dès que possible ;
- un rapport d’implantation concernant :

. soit un forage de prospection ;

-. soit un programme relatif à un ensemble de forages de

développement ;
. soit un programme relatif à un ensemble de forages

d’études. { fl "
39-

Le rapport d’implantation précisera :
- les dispositions envisagées pour l'alimentation en eau ;

— l'emplacement du ou des forage(s) projetés, défini par ses
coordonnées géographiques, avec extrait de carte annexé ;

- les objectifs recherchés par le forage, ou l’ensemble des
forages :

— les prévisions géologiques relatives aux terrains traversés :

— le programme minimum des opérations de carottage et de contrôle
du ou des forage(s) ;

— la description sommaire du matériel employé :
— le programme envisagé pour les tubages :

— éventuellement les procédés que le Titulaire compte utiliser
pour mettre en exploitation le ou les forage(s) .

ARTICLE QUARANTE HUIT : Carnet de forage

Le Titulaire fera tenir sur tout chantier de forage un carnet
paginé et paraphé, d’un modèle agréé par L’AUTORITE CONCEDANTE,
où seront notées au fur et à mesure des travaux, sans blanc ni
grattage, les conditions d'exécution de ces travaux, en
particulier :

- la nature et le diamètre de l’outil ;

-— l'avancement du forage ;

— les paramètres du forage ;

- la nature et la durée des manoeuvres et opérations spéciales
tels que carottage, alésage, changement d'outils,
instrumentations

- les indices et incidents significatifs de toute nature.

Ce carnet sera tenu sur place à la disposition des agents de
l'’AUTORITE CONCEDANTE.

ART U: E NEUF : Surveillance géologique des forages

Le Titulaire sera tenu de faire surveiller chacun de ses forages
par son service géologique dont la composition et la mission
seront portées à la connaissance de l’AUTORITE CONCEDANTE.

À Key
40-

ARTICLE CINQUANTE : Contrôle technique des forages

1. En dehors des opérations de carottage et de contrôle du
forage, prévus dans le rapport d’implantation visé à l’art. 47
ci-dessus, le Titulaire devra faire exécuter toutes mesures
appropriées, chaque fois que l’examen des déblais de forage, ou
les mesures de contrôle du forage, laisseront présumer un
changement important dans la nature du terrain traversé.

2. Une collection de carottes et de déblais de forage
intéressants pour l'interprétation dudit forage sera constituée
par le Titulaire, et tenue par lui, en un lieu convenu à
l'avance, à la disposition des agents de Ll’AUTORITE CONCEDANTE
pour que ceux-ci puissent l’examiner.

Le Titulaire aura le droit, par priorité, de prélever sur les
carottes et les déblais de forages les échantillons dont il aura
besoin pour effectuer, ou faire effectuer, des analyses et des
examens.

Dans la mesure où ce sera possible, le prélèvement ainsi opéré ne
portera que sur une fraction de carottes et déblais correspondant
à une même caractéristique, de telle manière que le reste de
l'échantillon puisse demeurer dans la collection et étre examiné
par les agents de l’AUTORITE CONCEDANTE. A défaut et sauf
impossibilité, l’échantillon unique ne sera prélevé qu'après
avoir été examiné par un représentant qualifié de l’AUTORITE
CONCEDANTE.

Dans le cas où cet examen préalable serait impossible, un compte
rendu spécial en sera fait à l’AUTORITE CONCEDANTE.

En outre, si l’échantillon unique n’a pas été détruit, il sera
réintégré dans la collection, par le Titulaire où par 1’AUTORITE
CONCEDANTE après avoir subi les examens ou analyses. Le Titulaire
conservera soigneusement le reste des déblais et carottes pour
que l’AUTORITE CONCEDANTE puisse à son tour prélever des
échantillons pour sa collection et ses propres examens et
analyses.

Toutes les carottes et tous les déblais de forages qui resteront
après les prises d'échantillons visées ci-desus seront conservées
par le Titulaire aussi longtemps qu’il le jugera utile ; ils
seront mis par lui à la disposition de l’AUTORITE CONCEDANTE au

plus tard à l'expiration du Permis. À :
4i-

3. Le Titulaire, informera l'’AUTORITE CONCEDANTE avec un délai
suffisant pour qu’il puisse s’y faire représenter, de toutes
opérations importantes tels que cimentation, essais de fermeture
d'eau, essais de mise en production.

Le Titulaire, avisera l'’AUTORITE CONCEDANTE de l'exécution des
opérations de carottage électrique.

Le Titulaire, avisera l’AUTORITE CONCEDANTE de tout incident
grave susceptible de compromettre le travail d’un forage, ou de
modifier de façon notable les conditions de son exécution.

4. AU moins une fois par mois, le Titulaire, fournira à
1'AUTORITE CONCEDANTE une copie des rapports concernant les
examens faits sur les carottes et les déblais de forage, ainsi
que les opérations de forage, y compris les activités spéciales
mentionnées dans les deux premiers alinéas du paragraphe 3 du
présent article.

Sur demande de 1’AUTORITE CONCEDANTE, le Titulaire sera tenu de
délivrer un deuxième exemplaire des rapports et documents, si
celui-ci est réclamé par le service hydraulique.

Réciproquement, 1’AUTORITE CONCEDANTE devra faire connaître au
Titulaire dans les délais d’un mois, les observations qu’elle
pourrait faire sur les rapports mentionnés au premier alinéa du
présent paragraphe.

En outre, l’AUTORITE CONCEDANTE adressera au Titulaire tous les
rapports d'essais et d'analyses qu’elle aura pu elle même
exécuter ou faire exécuter.

ARTICLE CINQUANTE ET UN : Compte rendu mens ‘activités

Le Titulaire adressera chaque mois à l’AUTORITE CONCEDANTE un
rapport d’activités couvrant :

a- les études, synthèses, interprétations géologiques et
géophysiques avec les cartes y afférentes ;

b- l'avancement réalisé, les observations faites et les
résultats obtenus par tous ses forages, sous réserve de ce qui

est stipulé à l’article 54. 4 ,
42-

ARTICLE CINQUANTE DEUX : Arrêt d’un forage

Avant tout arrêt définitif d’un forage, le Titulaire est tenu de
réaliser un programme minimum d'enregistrement électrique pour
évaluer les niveaux géologiques rencontrés et pour permettre un
calage avec la sismique existante.

Sauf en ce qui concerne les forages groupés visés à l’Article 55
ci-après, le Titulaire ne pourra arrêter définitivement un forage
qu'après en avoir avisé 1’AUTORITE CONCEDANTE.

Sauf circonstances particulières, cet avis devra être donné au
moins soixante douze (72) heures à l’avance.

11 devra faire connaître, s’il s’agit d’un abandon de forage, les
mesures envisagées pour éviter les risques qui pourraient en
résulter tant pour les gites d'hydrocarbures que pour les nappes
aquifères.

Le Titulaire sera tenu de prendre toutes mesures appropriées
concertées avec L'AUTORITE CONCEDANTE après consultation
éventuelle du service hydraulique, pour éviter la déperdition
dans les terrains des nappes d'hydrocarbures, de gaz ou d’eau.
Toutefois, si l’AUTORITE CONCEDANTE n’a pas fait connaître ses
observations dans les soixante douze (72) heures qui suivront le
dépôt de l'avis de l'arrêt du forage, le programme de bouchage
proposé par le Titulaire sera sensé avoir été accepté.

ARTICLE CINQUANTE TROIS : Compte rendu de fin de forage

Le Titulaire adressera à l'’AUTORITE CONCEDANTE dans un délai
maximum de trois (3) mois après l'arrêt d’un forage de
prospection, ou d’un forage isolé non compris dans l’un des
programmes d’ensemble visés à l’article 54, un rapport
d'ensemble, dit "compte rendu de fin de forage".

Le compte rendu de fin de forage comprendra :

a- une copie du profil complet dudit forage, donnant la
coupe des terrains traversés, les observations et mesures faites
pendant le forage, le plan des tubages restant dans le puits, les
fermetures d’eau effectuées et le cas échéant, les diagraphies
électriques et les résultats des essais de mise en production.

b- un rapport qui contiendra les renseignements géophysiques
et géologiques originaux, propriété du Titulaire et provenant des
études faites par lui en Tunisie, se référant directement à la
structure géologique sur laquelle le forage est situé. Si la
structure en cause n’est pas définie avec précision par les
données acquises, les renseignements ci-dessus se référant
directement à un carré dont le centre est le forage en question,
et dont les côtés sont des segments orientés Nord-Sud et Est-

Quest, mesurant dix kilomètres (10 km) de T4 ue
Kÿ of
43-

Après l’achèvement d’un forage de développement, le Titulaire
fournira seulement les renseignements indiqués à l’alinéa (a) ci-
dessus.

ARTICLE CINQUANTE QUATRE : Dispositions particulières applicables
aux groupes de forage d’étude ou de
développement

Sont modifiées comme il est dit ci-après, les dispositions des
articles 47, 48, 51, 52 & 53 ci-dessus, pour ce qui concerne les
forages d’études entrepris soit en série, soit isolément, en vue
d'obtenir seulement des renseignements d’ordre géologique ou
géophysique, ou encore pour ce qui concerne les forages de
développement entrepris en série dans une même zone.

1. Avant le commencement des opérations de forage, le Titulaire
adressera à l’AUTORITE CONCEDANTE, un rapport d’implantation
relatif au programme envisagé et précisant les points suivants :

a- l’objet recherché par le Titulaire dans cette opération ;

b- l'étendue et la situation de la région à l’intérieur de
laquelle il se propose de mener l’opération :

c- les emplacements approximatifs des forages envisagés :

d- les profondeurs maxima et minima que les forages
pourraient atteindre ;

e- les mesures que le Titulaire envisage de prendre au
cours de chaque forage pour résoudre les problèmes posés par les
nappes aquifères ;

f- la description du ou des appareils de forage qui seront
employés :

g- les procédés que le Titulaire envisage, le cas échéant
pour l'emploi des tubages ;

h- la façon dont le Titulaire se propose de rassembler,
préserver et mettre à la disposition de l’AUTORITE CONCEDANTE et
du service hydraulique les renseignements d'ordre géologique et
hydrologique qui pourront être obtenus dans de telles opérations.

er
44-

1. les procédés généraux que le Titulaire se propose d'utiliser
au moment de l’abandon de chaque forage, afin de résoudre les
problèmes posés par la préservation des nappes d’hydrocarbures de
gaz ou d’eau ;

éventuellement, les procédés que le Titulaire compte utiliser
pour mettre en exploitation les forages de développement.

2. Dans les trente (30) jours qui suivront la réception dudit
rapport, l'AUTORITE CONCEDANTE et le service hydraulique devront
communiquer au Titulaire leurs observations et leurs
recommandations au sujet des propositions contenues dans le
rapport sus-indiqué du Titulaire.

3. Pendant l'exécution des travaux visés dans le programme dont
il est question ci-dessus, le Titulaire fournira au moins, tous
les mois, à l’AUTORITE CONCEDANTE et au service hydraulique, 1e
cas échéant, un rapport sur la marche des travaux, exposant pour
chaque forage :

a- Son emplacement exact défini par ses coordonnées
géographiques ;

b- sa profondeur totale ;
c- les formations géologiques rencontrées ;

d- les mesures prises pour protéger les couches contenant de
l’eau ou des hydrocarbures :;

e- les mesures prises lors de l’abandon ;

f- le cas échéant, la profondeur et la description des
couches contenant les hydrocarbures ;

g- s’il y a lieu, les résultats des essais faits sur les
nappes d’eau ou d’hydrocarbures.

4. Dans le cas des forages de développement, le Titulaire, s’il
entend faire un essai sur une nappe d’hydrocarbures, en informera
1'AUTORITE CONCEDANTE, au moins vingt quatre (24) heures avant le
commencement de l'essai, sauf circonstances particulières. Il
agira de même vis-à-vis du service hydraulique pour les essais

projetés sur les nappes aquifères. _
K of
45-

5. Après achèvement des travaux prévus au programme, un compte
rendu d’ensemble sera adressé à 1’AUTORITE CONCEDANTE dans les
conditions fixées à l’article 53 ci-dessus. Ce compte rendu
présentera une synthèse de tous les résultats obtenus pour
l’ensemble des forages exécutés au titre du programme. Il
rapportera, pour chacun des forages qui dépassent une profondeur
de cinquante (50) mètres, les coupes et renseignements visés à
l’alinéa (a) du même article 53.

Les renseignements prévus à l'alinéa (b) de l’article 53 ne
seront pas exigés pour les forages de développement entrepris en
exécution d’un programme d’ensemble.

6. Les dispositions des Articles 49 et 50 seront applicables aux
forages visés au présent Article. Toutefois, la constitution des
collections visées à l'Article 50 sera simplifiée au maximum, et
limitée à la conservation des échantillons nécessaires pour la
bonne interprétation des résultats des forages.

ARTICLE CINQUANTE CINQ : Essai des forages

1. Si au cours d’un forage, le Titulaire juge nécessaire
d'effectuer un essai sur une couche de terrain qu’il croit
susceptible de produire des hydrocarbures, il en avisera
1'AUTORITE CONCEDANTE au moins vingt quatre (24) heures avant de
commencer un tel essai. Le Titulaire agira de même vis à vis du
Service Hydraulique pour les essais qu’il jugerait nécessaire
d'effectuer sur les couches présumées aquifères.

2. Le Titulaire n'aura pas contrevenu aux obligations résultant
pour lui du paragraphe précédent, si du fait de circonstances
imprévisibles et indépendantes de sa volonté, ou du fait de
l’absence ou de l'éloignement du représentant qualifié de
1'AUTORITE CONCEDANTE ou du service hydraulique, il n'avait pu
aviser ce dernier dans le délai prescrit.

De même, si l'outil de la sonde pénètre inopinément dans une

couche de terrain présumé contenir de l’eau ou des hydrocarbures,
et nécessitant un essai immédiat, le délai de préavis sera réduit

à six (6) heures.
ce:
{Ha
46-

De même, le Titulaire pourra effectuer toutes opérations ou
essais nécessaires sans attendre l’arrivée du représentant
qualifié de l’AUTORITE CONCEDANTE ou du service hydraulique, en
cas d’urgence, et lorsque l'observation stricte des délais de
préavis risquerait de compromettre la sécurité ou le succès du
forage en cours. Tel est le cas, notamment des essais du type
connu dans la profession sous le nom de "Drill Stem Test",

Dans les cas exceptionnels visés au présent paragraphe, le
représentant qualifié du Titulaire devra s’efforcer de prévenir
immédiatement le représentant de l’AUTORITE CONCEDANTE ou du
service hydraulique selon le cas, par les moyens les plus rapides
qui seraient à sa disposition.

En outre, le Titulaire en adressera sous trois (3) jours un
compte rendu écrit et circonstancié à l'’AUTORITE CONCEDANTE
justifiant en particulier les raisons qui l’ont empêché
d'observer les délais de préavis.

3. En dehors des exceptions prévues aux paragraphes 4, 5, 7 ci-
après du présent Article, l’initiative de décider d’entreprendre
ou de renouveler un essai appartiendra au Titulaire.

4. Pendant l'exécution d’un forage, et à la demande du
représentant dûment qualifié du service intéressé, le Titulaire
sera tenu de faire l’essai de toute couche de terrain susceptible
de contenir des hydrocarbures ou de l’eau ; à la condition
toutefois qu’un tel essai puisse être exécuté :

a. sans qu’il nuise à la marche normale des propres travaux
du Titulaire ;

b. sans occasionner des dépenses anormales pour le
Titulaire;

Cc. sans compromettre les travaux ou le matériel, ni mettre
en danger le personnel du Titulaire.

5. Si le Titulaire, se propose de boucher une partie quelconque
d’un "forage de prospection", et en même temps qu’il adressera à
1'AUTORITE CONCEDANTE l’avis mentionné à l'Article 52 ci-
dessus, il fera connaître audit service, outre le procédé qu’il
compte utiliser pour boucher le forage ou la partie du forage, la
manière suivant laquelle il se propose d'essayer toute couche
intéressée par le plan de bouchage, et susceptible de contenir

des hydrocarbures. ref]
iQ a
47-

a- dans le délai de soixante douze (72) heures fixé à
l’Article 52, l'’AUTORITE CONCEDANTE devra faire connaître au
Titulaire, en même temps que sa réponse concernant le plan de
bouchage, son avis sur les essais proposés par le Titulaire ; et
si il le désire, ou non, l'exécution d'essais autres que ceux
envisagés par le Titulaire.

Le Titulaire sera tenu d’exécuter les essais ainsi demandés
par l’AUTORITE CONCEDANTE, dans la mesure où ils s’avèreront
réalisables du point de vue technique.

Si l’un des essais prévus ci-dessus est considéré, au moment
de son exécution, comme non satisfaisant par le représentant
dûment qualifié de l’AUTORITE CONCEDANTE, et si ce représentant
le demande, ledit essai, sauf impossibilité technique, sera
prolongé dans les limites raisonnables, ou immédiatement
recommencé.

Cependant, dans aucune circonstance, le Titulaire ne sera
tenu d'exécuter ou de tenter plus de trois (3) fois l'essai en
question, à moins qu’il n’y consente.

b- Dans le cas où l’exécution, ou la répétition de l’un des
essais effectués comme il est dit à l’alinéa précédent, sur la
demande du représentant de l'AUTORITE CONCEDANTE, et malgré
l’avis contraire du représentant du Titulaire, occasionnerait au
Titulaire une perte ou une dépense, une telle perte ou dépense
serait à la charge :

* du Titulaire, si ledit essai révèle une découverte
commercialisable.

* de l’AUTORITE CONCEDANTE, si ledit essai ne conduit pas à
une découverte commercialisable.

c- Dans les quarante huit (48) heures qui suivront
l'achèvement de l’ensemble des essais prévus au présent
baragraphe, 1’AUTORITE CONCEDANTE donnera par écrit au Titulaire
son accord sur les résultats obtenus par lesdits essais. En même
temps, elle donnera son consentement, suivant le cas, soit à
l'abandon définitif du forage, soit à sa poursuite et à son
complet achèvement en vue de le transformer en puits productif
d'hydrocarbures.

Faute d’avoir donné un accord écrit dans le délai de
quarante huit (48) heures sus-indiqué, 1’AUTORITE CONCEDANTE sera
sensée avoir accepté les décisions prises par le Titulaire.

Div
48-

d- Dans le cas où l’on envisagerait d’abandonner le forage
et où aucun essai n'aurait été demandé ni par lLl'AUTORITE
CONCEDANTE ni par le Titulaire, l'approbation par l'AUTORITE
CONCEDANTE d’un plan de bouchage de forage équivaut à la
reconnaissance formelle par 1’AUTORITE CONCEDANTE du fait que le
forage n’a pas découvert des hydrocarbures en quantité importante
ou exploitable.

6. Lorsqu’au cours d’un “forage de développement", on pourra
légitimement supposer l’existence d’un gisement d'hydrocarbures
suffisamment important et non encore reconnu, le Titulaire sera
tenu, dans les cinq (5) années qui suivront, de procéder à tous
essais techniquement utiles pour compléter la reconnaissance de
ce gisement.

À l'expiration de ce délai, Ll’AUTORITE CONCEDANTE pourra, le cas
échéant, faire jouer les dispositions prévues aux alinéas (a) et
(b) du paragraphe 5 du présent article.

ARTICLE CINQUANTE SIX : Compte rendu trimestriel et programme
annuel

Le Titulaire sera tenu de fournir un compte rendu général de son
activité pendant le trimestre précédent.

Ce compte rendu indiquera les résultats obtenus pendant le
trimestre considéré, ainsi que les dépenses de prospection et
d'exploitation engagées par le Titulaire. Une fois par an, le
Titulaire fera connaître, en outre, un programme provisoire
d’activité pour l’année suivante.

11 sera établi dans les formes qui seront concertées à l’avance
entre l’AUTORITE CONCEDANTE et le Titulaire.

ARTICLE CINQUANTE SEPT : Exploitation Méthodique d’un gisement

1. Toute exploitation régulière devra être conduite suivant un
plan méthodique s’appliquant à un gisement, ou à un ensemble de
gisements productifs.

2. Un mois au moins avant de commencer l'exploitation régulière
d’un gisement, le Titulaire devra porter à la connaissance de
1l'AUTORITE CONCEDANTE le programme des dispositions envisagées

par lui pour cette exploitation. d Le
49-

Toutefois, certains forages pourront être préalablement mis et
maintenus en exploitation continue, en vue de réunir les éléments
d’appréciation jugés nécessaires pour l'établissement du
programme, ou en vue d'alimenter les installations de forage ; à
moins que l’AUTORITE CONCEDANTE n’estime que cette pratique
risque de compromettre l’exploitation ultérieure, notamment en
provoquant des appels d’eau et de gaz préjudiciables à une bonne
exploitation.

3. Dans les puits produisant des hydrocarbures liquides, les
pertes de gaz devront être aussi réduites que possible, dans la
mesure où le permettront les circonstances, et la nécessité
d'aboutir à une production efficiente et économique pour les
liquides. Dans les puits ne produisant que du gaz, il est
interdit de laisser ces puits débiter hors du circuit
d'utilisation, sauf pendant les opérations de forage et de mise
en production, et pendant les essais de production.

4. Le programme d'exploitation énoncera, avec toutes les
précisions utiles, les méthodes choisies dans l'objet d'assurer
la récupération optimum des hydrocarbures contenus dans les
gisements, et notamment avec la meilleure utilisation de
l’énergie.

Des dérogations à la règle ci-dessus pourront être accordées par
1’AUTORITE CONCEDANTE à la demande du Titulaire, si celui-ci
fait la preuve que des circonstances exceptionnelles rendent son
application impraticable.

5. Toute modification importante apportée aux dispositions du
programme primitif sera immédiatement portée à la connaissance de
1'AUTORITE CONCEDANTE.

ARTICLE CINQUANTE HUIT : Contrôle des forages productifs

Le Titulaire disposera sur chaque forage, ou chaque groupe de
forages productifs, des appareils permettant de suivre
régulièrement, d’une manière non équivoque, et conforme aux
usages suivis par l’industrie du pétrole ou du gaz, les
conditions relatives à ses opérations de production, ainsi que
les variations de longue et de courte durée de ces conditions.

Tous les documents concernant ces contrôles seront à la
âisposition de l’AUTORITE CONCEDANTE. Sur demande de celle-ci,
le Titulaire lui en fournira des copies certifiées conformes ou

des photocopies. À je a
50-

ICLE CINQUANTE : Re issance et conservatio S
gisements

Le Titulaire, en accord avec l’AUTORITE CONCEDANTE, exécutera
les opérations, mesures ou essais nécessaires pour reconnaitre le
gite, et pour éviter dans la plus large mesure du possible le
gaspillage des ressources d’hydrocarbures.

11 tiendra à jour les relevés, diagrammes et cartes qui seraient
utiles pour cet objet.

Le Titulaire pourra être rappelé par l’AUTORITE CONCEDANTE à
l'observation des règles de l’art et, en particulier, il sera
tenu de régler et éventuellement de réduire le débit des forages
de façon que l’évolution régulière du réservoir du gisement ne
soit pas troublée mais 1l’Autorité Concédante ne donnera pas au
Titulaire des instructions de réduire le débit des puits de
nature à porter préjudice aux conditions économiques du
Titulaire.

LE SOIXANTE : Co: inati des recherches des

exploitations faites dans un même gisement
par plusieurs exploitants différents

Si un même gisement s'étend sur les périmètres de plusieurs
Concessions distinctes attribuées à des bénéficiaires
différents, le Titulaire s'engage à conduire ses recherches et
son exploitation sur la partie du gisement qui le concerne en se
conformant à un plan d’ensemble.

Ce plan sera établi dans les conditions définies ci-après :

1. L’AUTORITE CONCEDANTE invitera Chacun des Titulaires
intéressés par un même gisement, à se concerter pour établir un
plan unique de recherches et d’exploitation applicable à la
totalité dudit gisement.

Ce plan précisera, en outre, si nécessaire, les bases suivant
lesquelles les hydrocarbures extraits seront répartis entre les
Titulaires.

11 précisera, le cas échéant, les modalités suivant lesquelles
sera désigné un “Comité de Coordination" chargé de diriger les
recherches et l'exploitation en commun.

L'AUTORITE CONCEDANTE pourra se faire représenter aux séances

dudit Comité. Î jé)
51-

2. À défaut d’un accord amiable entre les intéressés, intervenu
dans les quatre vingt dix (90) jours à partir de l’invitation
faite par 1’AUTORITE CONCEDANTE, ceux-ci seront tenus de
présenter à l'’AUTORITE CONCEDANTE leurs plans individuels de
recherches ou d'exploitation.

L'AUTORITE CONCEDANTE proposera à la décision du Ministre de
l'Economie et des Finances un arbitrage portant sur le plan
unique de recherches ou d’exploitation, les bases de répartition
des hydrocarbures, et la création éventuelle d’un Comité de
Coordination.

3. Sauf s’il en résultait un préjudice grave pour l’un des
Titulaires intéressés, la décision arbitrale devra essayer de se
rapprocher le plus possible des propositions qui seraient faites
par un Titulaire {ou un groupe de titulaires) représentant au
moins les trois quarts des intérêts en cause, en tenant compte
notamment des réserves en place. L’appréciation des intérêts et
des réserves en place sera faite sur la base des données acquises
concernant le gisement au moment où sera rendue la décision
arbitrale.

Le plan de coordination peut être révisé à l’initiative de l’une
quelconque des Parties intéressées, ou du Ministère de l’Economie
et des Finances, si les progrès obtenus ultérieurement dans la
connaissance du gisement amenaient à modifier l'appréciation des
intérêts en présence et des réserves en place.

4. Les intéressés seront tenus de se conformer aux décisions
arbitrales du Ministre de l'Economie et des Finances dès qu'elles
leur auront été notifiées.

communiquer les

Le Titulaire sera tenu de fournir, à l'’AUTORITE CONCEDANTE, sur
sa demande, outre les documents énumérés au présent Titre, les
renseignements statistiques concernant l'extraction, la
préparation, et éventuellement, le stockage et les mouvements des
hydrocarbures extraits de ses recherches et de ses exploitations,
le personnel, les stocks de matériel et de matières premières,
les commandes et les importations de matériel, ainsi que les
copies certifiées conformes (ou photocopies) des pièces telles
que cartes, plans, enregistrements, relevés, extraits de registre
ou de compte-rendu, permettant de justifier les renseignements
fournis.
52-

ARTICLE SOIXANTE DEUX : Unités de mesures

Les renseignements, chiffres, relevés, cartes et plans, seront

fournis à l’AUTORITE CONCEDANTE en utilisant les unités de
mesures ou les échelles agréées par l’AUTORITE CONCEDANTE.

Toutefois, à l’intérieur des services du Titulaire, le système

anglais de numération pourra être utilisé sous réserve de donner
les conversions correspondantes en système numérique.

ARTICLE SOIXANTE TROIS : Cartes et plans

1. Les cartes et plans seront fournis par le Titulaire en
utilisant les fonds de cartes ou de plans du service
topographique tunisien, ou en utilisant les fonds de cartes ou de
plans établis par d’autres services topographiques, mais agréés
par l1’AUTORITE CONCEDANTE.

A défaut, et après que le Titulaire se soit concerté avec
1'AUTORITE CONCEDANTE et le service topographique, ils pourront
être établis par les soins et aux frais du Titulaire, aux
échelles et suivant les procédés qui paraitront les mieux adaptés
à l’objet cherché.

Ils seront, dans tous les cas rattachés aux réseaux de
triangulation et de nivellement généraux de la Tunisie.

2. L'AUTORITE CONCEDANTE et le Titulaire se concerteront pour
déterminer dans quelles conditions ce dernier pourra exécuter des
travaux de levés de plans, cartographie, photographies aériennes
pour les besoins de ses recherches ou de ses exploitations.

Si le Titulaire confie lesdits travaux à des entrepreneurs
autres que le service topographique tunisien, le Titulaire sera
tenu d'assurer la liaison avec le service topographique tunisien,
de telle manière que les levés faits par ses agents ou ses
entrepreneurs, et leurs pièces minutes, soient communiqués au
service topographique tunisien, et puissent être utilisés par ce
dernier.

Le Titulaire remettra au service topographique tunisien deux
tirages des photos aériennes levées par lui, ou pour son compte.

À Hlhar

53-

3. L’AUTORITE CONCEDANTE, s'engage, dans la limite, des
restrictions et servitudes imposées par la Défense Nationale, à
donner au Titulaire toutes autorisations de parcours et toutes
autorisations de survol d’aéronefs, ou de prises de vues
aériennes, lui permettant d'exécuter les travaux topographiques
en question.

ARTICLE SOIXANTE QUATRE : Bornages, rattachement aux réseaux du
service topographique

Les zones couvertes par le Permis de Recherches, ou par les
Concessions, seront délimitées à la demande du Titulaire et à ses
frais par le service topographique tunisien.

L'AUTORITE CONCEDANTE s’engage à mettre ce service à la
disposition du Titulaire pour tous les travaux topographiques de
délimitation et de bornage qui paraitraient nécessaires, suivant
les tarifs en vigueur à l’époque considérée.

Les coordonnées des sommets seront calculées dans le système
adopté par le service topographique tunisien pour la région
considérée.

La matérialisation du bornage des sommets sur le terrain ne sera
faite que si des contestations survenaient avec des tiers. Dans
ce cas, l’implantation des bornes sera confiée au service
topographique.

Dans le cas des zones situées sur le domaine public maritime, la
matérialisation des limites ne sera imposée qu’autant qu’un tel
bornage paraitrait indispensable, et dans la limite de la
possibilité de réalisation d’un balisage en mer.

ARTICLE SOIXANTE CINQ : Caractère confidentiel des documents
fournis par le Titulaire

1. Sous les réserves énoncées ci-après, les documents fournis par
le Titulaire en application de la législation minière et du
présent Câhier des Charges seront considérés comme confidentiels.
Ils ne pourront être communiqués à des tiers, ou publiés, sans
l'autorisation expresse du Titulaire, laquelle autorisation ne
peut être refusée que pour des motifs valables. Cependant, tous
les renseignements relatifs aux puits situés sur les surfaces
abandonnées et notamment toutes les diagraphies électriques,
diagraphies neutron, diagraphies soniques, prospection
pendagenètre, diagraphies de densité, et tous autres
enregistrements et prospections exécutés où renseignements
recueillis, ne resteront confidentiels que pendant un délai de
deux (2) ans à compter de la date de l’abandon. À a
54-

2. Toutefois, sont exceptés de la règle précédente :

— les renseignements statistiques globaux, autres que ceux
concernant les contrats commerciaux du Titulaire, tant à
l’importation qu’à l’exportation.

-— les documents concernant la géologie générale.

- les documents concernant l’inventaire des ressources
hydrauliques.

Ces derniers renseignements pourront être communiqués à des tiers
ou publiés par l’AUTORITE CONCEDANTE, ou par le service
hydraulique, sous la seule réserve que soit indiqué le nom du
Titulaire qui les a fournis.

Au cas où le Titulaire procèderait à l'abandon du Permis tel que
prévu par le présent cahier des charges, le Titulaire sera tenu
de fournir à l’AUTORITE CONCEDANTE toutes les données de
géophysique qu’il aura recueillies ainsi que leurs
interprétations.

ARTICLE SOIXANTE_ SIX : Définition des forages d'études, de

prospection, d’appréciation et de
développement

Les termes “forage d’études", "forages de prospection", “forages
d'appréciation" et "forages de développement", tels qu’ils
apparaissent dans lé présent Cahier des Charges, et
particulièrement aux articles 49, 53, 54 & 55 ci-dessus, doivent
s'entendre dans le sens suivant :

a- Forage d'études : tous les forages effectués dans un
cbjet de recherche géologique ou géophysique, à main ou
mécaniquement, avec ou sans tubage, généralement en série, mais
pouvant aussi bien être isolés ;

b- Forage de prospection : forages mécaniques effectués dans
l'objet de découvrir les hydrocarbures liquides ou du gaz ;

c- Forage d’appréciation : forages effectués après une
découverte qui permettent de définir l'extension, la continuité
et l’exploitabilité d’un réservoir :

d- Forage de développement : tous les forages aménagés et/ou
effectués dans le but d'exploiter un réservoir identifié,
55-

TITRE VI

PROLONGATION, EXPIRATION, RENONCIATION, DECHEANCE

DE LA CONCESSION

ARTICLE SOIXANTE SEPT : Droit préférentiel du Titulaire en cas
de nouvelles Concessions

À l'expiration d’une quelconque Concession du Titulaire,
1'AUTORITE CONCEDANTE s'engage à donner au Titulaire un droit
préférentiel pour l'attribution éventuelle d’une nouvelle
Concession sur la surface considérée aux clauses et conditions
qui pourront être fixées alors d’un commun accord. Ce droit
préférentiel comprend l'engagement de la part de l'’AUTORITE
CONCEDANTE, de ne pas attribuer une nouvelle Concession à un
tiers sans avoir préalablement offert au Titulaire de la lui
attribuer, aux mêmes clauses et conditions que celles que
1'AUTORITE CONCEDANTE sera prête à consentir audit tiers. A cet
effet, avant la fin de la cinquième année précédant l'expiration
de la Concession, l'AUTORITE CONCEDANTE décidera si elle désire
attribuer une nouvelle Concession sur la surface considérée, et
notifiera sa décision au Titulaire par lettre recommandée.

Si une nouvelle Concession est attribuée au Titulaire, les
dispositions des Articles 70, 71, 73, 74 et 75 ci-dessous
pourront cesser d'être applicables en totalité ou partiellement,
conformément aux conditions qui seront précisées dans la
Convention et le Cahier des Charges afférents à la nouvelle
Concession.

ARTICLE SOIXANTE HUIT : Obligation de posséder en propre et de
maintenir en bon état les ouvrages
xrevenant à l’AUTORITE CONCEDANTE

Le Titulaire sera tenu de posséder en toute propriété et de
maintenir en bon état d'entretien les bâtiments, ouvrages,
machines, appareils et engins de toute nature qui doivent faire
gratuitement retour à 1l’AUTORITE CONCEDANTE à la fin de la
concession par application de l'Article 70 du présent Cahier des
Charges.

Il pourra à son choix, soit acquérir les terrains, soit les
prendre en location, soit les utiliser sous le régime de

l'occupation temporaire. oo
Aa W
56-

Les baux ou contrats relatifs à toutes les locations ou
occupations de terrains devront comporter une clause réservant
expressément à L’AUTORITE CONCEDANTE la faculté de se substituer
au Titulaire, soit en cas de renonciation ou de déchéance de la
Concession, soit si l'expiration de la Concession doit survenir
au cours de la durée du contrat. Il en sera de même pour tous les
contrats de fourniture d'énergie ou d’eau, ou de transports
spéciaux concernant les hydrocarbures en vrac.

Un état des lieux et un inventaire de biens visés au présent
Article seront dressés contradictoirement dans les six (6) mois
qui suivront la notification du refus de la prolongation.

ARTICLE SOIXANTE NEUF : Responsabilité de l’AUTORITE CONCEDANTE
vis-à-vis des tiers après la reprise de

la Concession

L'AUTORITE CONCEDANTE sera responsable vis-à-vis des tiers des
indemnités ou réparations dûes pour les dégâts de surface se
manifestant après qu’elle aura repris la Concession pour quelque
cause que ce soit, sauf recours, pour faute et négligence,
pendant un délai de cinq (5) ans à dater de la reprise, s’il y a
lieu, contre le Titulaire à raison des travaux exécutés par lui.
Il est toutefois possible pour le Titulaire de s’assurer contre
ces risques. Les primes d'assurances y afférentes seront
considérées comme charges au titre du dernier exercice avant la
remise de la Concession à l’AUTORITE CONCEDANTE.

ARTICLE SOIXANTE DIX : Retour à l1’AUTORITE CONCEDANTE des
installations du Titulaire en fin
de Concession par arrivée du terme

1. Feront retour à l’AUTORITE CONCEDANTE à la fin de la
Concession par arrivée du terme, les installations limitativement
énumérées ci-après, à condition qu’elles se trouvent à
l’intérieur du périmètre de la Concession, et qu’elles soient à
cette époque indispensables à la marche courante de cette
Concession :

a. les terrains acquis par le titulaire :

b. les droits à bail, ou à occupation temporaire que détient
le Titulaire ;

c. les puits, sondages et tous travaux miniers établis à
demeure, les bâtiments industriels correspondants ; 2
57-

d. les routes et pistes d'accès, les adductions d’eau (y
compris les captages et les installations de pompage), les lignes
de transport d'énergie (y compris les postes de transformation,
de coupure et de comptage), les moyens de télécommunications
appartenant en propre au Titulaire.

e. les bâtiments appartenant en propre au Titulaire à usage
de bureaux ou de magasins ; les habitations destinées au
logement du personnel affecté à l'exploitation : les droits à
bail ou à occupation que le Titulaire peut détenir sur des
bâtiments appartenant à des tiers, et utilisés par lui aux fins
ci-dessus ;

f. les embranchements particuliers de voies ferrées
desservant les chantiers du Titulaire, ou les raccordant au
réseau d'intérêt général ;

g. les machines, les moteurs, les moyens divers de transport
(Y compris les pipe-lines de collecte et les installations de
stockage y compris les installations de stockage sur les champs
de production), les installations de préparation des gaz bruts
(dans la mesure où celles-ci sont indispensables pour permettre
la manutention et le transport de ces gaz) ; les appareils,
outils et engins de toute nature, les bâtiments correspondants.

11 est cependant entendu que les installations entrant dans
les catégories limitativement énumérées ci-dessus feront retour à
1'AUTORITE CONCEDANTE, si, bien que situées à l’extérieur du
périmètre de la concession, elles sont à cette époque
indispensables à la marche courante de cette concession et de
cette concession seulement.

2. Si des installations devant faire retour à l’AUTORITE
CONCEDANTE dans les conditions indiquées au présent article,
étaient nécessaires ou utiles, en totalité où en partie, à
l'exploitation d’autres concessions ou permis du Titulaire en
cours de validité, les conditions dans lesquelles ces
installations seraient utilisées en commun et dans la proportion
des besoins respectifs du Titulaire et de l’AUTORITE CONCEDANTE
seront arrêtées d’un commun accord avant la remise à 1’AUTORITE
CONCEDANTE. En pareil cas, l’astreinte visée à cet article 72 ci-
dessous n’aura dG’effet qu'à partir de la conclusion de cet

accord. À a fk/
58-

Réciproquement, il en sera de même pour les installations du
Titulaire ne faisant pas retour à l'’AUTORITE CONCEDANTE et dont
l'usage serait indispensable à celle-ci pour la marche courante
de l'exploitation de la concession reprise par elle.

3. Les installations visées ci-dessus seront remises gratuitement
à l’AUTORITE CONCÉDANTE dans l’état où elles se trouveront le
jour de l'expiration de la concession, si elles ont été achetées
ou aménagées avant la dixième (10è) année qui précède le terme de
la concession.

ARTICLE SOIXANTE ET ONZE : Retour à l’AUTORITE CONCEDANTE des
installations faites dans les dix (10)
dernières années de la concession

Les installations visées au paragraphe 1 de l’article 70 qui
auront pu être aménagées ou achetées par le Titulaire dans les
dix (10) dernières années de la concession pour l’exploitation de
cette concession seront remises à l'’AUTORITE CONCEDANTE contre
paiement de leur valeur estimée à dire d'expert, dont la
compétence est reconnue dans l’industrie pétrolière et nommé
conformément aux règlements d'expertise technique du Centre
International d'Expertise de la Chambre de Commerce
International, ci-après désigné "expert", compte tenu de l’état
où elles se trouveront et dans les conditions définies ci-après :

1. Pendant les dix (10) dernières années de la concession, le
Titulaire ouvrira pour les travaux de premier établissement
exécutés par lui un “Registre Spécial" où seront portés ceux de
ces travaux dont le Titulaire pourra demander le rachat par
L'AUTORITE CONCEDANTE en fin de Concession et à dire d’expert, en
application du premier alinéa du présent Article.

2. Le Titulaire devra, avant le premier avril de chaque année,
soumettre à l1'AUTORITE CONCEDANTE le projet de tous les travaux
de premier établissement qu’il a l’intention d'effectuer au cours
de l'année suivante, et qu’il propose de porter au Registre
Spécial. L’AUTORITE CONCEDANTE aura toutefois la faculté de
prolonger au-delà du premier avril le délai imparti au Titulaire
pour la présentation de ce projet de travaux.

Faute par l'’AUTORITE CONCEDANTE d’avoir fait connaître sa
décision dans un délai de quatre (4) mois, après réception par
elle du projet présenté par le Titulaire, l'admission des travaux

au Registre Spécial sera réputée agréée. Â 21 pr
59-

L’AUTORITE CONCEDANTE examinera dans quelle mesure les travaux
projetés constituent bien des travaux de premier établissement et
s’ils présentent de l'intérêt pour l'exploitation présente ou
future.

Elle se réserve le droit de ne pas admettre les travaux proposés
par le Titulaire, ou d’en réduire le programme, si elle estime
que la proposition du Titulaire dépasse les besoins de
l'exploitation de la Concession.

Elle notifiera sa décision au Titulaire. Celui-ci sera admis à
porter au Registre Spécial les travaux de premier établissement
tels qu’ils auront été définis par ladite décision.

3. Si le Titulaire exécute des travaux de premier établissement
non portés à la décision de l’AUTORITE CONCEDANTE mentionnée au
paragraphe 2 du présent article, ou s’il exécute des travaux plus
importants que ceux définis par ladite décision, le Titulaire
devra remettre lesdits travaux à l’AUTORITE CONCEDANTE en fin de
Concession, mais sans pouvoir prétendre à aucune indemnité pour
la partie desdits travaux qui excèderait le programme défini par
1'AUTORITE CONCEDANTE dans la décision sus-visée.

4. Le paiement de l'indemnité fixée à dire d'’expert sera dû par
1'AUTORITE CONCEDANTE au Titulaire à dater du premier jour du
deuxième mois qui suivra l'expiration de la Concession, sous
peine d’intérêts moratoires calculés au taux légal, et sans qu'il
soit besoin d’une mise en demeure préalable.

ARTICLE SOIXANTE DOUZE : Pénalités en cas de retard dans la
remise des installations

Dans les cas prévus aux article 70 & 71 ci-dessus, tout retard
résultant du fait du Titulaire dans la remise de tout ou partie
des installations revenant à l'’AUTORITE CONCEDANTE ouvrira à
cette dernière le droit d’exiger du Titulaire le paiement d’une
astreinte égale à un pour cent (1%) de la valeur des
installations non remises, par mois de retard, et après une mise
en demeure non suivie d’effet dans le délai d’un mois.

{ &
60-

ARTICLE SOIXANTE-TREIZE : Faculté de rachat des installations
non mentionnées à l’Article 70

1. En fin de Concession, l1’AUTORITE CONCEDANTE aura la faculté de
racheter pour son compte (ou, le cas échéant, pour le compte d’un
nouveau Titulaire de Concession ou de Permis de Recherches
qu’elle désignera) tout ou partie des biens énumérés ci-après
autres que ceux visés à l’Article 70 ci-dessus et qui seraient
nécessaires pour la poursuite de l’exploitation et l’évacuation
des hydrocarbures extraits :

a. les matières extraites, les approvisionnements, les
objets mobiliers et les immeubles appartenant au Titulaire :

b. les installations et l'outillage se rattachant à
l’exploitation, à la manutention et au stockage des hydrocarbures
bruts.

La décision de l’AUTORITE  CONCEDANTE précisant les
installations visées ci-dessus et sur lesquelles elle entend
exercer la faculté de rachat devra être notifiée par 1’AUTORITE
CONCEDANTE au Titulaire six (6) mois au moins avant l’expiration
de la Concession correspondante.

2. Toutefois, ne pourront être rachetés les biens visés au
paragraphe 1 du présent Article lorsqu'ils sont, en totalité ou
en partie seulement, nécessaires au Titulaire pour lui permettre
de poursuivre son exploitation sur l’une de ses Concessions qui
ne serait pas arrivée à expiration.

Dans ce cas, l’AUTORITE CONCEDANTE pourra requérir du Titulaire,
soit pour son propre compte, soit pour le compte du nouveau
permissionnaire, ou concessionnaire désigné par elle, que les
installations en cause soient mises à la disposition du nouveau
concessionnaire ou du nouveau détenteur de Permis, suivant les
dispositions prévues au paragraphe 2 de l'Article 70 ci-dessus.

3. Le prix de rachat sera fixé à dire d'expert. Ce prix devra
être payé au Titulaire dans les deux (2) mois qui suivront
l'expiration de la Concession, sous peine d'’intérêts moratoires
calculés au taux légal, et sans qu’il soit besoin d’une mise en

demeure préalable. ]
À 4 à
61-

ARTICLE SOIXANTE QUATORZE : Exécution des travaux d’entretien
des installations faisant retour
à 1’AUTORITE CONCEDANTE

Jusqu’à l'expiration de la Concession, le Titulaire sera tenu
d'exécuter, conformément à la réglementation technique en vigueur
ou à défaut d’une réglementation appropriée suivant les saines
pratiques admises dans l’industrie pétrolière et gazière
internationale, les travaux d’entretien ordinaire de ses
installations pétrolières et des dépendances légales, et, en
particulier, les travaux d’entretien des puits existants et de
leurs installations de pompage ou de contrôle.

À dater de la dixième (10e) année qui précèdera le terme de la
Concession, le Ministère de l’Economie et des Finances pourra, le
Titulaire entendu, prescrire à celui-ci tous travaux d’entretien
ordinaire qui seraient nécessaires pour assurer la marche
courante de l’entreprise et la conservation des installations
faisant retour gratuitement à 1'’AUTORITE CONCEDANTE en fin de
Concession.

Le Ministre de l’Economie et des Finances, après mise en demeure
non suivie d'effet, pourra ordonner l'exécution d'office aux
frais du Titulaire des travaux d'entretien prescrits par lui.

ARTICLE SOIXANTE QUINZE : Travaux de préparation de
l'exploitation future

1. À dater de la cinquième (5e) année précédant le terme de la
Concession, le Titulaire sera tenu d'exécuter aux frais, risques
et périls de l'AUTORITE CONCEDANTE, les travaux que celle-ci
jugerait nécessaires à la préparation et à l’amènagement de
l'exploitation future.

2. À cet effet, le Ministre de l’Economie et des finances
remettra au Titulaire, avant le ler Mai de chaque année, le
programme des travaux qu’il sera tenu d'exécuter pour le compte
de 1’AUTORITE CONCEDANTE dans le cours de l’année suivante.

Les programmes seront conçus de manière à ne pas mettre le
Titulaire dans l'impossibilité de réaliser, pour chacune des
cinq (5) années de la dernière période, une extraction au moins
égale à la moyenne des cinq (5) années de la période quinquennale

précédente, diminuée de dix pour cent (10 %). 1
62-

3. Les travaux seront exécutés suivant les devis et dispositions
approuvés par le Ministre de l’Economie et des Finances, le
Titulaire entendu, conformément aux pratiques de l’Industrie
Pétrolière Internationale et aux clauses et conditions générales
en vigueur, applicables aux travaux de l’espèce.

4. La procédure appliquée en ce qui concerne le règlement des
sommes dûes au Titulaire pour les travaux visés au paragraphe 1
du présent Article, sera effectuée dans les deux (2) mois qui
suivront l'acceptation du décompte, sous peine d'intérêts
moratoires calculés au taux d’escompte de la Banque Centrale de
Tunisie.

5. Si les ouvrages exécutés par le Titulaire en application du
présent Article sont productifs, l’AUTORITE CONCEDANTE pourra
prescire, le Titulaire entendu :

- soit, si la chose est possible, leur fermeture momentanée,
partielle ou totale, toutes mesures conservatoires d'entretien en
bon état étant dûes et faites par le Titulaire aux frais de
1’AUTORITE CONCEDANTE ;

- soit, leur mise en exploitation à rendement réduit ou
normal.

Dans ce dernier cas, les hydrocarbures supplémentaires provenant
de l’exploitation desdits ouvrages appartiendront à l’AUTORITE
CONCEDANTE, sous réserve que celle-ci rembourse au Titulaire en
ce qui les concerne, les frais d’exploitation calculés comme il
est dit à l’Article 17 ci-dessus.

ARTICLE SOIXANTE SEIZE : Renonciation à la Concession

Si le Titulaire, veut exercer son droit de renoncer à la totalité
ou à une partie seulement de l’une de ses Concessions, les droits
respectifs de 1’AUTORITE CONCEDANTE et du Titulaire seront réglés
suivant les dispositions spéciales prévues au présent Article.

Contrairement aux dispositions de l’avant dernier alinéa de
l'Article 66 sus-visé du Décret du ler Janvier 1953 sur les
Mines, une demande de renonciation partielle ne pourra être
refusée. I1 est entendu toutefois que les obligations résultant
du présent Cahier des Charges, seront reportées intégralement sur

le reste de la Concession. 1
CE
Ÿ :
63-

1. Renonciation avant la vingtième (20e) année de la Concession :

Si le Titulaire, veut renoncer à la totalité ou à une partie de
l’une de ses Concessions dans les vingt (20) premières années à
partir de l’institution de celle-ci, 1’AUTORITE CONCEDANTE aura
la faculté d'acheter au Titulaire, sous les réserves prévues au
paragraphe 2 de l'Article 70, à dire d'expert, tout ou la partie
de la Concession objet de la renonciation, et qui sera à cette
époque indispensable à la marche courante de l'exploitation de
cette Concession ou partie de Concession.

Cette faculté s’étendra au matériel et aux installations qui,
bien que situés à l'extérieur de cette Concession ou partie de
Concession, sont indispensables à son exploitation et à cette
exploitation seulement.

Le Titulaire devra joindre à sa demande de renonciation la liste
du matériel et des installations sus-visées.

L'AUTORITE CONCEDANTE fera connaître dans les six (6) mois au
Titulaire ce qu’elle entend acheter.

À défaut, elle sera sensée renoncer à la faculté d’achat qui lui
est donnée ci-dessus.

Le Titulaire pourra, à l'expiration de ce délai, disposer
librement du matériel et des installations que l’AUTORITE
CONCEDANTE ne voudrait pas acquérir.

2. Renonciation après les vingt (20) premières années de la
Concession.

Lorsque la renonciation est demandée après les vingt (20)
premières années de la Concession, les droits respectifs de
l'AUTORITE CONCEDANTE et du Titulaire seront réglés conformément
aux dispositions des Articles 69, 70 et 72 du présent Cahier des
Charges, visant le cas d’expiration normale de la Concession.

Toutefois, par dérogation aux dispositions prévues à l'Article 71
ci-dessus, aucune indemnité ne sera dûe dans ce cas au Titulaire
pour la reprise des ouvrages exécutés par eux dans les dix (10)
années qui ont précédé la renonciation. Î

iv
64-

ARTICLE SOIXANTE DIX SEPT : Cas de déchéance

1. Outre les cas de déchéances prévus dans les Articles 68 et 69
(2 premiers alinéas) et 86 (premier alinéa) du Décret du ler
Janvier 1953 sur les Mines, la déchéance de la Concession ne
pourra être prononcée à l’encontre du Titulaire que si celui-ci:

- Refuse d'effectuer, ou, par suite de négligences graves
et répétées, n'effectue pas les travaux visés aux Articles 17,
74 et 75 du présent Cahier des Charges, si leurs dispositions
devaient être appliquées ;

- Contrevient aux dispositions des Articles 16 et 90 dudit
Cahier des Charges ;

- Ne paie pas à l’AUTORITE CONCEDANTE les redevances
stipulées au Titre III du présent Cahier des Charges, dans les
conditions qui y sont prévues ;

- Effectue des manquements graves et systématiques aux
obligations qui leur sont imposées par le Titre V du présent
Cahier des Charges.

La déchéance prononcée pourra porter sur la totalité ou sur une
partie seulement de la Concession en cause, au choix de
1'AUTORITE CONCEDANTE.

2. Si l’un des cas de déchéance survient, le Ministre de
l'Economie et des Finances notifiera au Titulaire une mise en
demeure de régulariser la situation dans un délai qui ne pourra
être inférieur à six (6) mois.

Si le Co-Titulaire en cause n’a pas régularisé sa situation dans
le délai imparti, ou s’il n’a pas fourni une justification
satisfaisante de sa situation, la déchéance pourra être prononcée
par Arrêté du Ministre de l’Economie et des Finances sur avis
conforme du Comité Consultatif des Hydrocarbures. Cet Arrêté sera
publié au Journal Officiel de la République Tunisienne.

3. La publication de l’Arrêté de déchéance aura pour effet de
transférer à l’AUTORITE CONCEDANTE la part du Co-Titulaire en
cause dans la propriété de la Concession. Il sera alors fait
application à son égard des dispositions prévues au présent
Cahier des Charges, notamment celles des articles 70 et 71, pour

le cas de l’expiration normale de la Concession. À.
65-

TRE VII

CLAUS NO!

ARTICLE SOIXANTE DIX HUIT : Réserves des hydrocarbures pour les
besoins de l’économie Tunisienne

1. à. L’AUTORITE CONCEDANTE aura le droit d’acheter par priorité
une part de la production de pétrole brut extrait par le
Titulaire de ses concessions en Tunisie, jusqu’à concurrence de
vingt pour cent (20%) de cette production, pour couvrir les
besoins de la consommation intérieure tunisienne, quel que soit
le développement ultérieur de l’économie du pays. Le prix
pratiqué pour de telles ventes sera le prix réel comme décrit à
l'Article 80 obtenu par le Titulaire à l’occasion de ses autres
ventes à l'exportation et diminué de dix pour cent (10%).

Si le Titulaire produit plusieurs qualités de pétrole brut, le
droit d'achat portera sur chacune de ces qualités, sans pouvoir
excéder au maximum vingt pour cent (20%) de l’une d’entre elles,
sauf accord formel du Titulaire.

b. Pour l’exécution des obligations stipulées par le présent
article, le Titulaire sera placé sur un pied d'égalité vis-à-
vis des autres producteurs de substances minérales du second
groupe en Tunisie, de manière à n’intervenir que
proportionnellement à sa quote-part de la production globale de
la Tunisie.

c. Cette obligation de la part du Titulaire de fournir une
part de sa production jusqu’à concurrence de vingt pour cent
(20%) sera indépendante de la redevance proportionnelle visée aux
Articles 22 à 28 du présent Cahier des Charges.

4. Les dispositions du paragraphe 4 de l’Article 26 ci-dessus
sont applicables en ce qui concerne le stockage du pétrole brut.
I1 est entendu, toutefois, que la capacité de stockage à fournir
par le Titulaire pour le brut correspondant à la redevance
proportionnelle et pour celui vendu à 1’AUTORITE CONCEDANTE en
application du présent Article ne devra pas excéder trente mille
mètres cubes (30.000m3).

2. La livraison pourrait être effectuée sous forme de produits
finis au choix du Titulaire. Dans le cas de produits finis
obtenus par raffinage effectué en Tunisie, la livraison sera
faite à l’AUTORITE CONCEDANTE à la sortie de la raffinerie,

La qualité et les proportions relatives des produits raffinés à
livrer seront déterminées en fonction des résultats que
donneraient les hydrocarbures bruts du Titulaire s’ils étaient
traités dans une raffinerie tunisienne ou, à défaut, dans une

raffinerie du littoral de l’Europe. À fé
CR
66-

Les prix seront déterminés par référence à ceux des produits de
même nature qui seraient importés en Tunisie dans des conditions
normales, réduits d’un montant calculé de manière à corresponäre
à une réduction de dix pour cent (10%) de la valeur du pétrole
brut à partir duquel, ils auront été raffinés, valeur calculée
elle-même, comme il est dit au paragraphe (a) ci-dessus.

Toutefois cette réduction ne s’appliquera pas pour ceux de ces
produits destinés à l'exportation.

L'AUTORITE CONCEDANTE Ss’engage à donner toutes facilités afin de
permettre au Titulaire de créer une raffinerie dont les produits
seront destinés à l'exportation et/ou une usine de liquéfaction
de gaz naturel et/ou des usines de pétrochimie traitant des
hydrocarbures ou leurs dérivés.

3. Si l’AUTORITE CONCEDANTE fait jouer son droit prioritaire
d’achat le Co-Titulaire sera tenu de lui assurer les livraisons.
correspondant aux conditions contenues dans la notification. Les
livraisons ainsi réalisées seront considérées, notamment en ce
qui concerne la procédure de change, comme étant des ventes
locales et sont payées en dinars tunisiens.

ARTICLE SOIXANTE DIX NEUF : Utilisation du gaz

1. Aux fins de l’application du présent Cahier des Charges, le
gaz naturel désigne un mélange d’hydrocarbures existant dans le
réservoir à l’état gazeux ou en solution dans le pétrole aux
conditions du réservoir. Le Gaz naturel comprend le gaz associé
au pétrole, le gaz dissous dans le pétrole et le gaz non associé
au pétrole.

On entend par gaz commercial, un gaz naturel duquel les liquides
et éventuellement des gaz qui ne sont pas des hydrocarbures ont
été extraits, en vue de le rendre propre à la consommation
suivant des spécifications convenues entre le vendeur et
l'acheteur du gaz commercial et conformément à la règlementation
en vigueur.

2. Si du gaz naturel est dévouvert ou produit suite à des
opérations pétrolières, le Titulaire peut :

a- utiliser ledit gaz naturel comme carburant pour ses
opérations pétrolières et/ou

b- injecter ledit gaz dans des réservoirs pour maintenir la
pression et/ou

c- utiliser ledit gaz pour toute autre opération sur le
champ pétrolier en accord avec les règles de prudence en vigueur

sur les champs pétroliers. l
67-

3. Au cas où la quantité de gaz naturel découvert ou produit,
suite aux opérations pétrolières, excèderait les besoins du
Titulaire en ce qui concerne (a}, (b) et (c) ci-dessus, le
Titulaire devra satisfaire les besoins du marché local et ensuite
pourra l’exporter soit en l’état, soit après transformation en
produits dérivés.

Le gaz naturel d’origine nationale bénéficie sur le marché local
d’un accès prioritaire.

Toute production de gaz naturel provenant d’un gisement national
est assurée de son écoulement sur le marché local dans toute la
mesure où la demande intérieure le permet.

Tout accroissement de la demande intérieure pouvant être
économiquement satisfait à partir de gaz naturel, est réservé par
ordre de priorité aux sources suivantes :

- Production du Titulaire déjà établis et liés avec l1’AUTORITE
CONCEDANTE par un programme et des engagements réciproques de
production/écoulement.

- Production des nouveaux gisements. Pour la détermination de la
priorité d'accès au marché local, la date de notification ferme
de l’évaluation de la découverte prévue par l’Article 18 du
présent Cahier des Charges, fait foi, dans la limite des
quantités ainsi notifiées.

En cas de découvertes simultanées, les débouchés disponibles sont
partagés entre les requérants au prorata des réserves
récupérables telles que notifiées à 1’AUTORITE CONCEDANTE, sauf
désistement de l’un des deux requérants au profit de l’autre. Le
Titulaire qui s’est désisté bénéficie de nouveau d’un tour de
faveur sur tout nouveau requérant.

— Au cas où une étude de marché effectuée par le Titulaire
révèlerait que la fourniture d’excédent de gaz à un marché local
ou d’exportation n’est pas rentable, il en informera l’AUTORITE
CONCEDANTE et proposera ce gaz à l’AUTORITE CONCEDANTE au point
de production ou dans la proximité immédiate du point de
production à un prix assurant à chacun des Co-Titulaires une
marge bénéficiaire raisonnable.

- Dans les quatre vingt dix (90) jours qui suivent ladite
notification 1’AUTORITE CONCEDANTE fera savoir au Titulaire si
elle à l’intention ou non d’acheter l'excédent de gaz. Au cas et
dans la mesure où l’AUTORITE CONCEDANTE n’accepterait pas
d'acheter le gaz au prix proposé, elle donnera au Titulaire
l'autorisation de le brûler. Toutefois, si l’AUTORITE CONCEDANTE
notifie au Titulaire son intention de récupérer ce gaz, à ses
frais et risques, le Titulaire sera tenu de lui livrer

gratuitement ledit gaz.
À F
68-

4. En cas d’accord entre Ll’AUTORITE CONCEDANTE et le Titulaire
pour le développement d’une découverte destinée totalement ou en
partie au marché local, des contrats de fournitures sont conclus,
sous l’égide de l’AUTORITE CONCEDANTE, par le Titulaire avec
l’organisme chargé de la distribution du gaz en Tunisie désigné
par 1l’AUTORITE CONCEDANTE.

Le paiement des livraisons de gaz au marché local sera fait en
Dinars Tunisiens et en devises dans des proportions qui seront
fixées dans les contrats d’achat et de vente conclus entre le
Titulaire et l'organisme chargé de la distribution du gaz en
Tunisie.

Pour les besoins du marché local, 1’AUTORITE CONCEDANTE garantit
au Titulaire, l'écoulement du gaz commercial à un prix équivalent
à quatre vingt cinq pour cent (85%) du prix international
d'exportation FOB dans les ports méditerranéens relatif au fuel
oil à haute teneur en soufre de la qualité combustible. Ledit
prix est déterminé à pouvoir calorifique égal, pour un gaz
commercial rendu au point d’entrée du réseau principal de
transport du gaz. En cas de cession du gaz en un point de
livraison en amont, le prix de cession est ajusté en
conséquence. La garantie de prix ainsi déterminé est valable pour
l'utilisation du gaz en tant que combustible. Pour son
utilisation comme matière première, le prix est défini d’un
commun accord entre l’AUTORITE CONCEDANTE et le Titulaire de
manière à assurer à ce dernier une juste rémunération tout en
respectant les contraintes économiques propres à l’industrie
utilisatrice. Le Titulaire peut demander à 1’AUTORITE CONCEDANTE
la fixation de ce prix préalablement à l'appréciation et au
développement de la découverte.

5. Le Titulaire a la libre disposition de la part du gaz naturel
qui lui revient après satisfaction des besoins mentionnés au
paragraphe 1 et du marché local, notamment en vue de
l'exportation en l’état ou après transformation en produits
dérivés. Le Titulaire peut entreprendre un projet d'exportation
isolé relatif à un gisement de gaz, regrouper dans un projet
intégré l’ensemble de ses gisements de gaz destinés à
l'exportation, ou bien se regrouper avec d’autres Titulaires pour
entreprendre un projet commun d’exportation de gaz.

Sous réserve de la compatibilité des gaz, l’AUTORITE CONCEDANTE
s'engage à ouvrir au Titulaire l'accès de toute infrastructure de
transport ou de traitement de gaz propriété de l’Etat Tunisien ou
d’une Entreprise Publique Tunisienne en contre partie d’une
rémunération raisonnable lorsque ces ouvrages comportent une
capacité disponible ou lorsqu'une extension de la capacité
desdits ouvrages peut être réalisée au moyen de modifications ou

de renforcements mineurs.
69-

L'AUTORITE CONCEDANTE s'efforce à l’occasion de l’octroi des
autorisations pour la construction, l'exploitation ou le
développemement d’ouvrages pour le transport ou le traitement de
gaz, de favoriser la réalisation d'ouvrages communs et l’accès du
Titulaire pour l'exportation de son gaz à des ouvrages réalisés
avant la mise en production de la Concession et ce, à des
conditions raisonnables.

Le Titulaire disposant d’un ouvrage existant ou postulant pour la
réalisation d’un nouveau ne peut refuser l'accès à son ouvrage,
d'un ou plusieurs autres titulaires désignés par l’AUTORITE
CONCEDANTE. Le ‘Titulaire peut dans ce cas opter soit pour une
association des nouveaux venus au projet et une participation aux
dépenses d'investissement et d’exploitation soit pour une
rémunération de sa prestation couvrant sa dépense et une marge
raisonnable fixée si besoin est sur arbitrage de l’AUTORITE
CONCEDANTE.

6. Le Titulaire a Le droit d’extraire les produits dérivés du gaz
ou associé au gaz tel que la dgazoline et le gaz de pétrole
liquéfié, laquelle extraction doit être toutefois compatible avec
les exigences légitimes de l’acheteur du gaz en matière de
continuité de la fourniture et des spécifications du gaz
commercial,

La gazoline est considérée comme un hydrocarbure liquide et peut
être mélangée au pétrole brut, sauf interdiction motivée de
l'’AUTORITE CONCEDANTE.

Le gaz de pétrole liquéfié "GPL" sera considéré comme
hydrocarbure liquide et peut être écoulé sur le marché locai. Le
prix de cession du GPL rendu au port Tunisien le plus proche est
égal au prix international pratiqué en Méditerranée pour
exportation F.0.B.. En cas de livraison en amont, le prix de
cession est ajusté en conséquence.

7. Au cas où le Titulaire ne prévoit pas dans son plan de
développement visé à l’Article 14 du présent Cahier des Charges,
la valorisation du gaz associé et du gaz dissous, 1’AUTORITE
CONCEDANTE peut lui demander de lui céder gratuitement ce gaz, à
la sortie de la station de séparation et du traitement des
hydrocarbures, sans investissements supplémentaires pour le
Titulaire. L’AUTORITE CONCEDANTE peut demander au Titulaire de
prévoir dans ses installations certains équipements pour lui
permettre la récupération du gaz, les coûts et dépenses
correspondants sont à la charge de l’AUTORITE CONCEDANTE.

À 4
70-

Si le Titulaire a prévu dans son plan de développement, tel que
visé à l’article 14 du présent cahier des Charges, la
valorisation du gaz associé et du Gaz dissous et que hormis le
cas de force majeure et contrairement au calendrier de
réalisation prévu à l'article 14 du présent Cahier des Charges,
les travaux correspondants n'avaient pas été commencés dans un
délai de deux ans à compter de la date prévue dans ledit
calendrier de réalisation, 1'AUTORITE CONCEDANTE peut demander au
Titulaire de lui céder gratuitement ce gaz.

Les éventuels aménagements à apporter aux installations du
Titulaire sont à la charge de l'’AUTORITE CONCEDANTE.

8. Le Titulaire pourra à tout moment renoncer aux obligations
mises à sa charge par le paragraphe 4 du présent Article et ce,
conformément aux dispositions de l'Article 18.5.

ARTICLE QUATRE VINGT : Pri e es hydrocarbu ruts
liquides

En tout état de cause, le Titulaire sera tenu à un prix de vente
pour les hydrocarbures liquides bruts extraits par lui, qui ne
sera pas inférieur au "prix de vente normal" défini ci-après,
tout en lui permettant de trouver un débouché pour la totalité
de la production.

Le "prix de vente normal" d’un hydrocarbure liquide brut au sens
du présent Cahier des Charges sera celui qui, compte tenu des
autres facteurs entrant en ligne de compte tels que les
assurances et le frêt, donnera, sur les marchés qui constituent
un débouché normal pour la production tunisienne, un prix
comparable à celui obtenu à partir des bruts d’autres provenances
et de qualités comparables concourant également au ravitaillement
normal des mêmes marchés.

Les cours pris pour ce dernier mode de calcul seront les cours
mondiaux normalement pratiqués dans les transactions commerciales
régulières, à l'exclusion de :

- Ventes directes ou indirectes par l'entremise de courtiers, du

vendeur à une Compagnie Affiliée. d
71-

- Echanges @e pétrole, transaction par troc, ou impliquant des
restrictions, ventes forcées, et en général toute vente de
pétrole motivée entièrement ou en partie, par des considérations
autres que celles prévalant normalement dans une vente libre de
pétrole.

- Vente résultant d’accord entre gouvernements ou entre

gouvernement et société étatique. Î à
72-

TITRE VIIT

DISPOSITIONS DIVERSES

ARTICLE QUATRE VINGT ET UN : Election de domicile

Le Titulaire est tenu de faire élection de domicile en Tunisie.
Faute par lui d’avoir un domicile connu en Tunisie, les
notifications seront valablement faites au siège du Gouvernorat
de Tun

ARTICLE QUATRE VINGT DEUX : Hygièà ublique

Le Titulaire est tenu de se soumettre à toutes les mesures
d'hygiène édictées par la législation et la règlementation en
vigueur en Tunisie.

Notamment, il devra assujettir ses chantiers à la surveillance
permanente des agents et des médecins des services de la Santé
Publique, et y appliquer toutes les mesures de protection qui lui
seraient prescrites contre les épidémies.

ARTIC JATRE T_ TROIS : Législation du travail

Le Titulaire est tenu de se soumettre à toutes les prescriptions
de la législation et de la règlementation en vigueur en Tunisie
en ce qui concerne le travail et la prévoyance sociale.

UA' GT QUATRE : Nationalité du personnel

Le personnel sera dans la mesure du possible recruté parmi les
ressortissants de la République Tunisienne, toutefois, le
Titulaire pourra employer des ressortissants de tous autres pays
dans la mesure où il ne trouverait pas parmi les ressortissants
de la République Tunisienne du personnel ayant l'expérience et
les qualifications nécessaires.

ARTICLE QUATRE VINGT CINQ : F tion echniciens en matiè
de recherche d’hydrocarbures

Le Titulaire s’engage à faciliter, dans la plus large mesure
compatible avec la bonne marche de ses travaux, la formation en
Tunisie du personnel technique et de main-d'oeuvre spécialisée en

matière d'activités pétrolières. 1 ,
Fi a

73-

À cette fin, et dans des conditions qui seront fixées d’un commun
accord entre le Titulaire et 1’AUTORITE CONCEDANTE, le Titulaire
organisera, chaque fois que ses travaux d’exploitation le
rendront possible, des cours et stages dans des centres de
formation professionnelle correspondant aux diverses techniques
qu’il mettra en oeuvre sur ses chantiers.

ARTICLE QUA' VING:' 3 issi et circu i lu personnel
tr er

Sauf restrictions qui seraient nécessaires du point de vue de la
Sécurité ou de la Défense Nationale, compte tenu de l’engagement
qui fait l’objet de l’Article 85 ci-dessus, et dans le cadre de
la réglementation applicable aux travailleurs étrangers,
1'AUTORITE CONCEDANTE facilitera au Titulaire l'admission en
Tunisie, et la libre circulation sur le territoire tunisien du
personnel et de la main d’oeuvre qualifiée de nationalité
étrangère dont il pourrait avoir besoin pour la bonne marche de
ses travaux, et qu’il aurait recruté en prenant en considération
les dispositions de l'Article 84.

ARTICLE QUATRE VINGT SEPT : Recours aux offices publics de
placement

Le Titulaire sera tenu de s’adresser aux bureaux de placement et
aux autorités locales pour l'embauche de la main-d’oeuvre non
spécialisée ou de la main-d'oeuvre qualifiée susceptible d’être
recrutée en Tunisie.

11 sera tenu d’admettre des candidatures qualifiées présentées
par lesdits bureaux, ou lesdites autorités locales dans la limite
ci-après de l'effectif total embauché par lui :

- Cadres : trente pour cent (30 %) au moins :
- Ouvriers spécialiés : soixante pour cent (60 %) au moins ;
- Manoeuvres : cent pour cent (100 %).

ARTIC HUIT : Matéri ntreprises

Le Titulaire devra utiliser, dans la plus large mesure
compatible avec la bonne marche de ses travaux, et pour autant
que les prix, qualités et délais de livraison demeureront
comparables :

— du matériel, ou des matériaux produits en Tunisie :
- les services d’entreprises ou sous-traitants de nationalité

tunisienne. {y
4 Ba
ARTICLE QUATRE VINGT NEUF : Repré: agréé itulaire

Dans chaque centre d’opérations important, et au moins dans
chaque Gouvernorat intéressé, le Titulaire devra désigner un
représentant de nationalité Tunisienne agréé par l’AUTORITE
CONCEDANTE. Ce représentant sera habilité à recevoir toute
notification qui serait faite au nom de 1’AUTORITE CONCEDANTE,
par les agents du Ministère de l'Economie et des Finances, ou par
les autorités locales et concernant le centre d’opérations dont
il est chargé.

Il sera habilité à prendre les mesures d’exécution qui seraient
de sa compétence, suivant une consigne préalablement concertée
entre l’AUTORITE CONCEDANTE et le Titulaire.

ARTICLE QUATRE VINGT DIX : Défense nationale et sécurité du
territoire

Le Titulaire sera tenu de se soumettre aux mesures générales
prises par les autorités civiles ou militaires et pour des
raisons concernant la Défense Nationale ou la Sécurité du
Territoire de la République Tunisienne.

Les mesures sus-visées pourront avoir pour effet de suspendre
l’application de certaines clauses du présent Cahier des Charges
et de la Convention à laquelle celui-ci est annexé. Néanmoins,
les avantages permanents que confèrent au Titulaire le présent
Cahier des Charges et la Convention à laquelle celui-ci est
annexé, subsisteront et ne seront pas modifiés quant au fond.

Le Titulaire ne pourra soulever d’autres recours en indemnité à
l'occasion des décisions visées ci-dessus, que ceux qui seront
ouverts par la législation en vigueur à toute entreprise
tunisienne susceptible d’être frappée par une mesure analogue.

ARTICLE QUATRE VINGT ET ONZE : Cas de force majeure

Le Titulaire n'aura pas contrevenu aux obligations résultant du
présent Cahier des Charges, s’il justifie que le manquement
auxdites obligations est motivé par un cas de force majeure.

La force majeure est constituée par tout événement échappant au
contrôle des parties et les empêchant, définitivement ou
provisoirement, d'exécuter leurs obligations contractuelles, y
compris :

1) Guerres ou hostilités, déclarées ou non ;

2) émeutes ou troubles civils ;

3) tremblement de terre, inondation, incendie ou autre
calamité naturelle, rupture de pipelines, perte de puits :

4) impossibilité d'utiliser le chemin de fer, un port, un
aéroport, une voie fluviale, des routes ;

5) grève, lockout ou autre action industrielle ;

6) fait du prince.
À 5 of
75-

Sont en particulier réputés cas de force majeure, les retards qui
résulteraient de l’application de la législation tunisienne sur
les eaux du domaine public. De tels retards n’ouvriront au
Titulaire aucun droit à indemnité. Toutefois, ils pourront lui
ouvrir droit à la prolongation de la validité du Permis ou des
Concessions sur lesquels ils se seraient manifestés, égale à la
durée des retards. Les obligations du Titulaire autres que
celles d’effectuer des paiements prévus par les dispositions de
la présente Convention et Cahier des Charges y annexé seront
suspendues pendant le temps durant lequel le Titulaire sera
partiellement ou totalement empêché de les exécuter ou entravé
dans son action par un cas de force majeure.

ARTICLE QUATRE VINGT DOUZE : Dispositions particulières

1. Délimitation des périmètres élémentaires

Il est convenu expressément que les périmètres élémentaires,
tels qu’ils résultent de la définition du tableau annexé au
Décrêt du ler janvier 1953 sur les Mines et visé par l'Article 37
de ce dernier, seront considérés comme correspondant à une
superficie de quatre cents hectares (400), notamment pour
l'application des Articles 5, 6 et 20 du présent Cahier des
Charges, relatifs aux réductions de surface automatique, pénales
ou volontaires.

2. Délai de mise en demeure en cas de déchéance

Le délai de la mise en demeure du Titulaire en application de
l'Article 77, parag. 2, ci-dessus, pour régulariser sa situation,
et qui ne pourra être inférieur à six (6) mois, devra tenir
compte du temps raisonnablement nécessaire, eu égard aux
circonstances, pour accomplir les actes prévus.

3. Transport à l’exportation

Pour le transport à l’exportation des minéraux du second
groupe et produits dérivés, le Titulaire pourra utiliser à sa
discrétion tous navires pétroliers, péniches, pontons de
chargement et de déchargement et autres systèmes de chargement ou
de déchargement de son choix, qu’ils lui appartiennent ou qu’ils
appartiennent à des tiers, étant entendu cependant que si la
République Tunisienne met à la disposition du Titulaire des
navires pétroliers ou des péniches qui lui appartiennent ou qui
appartiennent à une société à participation majoritaire de
l'Etat, qui fonctionnent sous son contrôle direct et qui soient
en état convenable, le Titulaire pourra être requis de les

{ jo
76+

utiliser, à condition qu’une telle utilisation n’en soit pas plus
onéreuse pour le Titulaire que l’utilisation de ses propres
navires ou péniches, ou de ceux de tiers transporteurs maritimes
qualifiés et étant entendu également que si le Titulaire a
recours à des tiers transporteurs maritimes il devra, à qualité,
conditions et à prix comparables, donner la préférence à des
navires battant pavillon tunisien.

4. Communication de documents en vue de contrôle

Le Titulaire aura l’obligation de mettre à la disposition de
1'AUTORITE CONCEDANTE tous documents utiles pour la mise en
oeuvre du contrôle par l’Etat et notamment par les contrôleurs
techniques et financiers, des obligations souscrites par le
Titulaire dans le présent Cahier des Charges et dans la
Convention à laquelle il est annexé. Ces contrôles seront
programmés de façon à ne pas causer de gêne particulière aux
opérations du Titulaire.

5. Les dispositions des décrêts du 13 décembre 1948 et ler
janvier 1953 sur les mines, qu’il y soit fait spécifiquement ou
non référence dans la convention ou le cahier des charges, ne
s’appliqueront pas au Titulaire ou à ses opérations en vertu
des présentes, dans la mesure où lesdites dispositions seraient
contradictoires ou incompatibles avec les dispositions de cette
Convention ou de ce Cahier des Charges.

ARTICLE QUATRE VINGT TREIZE : Droit de timbre et d'enregistrement

Le présent Cahier des Charges est exonéré des droits de timbre.
11 sera enregistré au droit fixe au frais du Titulaire.

ARTICLE QUATRE VINGT QUATORZE : impression des textes

Le Titulaire devra remettre à l'AUTORITE CONCEDANTE, et quatre
(4) mois au plus tard après la publication du texte approuvant la
Convention, cinquante (50) exemplaires de ladite Convention, du
Cahier des Charges et des pièces y annexées.

L'AUTORITE CONCEDANTE se réserve le droit de demander au
Titulaire de lui fournir d’autres exemplaires en supplément.

Il en sera de même pour tous les avenants et actes additionnels
qui interviendraient ultérieurement et se référant à la présente

Convention et au présent Cahier des Charges. À
Pe]
77-

Fait à Tunis en cinq (5) exemplaires originaux,

le : : dits
Pour l’ETAT TUNISIEN
Mohamed GHANNOUCHI
Ministre de l'Economie et des Finances
/ | _
LÉ aaane
ea -
/
Pour L'ENTREPRISE TUNISIENNE Pour COHO INTERNATIONAL
D'ACTIVITES PETROLIERES LIMITED

Abdelwaheb KESRAOUI
Président Directeur Général

ANNEXE B
PROCEDURE CONCERNANT LE CONTROLE DES CHANGES APPLICABLES
A
COHO INTERNATIONAL LIMITED
SUR LE

PERMIS ZARAT

En application des dispositions de la Convention (et notamment de
son Article IX (9) conclue ce jour entre l’Etat Tunisien d’une
part, l'Entreprise Tunisienne d'Activités Pétrolières et COHO
INTERNATIONAL LIMITED d'autre part, et des textes y annexés, les
opérations des changes relatives aux activités d’exploration,
d’appréciation, de développement et d'Exploitation
d’Hydrocarbures de COHO, ci-après dénommé "le Titulaire", seront
régies par les dispositions suivantes :

Le Titulaire s'engage à respecter la réglementation des changes
tunisienne telle qu’amendée par les dispositions suivantes :

- le Titulaire est autorisé à payer en devises étrangères,
directement sur ses propres disponibilités se trouvant à
l'extérieur de la Tunisie, toutes dépenses d’exploration,
d’appréciation, de développement et d’exploitation sous réserve
des conditions ci-après :

* Le Titulaire s’engage à payer intégralement en Dinars en
Tunisie les entreprises résidentes à titre permanent en Tunisie ;

* Il pourra payer en devises, les entreprises étrangères non
résidentes en Tunisie, spécialisées dans la Recherche, le
Développement et l’Exploitation des Hydrocarbures pour les
besoins des contrats conclus dans le cadre de la présente
Convention. Dans le cas où ces entreprises seraient intégralement
payées à l'étranger, elles doivent s'engager à rapatrier en
Tunisie les sommes nécessaires à leurs dépenses locales.

* Le Titulaire s'engage à rapatrier en Tunisie durant les phases
d'exploration, d'appréciation et de développement les devises
nécessaires afin de faire face à ses dépenses en Dinars.

Pendant la phase d’exploitation, le Titulaire est tenu de
rapatrier chaque mois en Tunisie, à partir des fonds provenant
des ventes à l'exportation une somme égale au montant dû à 1’Etat
Tunisien et aux dépenses locales courantes, s’il ne possède pas

les fonds nécessaires et disponibles en Tunisie.
k
2=-

- Le Titulaire est tenu conformément à l’Article 19 du Décret du
15 Août 1946 de souscrire en Tunisie, les polices d'assurances
relatives à son activité en Tunisie. Il pourra librement disposer
et transférer en devises étrangères sa quote-part des paiements
de Compagnies d’Assurances obtenus en compensation de sinistres,
sous les conditions suivantes :

* si les installations endommagées sont réparées ou remplacées,
les montants dépensés à ce titre seront remboursés en devises
étrangères et ou en Dinars Tunisiens, conformément aux dépenses
réellement engagées ;

* si les installations endommagées n’ont été ni réparées ni
remplacées, leurs remboursements s’effectueront dans les mêmes
monnaies que celles des investissements initiaux, et dans les
mêmes proportions.

Les indemnités d’assurances reçues en compensation de paiements
ou d’investissements réalisés en  Dinars tunisiens seront
effectuées en Dinars Tunisiens non transférables.

- En ce qui concerne le salaire payé aux personnes de nationalité
étrangère qui sont employées par le Titulaire en Tunisie, une
partie raisonnable de ce salaire sera payée en Dinars en Tunisie
et le solde, auquel s’ajouteront les charges pour avantages
sociaux, qui sont payables par ces personnes dans le pays où
elles ont leur domicile, pourra être payé hors de la Tunisie en
devises étrangères.

— Les personnes de nationalité étrangère employées par des sous-
traitants du Titulaire pour une période n’excédant pas six (6)
mois, pourront être payées hors de Tunisie en devises étrangères
dans le cas où leurs frais de séjour en Tunisie sont pris en
charge par les employeurs. Après cette période de six (6) mois,
elles bénéficieront du même traitement que celui accordé aux
employés du Titulaire en vertu du paragraphe précédent. Il reste
entendu que les employés étrangers du Titulaire et de ses sous-
traitants qui sont employés en Tunisie seront soumis à
l'imposition sur le revenu en Tunisie conformément à la
législation en vigueur, et particulièrement à l'Article 39 bis de
la Loi Pétrolière et sans préjudice des accords fiscaux conclus
entre le Gouvernement Tunisien et d’autres Etats.

- Le Titulaire ne pourra recourir à aucune forme de financement
provenant des banques résidentes en Tunisie, sauf pour les cas de

découverts de courte durée dûs à des retards dans les opérations
de conversion en Dinars des devises disponibles en Tunisie.

ko a
A
3

— Le Titulaire sera réglé en Dinars Tunisiens et en devises
conformément aux dispositions de l’Article 32 de la loi
Pétrolière pour ses ventes de gaz provenant d’une concession
développée pour les besoins du marché local. Il pourra utiliser
le produit des ventes en dinars pour le règlement des dépenses de
développement et d’exploitation de cette concession, conformément
à la procédure des changes applicables aux exportateurs agréés de
la Loi N° 87-51 du 2 Août 1987 portant code des investissements
industriels et abrogeant le décret-loi du 11 Octobre 1985.

- Des réajustements sont effectués en fonction des situations ou
balances faisant ressortir les disponibilités en Dinars en
Tunisie du Titulaire et le solde créditeur est transféré ;
lesdits réajustements sont effectués tous les quatre (4) mois
pour les concessions portant principalement sur l'exploitation de
gaz pour les besoins du marché local et tous les six (6) mois
pour les autres Concessions.

- Le Titulaire demandera en premier lieu le transfert des soldes
créditeurs en Dinars. Si le transfert n’est pas effectué dans le
mois qui suit la demande, à la suite d’un avis motivé contraire
de la Banque Centrale de Tunisie concernant telle ou telle partie
du solde créditeur en Dinars du Titulaire, seul le montant
contesté ne pourra faire l’objet de transfert ou de retenues sur
les rapatriements subséquents. Le montant contesté sera alors
sounis dans le mois qui suit l’avis motivé de la Banque Centrale
de Tunisie, à une commission de conciliation composée de trois
(3) membres, le premier représentant la Banque Centrale de
Tunisie, le second représentant le Titulaire et le troisième
nommé par les deux Parties. L'avis de la commission liera les
Parties et devra être formulé dans les quatre (4) mois qui
suivent l’avis motivé par la Banque Centrale de Tunisie,

- Ces dispositions seront valables pendant toute la durée de la
présente Convention et tous les avenants et actes additionnels
qui interviendraient ultérieurement.

Il est entendu que l’Entreprise Tunisienne d'Activités

Pétrolières restera soumise durant toutes les phases visées ci-
dessus à la réglementation des changes en vigueur en Tunisie.

ka
Intersection du Méridien 5/8 avec le P.C.T.L.

16 Intersection du parallèle 438 avec le P.C.T.L.

1 a

2 508/488
3 508/480
4 500/480
1 5 500/464
1 6 456/464
7 456/452
! 8 464/452
! 9 464/454
10 476/454
! 11 476/450
! 12 480/450
13 480/440
! 14 482/440
! 15 482/438
!

!

!
!
1
IP.C.T.L. :
!

entre les points 1 et 16 limite du P.C.T.L.

Plateau Continental Tuniso-Libyen
456-464
500-464
500-480
) 508-480
508-488
) 518-488
494-438
482-438

SUMEÆTS :

1) 482-440
J) 480-440
k) 480-450
L) 476-450
M) 476-454
N) 464-454

0) 464-452

P) 456-452

509 1200

PERMIS ZARAT
AJ 4

SUPERFICIE :249P.B:996K n°

ECHELLE:t/S00000

